Approval of the Minutes of the previous sitting
The Minutes of yesterday's sitting have been distributed. Are there any comments?
Mr President, yesterday, when Mr Cappato asked for information on whether a motion for a resolution signed by 10% of the Members of Parliament was going to be included in the agenda of the Conference of Presidents, Vice?President Schmid announced that a response would be given that afternoon. I would remind you that I started to refuse liquids as of 5 p.m. yesterday evening, having been on a hunger strike for 24 hours already, for precisely this reason: the motion for a resolution in question has already been withheld once from debate by the political body. I now hope that you will find the time to restore the dignity of the political body and allow it to do its job.
Mr Turco, I will consult the Conference of Presidents at its meeting on Thursday on this question.
Mr President, I would like to point out a linguistic problem concerning Amendment No 11 to my report, which was put to the vote yesterday. Out of respect for grammar and the institutions, the amendment should read as follows: 'The financial framework for the implementation of this Regulation for the period 2000 to 2006 shall be EUR 4700 million and shall be subject to a mid-term review based on the implementation of this Regulation?. The rest of the amendment remains as before.
I understand that matter is already being taken care of by the services.
(The Minutes were approved)
Mr President, a delegation from the democratically elected parliament of Taiwan visited us here in Strasbourg yesterday at the invitation of Members of the European Parliament. You, Mr President, did this delegation the honour of welcoming them and speaking with them.
However, during this visit something happened of which I, and I believe several colleagues here, are ashamed. Last night our guests had to leave in haste because the visa that they had been granted by the French authorities was only valid for 24 hours. All attempts by Members of this House to have this visa extended or to have a visa issued for a longer period failed in the face of the obstinacy of the French authorities.
I have two questions for you, Mr President. Firstly, do you consider this refusal to grant a visa for - and this is my suspicion - purely political reasons to be compatible with the values of the European Union, which deems freedom, including the freedom of movement of all people, to be a fundamental right? Secondly, do you, like me and other members of this House, consider this incident to constitute a serious obstacle to the proper functioning of the European Parliament in Strasbourg? If so, what action are you minded to take?
This is not the first time that senior politicians from that state have suffered the problem of a refusal of visa and this is not the only place of work of the European Parliament where that problem has presented itself. I am bound to say that I look at the part of the bottle that is half full, which is to say that at least yesterday the authorities allowed the visit, brief as it may have been, something which for some of the members of the delegation had not been possible on previous occasions.
So yesterday marks a modest progress towards reconciling the rights of this Parliament to do its business and to be able to ensure that those who are invited to Parliament or its committees can make those visits.
Mr President, I should like to raise an issue relating to the fittings in the Parliament building, something that is also frequently brought to my attention by visiting groups. We in this Parliament are rightly very proud of the fact that we may all speak, listen to and read our mother tongue. However, many of my visitors ask: why then are all of the signs, notices and also all of the announcements on screens here in Parliament only in one language? To my mind this is surely about our identity, about whether we all feel at home here, and it is also about Parliament's image. After all, at the moment eleven languages are spoken here and I think that it must be possible, technically speaking, to ensure that the fittings here in Parliament reflect this. 90% of my visitors do not speak French and when they look, for example, at the evacuation instructions, which are displayed on every 'totem pole' or whatever it is called here, they find that they are only in French. The instructions to be followed in an emergency are only in one language. I do not actually believe that this is appropriate in the European Parliament. I would therefore ask you to instruct our services to put forward proposals for how we can extend the multilingualism in this Parliament, of which we are rightly proud, to signs and notices.
That is a useful suggestion. We should refer it, in the first instance, to the College of Quaestors and if we can find an appropriate way of doing that, it would be a good idea.
Mr President, I would like to emphasise what Mr Sakellariou said regarding the Speaker of the Taiwanese Parliament and the Committee on Foreign Affairs, Common Security and Defence Policy. Mr President, I urge you to take up with the French authorities the fact that Parliament here in Strasbourg should be able to work on the same terms as in Brussels. If the Speaker of the democratically elected Taiwanese Parliament and the Committee on Foreign Affairs had visited Brussels and not Strasbourg, the delegation would have been allowed to stay for longer than 24 hours and would not have been forced to break off under the dishonourable circumstances which prevailed yesterday.
The next item is the statement by the President-in-Office of the Council on the programme of the Danish presidency.
By way of introducing this item, I should like to thank on behalf of Parliament and the presidents of the groups, the Danish presidency for inviting us to Copenhagen in advance of the formal start for an extensive discussion with the incoming presidency on its priorities. I note that the President-in-Office of the Council, Prime Minister Rasmussen will exceptionally participate in our major debate next November on enlargement, even though he will not be reporting on the work of the European Council. We anticipate before the close of the presidency at the Copenhagen Summit an intensive dialogue with the group leaders from Parliament.
These are all innovative aspects showing a commitment to partnership between the institutions. I should like, on behalf of Parliament, to express formally to the President-in-Office our appreciation of the extent and intensity of these efforts and of this innovation.
Mr President, honourable Members, honourable Members of the European Commission, ladies and gentlemen, it is a very great honour for me to speak in this Parliament for the first time here today. It is with particular pleasure that I do so as President-in-Office of the European Council with a view to presenting the priorities of the Danish Presidency of the EU. I look forward to the subsequent debate concerning the tasks ahead of us.
The European Parliament is an important and constructive force in the development of European cooperation and I am sure that this will continue to be true in the months ahead, in which we face a number of decisions of crucial importance for the future of the EU. The Danish Presidency is therefore preparing for close cooperation with the European Parliament.
The Danish Presidency wishes to strengthen the cooperation between the institutions of the EU. I know that the European Parliament shares this desire. We will seek to promote contacts and cooperation between the institutions. We intend to hold summits between Parliament, the Commission and the Presidency ahead of the European Council meetings in Brussels and Copenhagen.
We face important decisions in connection with our common decision making. The Presidency will demonstrate efficiency and flexibility and looks forward to fruitful cooperation. We have a new budget to pass. Here, too, the Presidency is ready for constructive and results-oriented negotiations.
Denmark attaches great importance to the work of the European Parliament and the Presidency will be well represented at all plenary sessions. In this connection a central role will be taken by our European Affairs Minister Bertel Haarder, a former Member of this Parliament.
A number of other Danish ministers will also participate in plenary debates in the coming months. I myself will keep Parliament informed following the European Council in Brussels and give a report at the end of the presidency following the summit in Copenhagen. In addition, I will participate in the great debate concerning enlargement which will take place on 19 November.
We have given our presidency programme the title 'One Europe?. In so doing we are emphasising the significance that we attach to enlargement and to broader cooperation on our continent. The programme contains a detailed account of our aims and plans in the individual areas. Here today I will concentrate on the main themes.
The main headings of the programme are:
Firstly: Enlargement of the EU - from Copenhagen to Copenhagen. A decision on enlargement of the EU will be made at the summit in Copenhagen in December.
Secondly: Freedom, security and justice - we shall strengthen the fight against terrorism, crime and illegal immigration.
Thirdly: Sustainable development - economic, social and environmental. We will work towards ensuring that economic growth goes hand -in hand with protection of the environment and improvements in employment.
Fourthly: Safe food. We will work towards better food safety, review the agricultural policy and overhaul the common fisheries policy.
Fifthly: The EU's global responsibility. We shall strengthen the common foreign and security policy, expand the strong links between Europe and the USA and work towards a global agreement between the rich and poor countries of the world.
At the European Council meeting in Seville a number of decisions were made concerning the frameworks for the Council's work in the light of enlargement. I welcome these decisions. We will seek as far as possible to implement them as early as during the Danish Presidency. This applies not least to the decisions concerning greater openness in the work of the Council. Overall it is our ambition to secure the greatest possible degree of openness surrounding the work of the Danish Presidency.
(Applause)
The enlargement of the EU is the most important task of the Danish Presidency. I will deal with this important subject fully later on in my contribution, but first I would like to comment on the other topics in the Presidency's programme.
Alongside enlargement, the Danish Presidency attaches great importance to honouring other significant items on the EU's agenda. We want to focus on four areas in particular:
Firstly, we want to work towards greater freedom, security and justice.
The Danish Presidency will give high priority to combating cross-border crime and to implementing the EU's action plan for combating terrorism. We will attach importance to developing strong international cooperation - not least with the USA.
The Presidency will also follow up the conclusions of the European Council in Seville concerning asylum, immigration and border controls. A number of forward-looking, concrete and balanced decisions were taken here which form a good basis for the work under the Danish Presidency.
Secondly, the Danish Presidency will work towards sustainable development - economic, social and environmental.
We will prioritise the implementation of the internal market and the development of economic cooperation between EU Member States. A strong and competitive European economy is essential for growth, prosperity, increased employment and sustainable development. We must be able to keep up with the global competition - not least in respect of the USA.
Further, the Danish Presidency will focus on food. We want to work to secure safe food. Food safety - from the soil to the table - is a very important task for the EU. Under the Danish Presidency we will seek to make concrete progress in this area.
Discussions concerning reform of the common agricultural policy will also be initiated during the Danish Presidency. We will give this work considerable priority and seek to advance it as far as is humanly possible; but I would like to emphasise that this is a discussion which must take place independently of the negotiations concerning enlargement of the EU. We will not accept the imposition of new conditions for enlargement.
(Applause)
Finally, the Presidency will give priority to the work on a new common fisheries policy for the Member States. This is an extensive and difficult task. The Commission's proposal forms a good and serious basis for further work.
The EU's global responsibility is the final main topic of the Danish Presidency.
The EU has a particular responsibility for peace and stability in a world that is coming ever closer together. That applies not least in the fight against international terrorism and in our efforts to reduce poverty in the world.
Development of the common security and defence policy (ESDP) will also be continued over the coming six months. Due to the Danish opt-out in the area of defence, work concerning the military aspects of the cooperation will be led by Greece and I would like to emphasise that we will endeavour to ensure that there is smooth and efficient cooperation between the two presidencies on this point.
The Danish Presidency will be marked by a number of notable international summits.
The EU must and will assume a central role at the World Summit on Sustainable Development in Johannesburg. We will work on the basis of the frameworks laid down at the summit in Seville. It is the intention of the Danish Presidency to secure as ambitious a result as is humanly possible. The aim is a forward-looking global agreement that places obligations on rich and poor countries alike; a global agreement in which the rich countries provide the poor countries with better development opportunities through free trade and increased development aid, while in return the developing countries commit themselves to good governance - i.e. democracy, respect for human rights, and open and free access to information.
Relations between Europe and Asia will be developed further at the ASEM summit in Copenhagen in September.
We will also pave the way for a strengthening of relationships with Russia and the EU's new neighbours to the east - Ukraine, Belarus and Moldova. There is a need to formulate a new policy in respect of these countries.
A solution - based on the Schengen acquis - must be found to the particular circumstances surrounding Kaliningrad. It should be possible to reach a reasonable understanding with Russia on this basis. A summit will be held between the EU and Russia in Copenhagen in November and this summit will be a significant step in this whole process.
Let me return to the most important task that the Presidency faces in these six months, namely the conclusion of negotiations concerning enlargement of the EU by up to 10 new Member States. It was in Copenhagen in 1993 that the conditions for membership of the EU were defined and it may now be in Copenhagen in 2002 that the negotiations concerning enlargement are finalised. From Copenhagen to Copenhagen.
Our aim is to conclude the negotiations with all the applicant countries that are ready by the end of the year. This will make it possible for these countries to become members of the EU in 2004, i.e. before the next elections to the European Parliament.
At the same time, we want to advance negotiations with those countries that will not be ready for membership until a later point in time, and we want to strengthen links with the EU's new and old neighbours.
I will apply three principles in the negotiations concerning enlargement of the EU:
Firstly, we will stand by the requirement that clear criteria must be met in order for a country to become a member of the EU. I hope that this will apply to ten countries; but I will not compromise on this fundamental requirement.
Secondly, no country shall have to wait for others. There are differences in the size of the countries, but not in their rights or obligations. If only some of the countries - and not all ten countries - are ready by December, we in Copenhagen must conclude the negotiations with those that are ready, and no country which is ready should have to wait for a country that is not ready.
(Applause)
Thirdly, we will stick to December 2002 as a decisive and binding deadline. Experience suggests that the EU is best at handling one major task at a time. The next six months have been set aside for enlargement. New tasks will then be pressing. In 2003 we must conclude the discussions in the Convention on the future of the European Union. In 2004 we will have the Intergovernmental Conference and the elections to the European Parliament, and in 2005 and 2006 we are to specify the frameworks for the next budget period.
I am not saying that it is now or never; however, if we do not seize the opportunity now we risk enlargement's being substantially delayed. We have a moral and historic duty to achieve a good and positive result.
(Applause)
However, there are number of obstacles in our path which we near to clear out of the way.
Firstly, there is the question of funding. This applies in particular to the negotiations concerning agriculture, structural funds and budgets. In my opinion the Commission has submitted a well-balanced and reasonable proposal.
Some Member States consider the proposal too expensive. At the same time, the candidate countries are suggesting that the proposal is insufficient. In my opinion the Commission has found the right balance in its proposal.
At the summit in Seville we approved an ambitious timetable. It means that the EU must be able to notify the candidate countries of its common position on the matter of direct income subsidies to farmers by early November at the latest. The Danish Presidency will stick to this ambitious timetable.
The second central problem is the issue of Cyprus. Cyprus is doing well in the accession negotiations; it is one of the countries that have closed the most negotiation chapters - 28 out of 31 - and as a candidate country Cyprus has a right to become a member when the country is ready. Yet at the same time, the fact that the island is still divided is a problem. The European Council in Helsinki concluded that a solution to this problem would be advantageous for, but not a condition of, Cyprus's accession to the EU. At the same time, however, it was emphasised that a final decision will be taken based on all relevant factors. The Danish Presidency will continue the work on this basis and I would like to stress that everyone involved - on both sides - should do their utmost to find a solution as quickly as possible.
Thirdly, the Irish referendum on the Nice Treaty represents an unknown factor. Approval of the Nice Treaty is essential if the enlargement is to be able to be implemented within the time frames set. Negotiations are taking place on the basis of the provisions of the Nice Treaty. Another 'no' vote in Ireland would jeopardise the entire process. In view of this I welcome the declaration of Irish neutrality at the summit in Seville. A clear and positive message has been sent from Europe to the Irish people.
I make no secret of the fact that we face considerable challenges, but no one should be in any doubt as to the resolve, commitment and will of the Danish Presidency.
A good starting point has been created. This is not least a result of exhaustive work by the candidate countries and the Commission over more than ten years; similarly, the Danish Presidency will be continuing the work based on the results achieved by earlier presidencies, including the great progress made by the Spanish Presidency.
Ten years of negotiations, ten years of hard work that has borne fruit, ten years of expectations that we cannot afford to disappoint. We must keep the promises that we have given each other. We must keep to the deadlines that we have set ourselves. We must seize the historic opportunity that we have been given.
Over forty years of communist rule in Central and Eastern Europe have resulted in an unfortunate and artificial division of Europe. It is this dark chapter in the history of Europe that we now have opportunity to end.
The time for speech-making has passed. We must make sure that our words are followed by deeds. It is now that we must deliver on our promises.
(Applause)
The banner of the Danish Presidency is 'One Europe': One Europe for all our peoples. One Europe as a framework for future cooperation that benefits everyone. One Europe of freedom, peace and prosperity.
The Danish Presidency will do its utmost to honour this and the other tasks with which we have been entrusted. We cannot do it alone; we need all our partners.
After the Second World War, great Europeans such as Schuman, Monnet and Spinelli created the vision of a Europe without war, a Europe united in cooperation. This dream has become a reality for us in Western Europe. Enlargement of the EU is an opportunity to extend the freedom, peace, stability and prosperity that we ourselves know to include the countries of the East as well. We must set about this task in the spirit that characterised the founders of European cooperation. We must not get bogged down in details; we must have the courage and the will to persist in the historic vision and task ahead of us.
I appeal to everyone to see the enlargement of the EU in this historic perspective. I call upon everyone to seize this historic opportunity to reunite a Europe that was previously divided.
I appeal for close cooperation with the European Parliament to implement this most important political task of our generation: to welcome the new democracies of Eastern and Central Europe to the European Union.
Thank you, Mr President.
Mr President, Prime Minister, ladies and gentlemen, this is the last plenary sitting before the summer recess. The Seville European Council is behind us and the extremely important six months of the Danish Presidency have just started. This would therefore appear to be a good point to take stock of the situation.
There are three major interlocking processes among the items on our agenda for the second half of this year. Firstly, as the Danish Prime Minister has said, enlargement. As I said yesterday in this House, most issues still outstanding have been settled and the Commission will say which countries it regards as ready for enlargement at the October European Council. At the same time, we also need to encourage progress among the other candidate countries. Our aim is to push ahead with the process systematically without erecting new barriers across the continent we are seeking to unify. As things stand and assuming current progress is maintained, all ten countries in the first wave are likely to be considered ready for accession. The criterion is still the same: no country is judged in general terms; each country is judged on its own merits.
We shall work resolutely to wind up the accession talks at Copenhagen, but first we must reach an internal agreement with the current Member States on budgetary issues and on direct payments to farmers, although these areas are not closely linked. In this regard, I want to reiterate my conviction that the Commission's proposal is the only workable basis for reaching an agreement between the current fifteen Member States and the twenty-five of tomorrow. I therefore call on all parties to undertake to reach an agreement that will pave the way for the reunification of the whole continent.
Meanwhile, we will update the roadmap and pre-accession strategy for Bulgaria and Romania. As for Turkey, the Council encourages and fully supports its efforts - as stated in the Council conclusions - to fulfil the priorities defined in its Accession Partnership. The regular report on Turkey's progress in adopting and implementing reforms to be published by the Commission in October will be a crucial factor in the decisions that will be taken at Copenhagen.
Thus, in December, the Copenhagen European Council will set a date in 2004 for the formal accession of the new Member States and will arrange for the signing of the Accession Treaty to take place in March 2003. Of course, the whole process depends on the ratification of the Treaty of Nice. The Irish will be voting on this in October. I must therefore stress the importance of a yes vote for Europe's future. Signing the Accession Treaty will not be the end of a successful enlargement process. On the contrary, it will only be the beginning. From 2004, the EU must be capable of performing all its tasks properly and meeting the expectations of the European citizens, who will then number over 450 million.
The latest Eurobarometer results are clear: 67% of those interviewed are now in favour of the euro, which is a figure six points up on the previous survey. There is huge support for the Common Foreign and Security Policy and for enlargement and the majority of the citizens are in favour of a European Union Constitution.
Ladies and gentlemen, these results also tell us that our fellow citizens want maximum effectiveness in our institutions, and that is precisely the idea behind the second topic I want us to focus on today: institutional reforms. Once ratified, the Nice Treaty will introduce the institutional reforms needed for enlargement, but we also need to take fundamental decisions on the political nature and the institutional structure of the European Union of the future. Indeed, Europe must be more present in three major areas: we need a stronger foreign policy and a more effective role on the world stage, closer cooperation between the Member States in the field of security and justice and in combating organised crime and illegal immigration, and better coordination of economic and financial policy.
All these issues are currently being discussed in the debate on the future of Europe within the European Convention. Enlargement, however, is imminent and we cannot just twiddle our thumbs until a new Treaty is ratified. How should responsibilities be divided up amongst the Commissioners once the Union has 25 or more members, in other words as things stand in 2004, not as they are now? How will the Council be able to provide coherent, effective guidance?
The Danish Presidency has been instructed to push ahead with the procedural reforms of the Council decided upon at Seville and the Commission undertakes as of now to give its full support. The Commission has also been moving in this direction. As I said yesterday, I have already put forward similar ideas on reorganising the work of the Commissioners and I would like to stress now that the reforms we can carry out without amending the Treaties need to be synchronised across the institutions. Therefore, when there are 25 Member States, we will have to take appropriate action.
We must have one single objective: to put the right men and women in the right posts. We must think solely of the general interest of the system and optimising its performance. Our underlying aim is still sounder, more democratic governance of the Union.
The third and last topic I wish to raise today is Johannesburg and the World Summit on Sustainable Development. Sustainability is a recurrent theme in the Commission's work. We often speak of sustainability and of long-term objectives for our policies in the environmental, economic and social sectors and I hope the Johannesburg Summit will be a substantial step forwards. Apart from anything else, I know that a number of you will be attending this Summit, and that is good for the Union has a guiding role to play in trade, humanitarian aid, development aid and diplomatic relations. Let us not, however, rest on our laurels or be content with the successes of the past. We must build on the momentum of Monterrey and Doha, where the Union played an essential role, and we must tackle the difficult task of convincing our partners to do their bit.
We must undertake to provide practical support for development in the southern hemisphere in line with the priorities laid down by UN Secretary-General, Kofi Annan, of water, hygiene, health, energy, agriculture and biodiversity. In addition, we must not neglect the social and political aspects: developing democracy, good governance, political dialogue and social and economic reform. All these measures will ultimately assist in achieving the major goals of alleviating poverty, securing peace and improving the standard of living of what is sadly the majority of the world's population.
The income gap between the northern and southern hemispheres is widening, particularly where Africa is concerned. We must reverse the trend and avoid setting up new walls and creating new divides across the world. That means doing much more than we have up to now, fulfilling our commitments and adopting a more coordinated, complementary approach.
The last G8 Meeting in Canada adopted an Africa Action Plan supporting the New Partnership for Africa's Development (NEPAD). We must not confine ourselves to just taking part in the initiative: we must also make sure our contribution is worthy of our traditional role as Africa's special partner and our historical responsibilities towards the continent.
Prime Minister, you mentioned food safety in your speech. The Danish Presidency can count on the active support of the Commission and the newly established Food Safety Authority in its endeavours to maintain the highest standards of food safety for the Union's citizens.
In the three major areas I have spoken about today - enlargement, institutional reform and sustainable development - the EU must establish itself as a model of democratic efficiency. We must not forget that we are the only working example of democratic, supranational management of globalisation. Other people talk about it but we are trying to make it reality. That is why the world expects us to make a momentous contribution to the debate on sustainability, and it must come from all of us - you, ladies and gentlemen, the President-in-Office, Mr Rasmussen, and his entire Council Presidency team, and us in the Commission.
Prime Minister, I welcome this frank, incisive, active start to our cooperation and the friendly atmosphere too. Thank you. I would also like to thank the Members of this House and, this being the last part-session before the summer recess, wish you all a good holiday.
Mr President, Mr President-in-Office, Mr President of the Commission, ladies and gentlemen, may I first of all congratulate Mr Rasmussen on his great speech. If you achieve all of this in the course of these six months then you will demonstrate once again that it is not just the large countries that can move Europe forward, but precisely a country like yours, that takes up its duties with great ambitions in mind. On behalf of all of us, I wish Denmark every success!
You talked about going from Copenhagen to Copenhagen and spoke in terms of a single Europe. In your speech I also discerned a certain visionary quality, because you are taking responsibility for the fact that we need to seize this opportunity now to reunite Europe. Copenhagen 1993 meant human dignity; it meant the Rule of Law; it meant democracy, the recognition of minorities and market regulation. Making this a reality ten years on by admitting our central European neighbours as Members is a task of truly historic proportions.
I fully agree with you that our aim has to be to admit ten countries: Estonia, Latvia, Lithuania and Poland, the Czech Republic, Slovakia, Hungary, Slovenia and, of course, Cyprus and Malta. It has to be clear, however, that if a country does not meet the conditions, then those that have already fulfilled them must not be forced to wait just because the others have not yet done so. I was very glad to hear you say that there must be no new conditions, and I would ask you to resist any pressure, from whichever country, for our side to impose them.
(Applause)
Let me make it clear on behalf of my group that if the Chancellor of the Federal Republic of Germany is now, for electioneering purposes, to link enlargement to the agricultural issue, then we will reject that in the strongest possible terms. I would encourage you to do likewise and firmly reject this approach.
(Applause)
On 10 July, we will hear Commissioner Fischler give us the results of the mid-term review of agricultural policy. Then we will debate them. You said yourself that there will be an opportunity to make decisions at a later stage. I might also recall - and thereby give you some encouragement, Mr President-in-Office - that this Parliament adopted Mr Böge's report on the financial impact of the enlargement of the European Union on the agricultural policy by a large majority, which means that you have the support of the vast majority of this House for your chosen approach.
I should like to make a few comments on Turkey. There is of course a reference to Turkey in the Seville Conclusions. We support all attempts to promote good relations between Turkey and the European Union. However, we think that the Danish Presidency is too early to set a date for the beginning of the negotiations. Turkey needs to undertake further reforms - and we should support it in its efforts to do so - but the time has not yet come to set a date for negotiations. I call on the Turkish Government to withdraw its objections to the armed forces of the European Union and NATO carrying out joint missions. As Europeans we have to be capable of taking action and Turkey must make an appropriate contribution to this.
The Danish Presidency spoke at length on openness and transparency. It is of course precisely the Nordic countries - Finland, Sweden, but also and in particular Denmark - who lead the way here. I should like to encourage you to implement what was decided in Seville under your presidency. If, for example, the Seville Conclusions state that proposals should be negotiated in public at the beginning and end of the legislative procedure in the Council of Ministers, then you should define the beginning and end of the negotiations as flexibly as possible, so that there is only a short period in the middle when meetings are perhaps not public. We need openness; we need transparency. Access also needs to be given to the television cameras, so that we reach the public at large.
In accordance with the Seville Conclusions, before the end of 2002 we will have an interinstitutional agreement on better lawmaking. We hope that we will also see results at the political level by the end of 2002. We should also like an agreement - similar to the one that we have on the Common Foreign, Security and Defence Policy - on the third pillar, that is Justice and Home Affairs, so that we create more transparency there too.
Mr President-in-Office, I should like to thank you for what you have said. In the hope that you will be able to make it a reality, I wish the Danish Presidency every success. The Group of the European People's Party and European Democrats stands at your side. Seeing Bertel Haarder, a respected former member of this House, sitting on your right, I am confident that you and your team will also be able to lead the Danish Presidency to a successful conclusion. All our good wishes for the Danish Presidency!
(Applause)
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen. Mr President-in-Office of the Council, you know what my group thinks because you were kind enough to invite all the chairmen to Copenhagen and I believe you raised the issue at the end of your speech in the correct way, providing a historical view of the challenge we have before us. In this respect, I must say that I believe this is a good political approach. I hope that the Danish Presidency will act with neutrality, as was the case last time Denmark held the Presidency.
We must not lose hope that, respecting the decisions of the Danish people, you will also be fully committed to European integration. That would be good for everybody.
With regard to the challenges we have before us, the essential challenge is enlargement. I would repeat that we should approach it as the historic challenge for Europeans to achieve one Europe. Parliament is doing everything it can to ensure enlargement takes place within the agreed timescales. I was surprised by the statements by your Foreign Minister threatening to take a stick to the candidate countries if they do not behave properly. I do not know whether the transcription in the press is correct. But in any event, I would accept that you have a Herculean task, because - Parliament has said this about previous enlargements - we cannot make a leap of this type without reconsidering things. We cannot go from fifteen countries to twenty-five by negotiating for a fortnight and without dealing with budgetary issues at all. That is why you are having problems with the Council. You are also going to need a stick to impose order within the Council.
I must say, since Mr Poettering is so determined to systematically bring the German election campaign into our debates, that we can argue about agriculture, but please tell Mr Stoiber not to bring up the Bene? Decrees all the time, since these bombshells are much more dangerous in Europe.
Therefore, Prime Minister, since the tales of your fellow countryman Andersen are so beautiful, do not let this tale end in a nightmare. I wish you lots of luck, but you have a very difficult job. And this relates to food safety, because what we have now is a hyper-capitalist agricultural policy that is constantly seeking to achieve higher productivity. We have had the political courage to debate it. We want an agricultural policy which is aimed at sustainable development, but we cannot say that that will be discussed later and we are going to wait four years. That is the challenge facing you.
With regard to fisheries, we also have to create a sustainable development policy, but applying human principles and respecting the social fabric and cohesion, which I am sure we all agree on. I must point out that you are a fishing power, since you fish more than anyone else in the Community.
With regard to security, justice and freedom, all I will say is that we support the fight against terrorism and organised crime. We are very concerned because your government is pursuing a policy on asylum which has been criticised by the United Nations High Commission for Refugees. Furthermore, you have not included Tampere in your programme; you only refer to Seville. In the work implementing Tampere we have five outstanding directives on the table?
(Applause)
?and in Seville you have had to give the Interior Ministers homework with deadlines.
Mr President, a brief reference to global responsibility. You are right to raise global security. It concerns me very much as well and I would like you to disown the statements of your Foreign Minister in which he states that the approach of the Quartet and the International Conference on the Middle East makes no sense. This has been approved by Parliament, it is a European Union position and it appears in the Seville conclusions. We believe that unilateral action by the United States is not the way to resolve this conflict.
Finally - and I will end here, Mr President - aware that the Convention we are preparing is a challenge for next year, I would like to know what you think: are you in favour of the Community method or the cabinet-based method?
Thank you very much and good luck.
(Applause)
President-in-Office, you take on the presidency of the European Council at a time when the Union faces its greatest-ever challenge: the largest expansion of our Community in the history of European integration. If you succeed - as we are confident you will - your presidency will tear down the last vestiges of the Iron Curtain. As you rightly point out in your programme, Europe will have come full circle, from the Copenhagen Summit of 1993, which set the accession criteria, to the Copenhagen Summit which reunites Europe in 2002.
Why are Liberals in this House confident that you will succeed? Not only because you have prepared so thoroughly for this task but also because you assume the presidency of the Council at a time when Liberals also occupy the presidencies of the European Commission and the European Parliament. With governments of left and right bowing to narrow national interests and placing in jeopardy this historic reunification, history appeals to the generosity of the liberal spirit. We appeal to Blair and Schröder on the left and to Aznar, Berlusconi and Chirac on the right to pause for a moment and ponder: what picture will Europe project to the world if you squabble like Roman soldiers under the cross over a fraction of 1% of GDP?
It is not easy to be a Liberal when greed and prejudice fill the air, but rest assured, President-in-Office, that Liberal Democrats in this House will maintain our unfailing support for enlargement under the criteria laid down in Copenhagen. I regret that the Spanish presidency was not able to lighten your workload by making greater progress on agriculture and fisheries, which have been spoken of today. While we strongly support reform of the CAP and the CFP, this must not be a precondition for enlargement. Let nobody assume that in our eagerness to secure the prize of enlargement, we will allow reform to fall by the wayside. But neither will we be held to ransom by the practice which allows the European Union's agenda to be dictated by the timetable of national elections.
The other hurdle that you must surmount is the paucity of public preparedness. A Eurobarometer poll shows that only one citizen in five feels well informed about EU enlargement. Ireland must approve the Nice Treaty, and beyond Copenhagen, national parliaments and this House must ratify the accession treaties. If popular fears about candidate countries and the costs of enlargement are not addressed, the process could yet be derailed. However, this challenge will be in large measure addressed if Denmark's proud tradition of openness and accountability is put to good use in opening up the Council beyond the timid measures agreed in Seville, and if you give your excellent European Affairs Minister free rein to take on the Eurosceptics.
In justice and home affairs the ELDR Group welcomes your detailed programme to protect our people from terrorism. We hope that as good Liberals you will demonstrate the same zeal in taking forward measures to protect citizens' freedoms, as you show in tackling terrorist threats. In the area of immigration and asylum, I appeal to you to use the tried and tested Community method to make progress and to overcome the short-sighted opposition of others to a European border guard corps.
In answer to the remarks of my friend, Mr Baron Crespo, I would far rather be an asylum-seeker trying to get into Denmark - where I would have a greater chance of success - than one of the huddled masses trying to get into Mr Blair's bleak Britain.
(Applause)
On sustainable development, your commitment to concentrate on measures to put people back to work and ensure a sound economy rather than add to the proliferation of targets is music to Liberal Democrat ears. We also applaud your aim to match further progress on energy liberalisation with common ground rules on energy taxation, and you can count on our support to broker the necessary deals on the many financial services measures needed by the end of this year if we are to complete the financial services action plan on time by 2004.
President-in-Office, with such a magnitude of tasks you shoulder a great burden. Re-uniting Europe is rightly your number one concern. We wish you well and we offer you our support, for it is on our generation this responsibility falls; it is to us this challenge is made and it is with us that hope resides.
(Applause)
Mr President, I would like to welcome my fellow-countryman and the Danish Presidency. Naturally I wish the Danish Presidency good luck with a great many of the points in the programme, especially of course with enlargement. Whilst we are well aware that we should have got the work on the economic aspects of enlargement finished back in Amsterdam and got the great battle over agricultural policy and structural funds out of the way, it is now too late to make these matters obstacles to enlargement's taking place. I will simply ask the Danish Government to stand by its policy to date: that we must utterly and completely phase out the agricultural subsidies in favour of a fairer world, take national considerations out of the equation and instead place sustainability and the relationship with farmers in the Third World on the agenda. I would like to give my support to the maintenance of this policy.
However, there are other things that I do not wish the Danish Presidency luck with: I do not wish the Danish Government luck with obtaining influence over a common European refugee and asylum policy. I come from a country in which racism and such matters are viewed differently. In Denmark, you can be prosecuted for calling the Government's closest cooperation partner and parliamentary lynchpin, Pia Kjærsgård of the Danish People's Party, what she is called in every other European country and what European Voice most recently called her: an undisguised racist. You can be prosecuted for saying that in Denmark. We apply a slightly different definition of racism and such matters than is used in the UN and in the EU and, in reality, by most Danish citizens when talking among friends. Denmark is also a country in which people have a very special way of looking at aid to developing countries. We have cut it back, but the Danish Government thinks things are going unbelievably well so long as we are not at the bottom and not in the middle relative to other countries. It is also a country which attaches a great deal of importance to transatlantic links. This is also a matter included in the Presidency's programme, where it talks about common interests. Is it an expression of common interests to cooperate with a country that refuses to recognise the International Criminal Court and to cooperate closely with a country that refuses to sign the Kyoto Protocol? Is it an expression of common interests, or is it simply that, in this joint fight against terrorism, we have to close our eyes to a great many things: to the Russian war in Chechnya, to how the Turks treat the Kurds, to how Israel is treating the Palestinian people - all because we are in an alliance against terror, a transatlantic alliance?
Many Members of the European Parliament can remember when the Danish minister, Mr Haarder was an MEP and the spokesman for human rights. It is plain that, in exchanging MEP Bertel Haarder for Mr Haarder the Minister, we did not get a particularly good deal. We would rather have had you as an MEP, Mr Haarder, to be frank, and I would call upon the government to re-read the speech that Mr Haarder gave when he was the spokesman for human rights in Parliament. You should re-read it as inspiration for your future decisions.
I come from another small country and as a result, will strike a slightly different note, but you will understand that for us, the Danish Presidency will at any rate have a smooth start as far as a number of aspects are concerned. You are to us a model of democracy, transparency and of international solidarity - so far, at least - and I hope that this will continue to be the case.
To small countries, Europe is always a bit bigger than it is to larger countries, because the latter first need to look after their own country, which is so big, before they can consider the interests of others. This is why there is ever greater hope in this Parliament that small countries can help Europe progress more effectively than the large ones, and Denmark's decisiveness, which comes across in your speech, is no exception.
As far as your priority for enlargement is concerned, you rightly refer to the major Copenhagen rights which served as criteria for the candidate countries. In terms of human rights, in terms of democracy, in terms of minorities, these Copenhagen criteria have provided guidance, and not only hope, but really acted as a big stick, thus ensuring that reforms will be able to take place in those countries not merely on an economic basis but in accordance with our common system of values.
However, many of those candidate countries which we hope, as you do, can join as soon as they are ready, are actually small countries. Some of them have no more inhabitants than do some historical regions, including Scotland, Wales, the Basque Country, Flanders, Wallonia, Catalonia, and they are actually being somewhat overlooked. You are only considering Member States, but we ask ourselves how you see the future of the constitutional regions? Should they all become Member States before they are taken seriously? Or will you also take the regions into consideration, not only the constitutional ones but also those in the accession countries which you will need if you are serious about solving the problem of the Structural Funds?
Is it, in this light, such a good idea to make such a distinction between reforms and great visions? As I understand it, the Commission President, Mr Prodi, has, in fact, asked you a question without actually articulating it: could you, when you consider enlargement, wait to think about the future of our institutions without having these institutions immediately in the back of your mind and having an opinion of the way in which they should be reformed?
A second critical question has already been raised, both by Mr Crespo and by Mrs Frahm. It is related to immigration, the fight against illegal immigration, the fight against crime, and asylum seekers.
It is, of course, not your fault alone that the Council, that the Councils, have saddled us with a policy that is a non-policy. This is not a balanced policy; the Commission had proposals that were far more balanced.
I also wanted to ask you how you intend to bring Cyprus on board if you do not give the Turkish minority any security guarantees, how you intend to solve the Kaliningrad issue, and so on. In other words, we are very interested in the questions which others will be asking, but mainly in the answers which you will be giving today, and especially your actions in the future. In any event, I wish you, on behalf of our group, every success.
Mr President, I will start by thanking the President-in-Office of the Council, Prime Minister Fogh Rasmussen, for a very clear and open speech. The Danish Presidency will naturally be led with all the professionalism that Denmark can muster; but that is not the same as saying that the Danish Government's very ambitious programme for rapid enlargement to the east will succeed, since this depends after all not just on how good the presidency is. There are very great and understandable conflicts of interest between the populations of the EU's 15 Member States and only someone entirely insensitive to the interests of the ordinary EU citizen would think that consideration of this factor must be set aside in order to rush through enlargement to the east. In particular, it would be incredibly worrying if agricultural reform were to be postponed on the grounds that it was likely to become politically impossible after enlargement. Enlargement towards the east is an enormous task both economically and in organisational terms. It involves the EU's having to send several hundreds of billions of kroner eastwards each year. The immigration into the EU of very cheap labour combined with the relocation to the East of our labour-intensive enterprises will bring about drastic social changes in the EU. Despite the desire of European big business for masses of cheap labour and new markets, it is unwise of the EU to ignore the social problems that will be caused for Europeans.
The great problems that we face may very well overturn the Danish Government's ambitious plan. It is in the light of this that I wish to criticise the 'now or never' mentality. The world will not end if a decision on enlargement cannot be made in 2002 - it is only the President of the Commission, Mr Prodi, who is going round as if he believes that. That is why I am pleased to hear the President-in-Office reject this idea. There is a need for cooperation between European countries - first and foremost cooperation on free trade - but it is a distortion to talk about reuniting Europe. The truth is that the countries of Europe have never cooperated more closely than they do today. The project will not fall through just because a certain deadline is not achieved - on the contrary, it may be improved by not suppressing the problems and postponing dealing with them. That is why the presidency should have a Plan B that can be implemented if Plan A is unsuccessful. I will end by expressing the desire for the Danish Presidency, as is its custom, to contribute to the EU's development by listening more to the European voters than we are used to doing.
Mr President, I would like to welcome the Danish Presidency to six months' cooperation. Their efforts may prove to be historic for two reasons: it may be the last time that the Member States rotate the presidency - that does not have to happen - and enlargement may succeed, or else fail due to too many petty interests.
The June Movement is voting for enlargement, but we make no secret of our criticism of the EU's methods of negotiation. The candidate countries have to copy every single EU law without the least consideration of their own democracies. In the Sudetenland agricultural land costs 10% of the price in neighbouring Germany. If we now force the Czechs to sell to the highest bidder after a brief transitional period, it is not difficult to predict the result and the reactions among Czech voters. Could we not let the transitional arrangements be more flexible and, for example, not allow the sale of summer homes and agricultural land in the EU until the average income in the Czech Republic approaches ours? The EU's agricultural schemes are expensive for consumers and taxpayers in the EU and do not secure farmers a proper income. The subsidy from EU funds to Danish agriculture alone will this year probably be three times the size of the total net income from agriculture. That is why French, Danish, Polish and all other farmers have a common interest in getting agricultural policy reformed, so that it supports farmers' earnings rather than subsidising unsaleable products, surplus stocks, destruction, the ruin of agricultural production in developing countries, environmental ruin and high prices for consumers for our daily food.
The Danish President-in-Office is a liberal and is closely associated with Danish agriculture. This provides an historic opportunity to get rid of the EU's failed planned economy. Why not remove all price subsidies at 20% per year, give farmers bonds for the fall in the price of land and subsidise the incomes of those worst off? If we phase out price subsidies in the EU there will be no reason to allow the new Member States to join the subsidy schemes. Give them the money to spend freely instead, so that they are not enticed into investing in the wrong things. The Danish Presidency should also go through the 85 000 pages of EU laws with a fine-toothed comb. Send the majority back to the Member States, so that the EU only legislates on cross-border matters for which we cannot legislate meaningfully ourselves. Let the EU become a Europe of democracies instead of a community of bureaucracies and lobbyists.
Mr President, I too should like to welcome the representatives of the Danish presidency, Mr Rasmussen, the President-in-Office, and our former colleague Bertel Haarder, and to take this opportunity to thank them for the name they have given to the programme of the Danish Presidency - 'One Europe'.
Having said that, I hope that the Danish Presidency will remember that there is a small region in Europe which has been subjected to genocide day after day for several years, namely Chechnya. It is indeed a matter of urgency that the European Union should make arrangements, under the guidance of the Danish Presidency, for a troika visit to Chechnya with a view to observing the destruction and the criminal policy that Russia has been inflicting on that country in recent years. I hope that the Danish Presidency will be able to mobilise the Council to follow this line in time for the autumn meeting of the EU-Russia Council.
Denmark is also synonymous with enlargement, as Mr Rasmussen reminded us several times. For my own part, I believe the Union should engage in some reflection and propose a new enlargement. Europe is not yet 'one'. There remains the question of Israel, which is essentially the issue of peace, freedom and democracy in that region of the world. I shall therefore ask the Danish Presidency what it thinks of the proposal that has now been endorsed by 50 Members of the European Parliament concerning the inclusion of Israel in the list of candidates for accession and also, from another destabilised part of the world, namely the Caucasus region, the inclusion of Georgia, which is one of the gateways to Central Asia. Would the Danish Presidency be prepared to work on the idea of including Georgia in the list of candidate countries?
Mr President, President-in-Office, President of the Commission, it is always a pleasure to hear Prime Minister Anders Fogh Rasmussen speak and to listen to his visionary observations concerning enlargement to the east. It is an incredibly demanding task that the President-in-Office has taken upon his shoulders. Everyone must contribute to the success of the expansion, and that applies particularly to Germany and France, which have formed the core of EU development, strongly supported by Spain. Enlargement can scarcely succeed without a strong commitment from, and involvement by, these countries. It is likely to end up costing more money than we think at the moment. Even if this should be the case, it is no reason to be daunted: we will probably all end up paying a little bit more to support the building up of the infrastructure, administration, etc. that the new candidate countries so badly need. It would be a poor show if the EU were unable to share a little of its ever increasing wealth with these countries. It would be prudent for the President-in-Office and his colleagues to send out a clear message that the extra contribution must not stand in the way of enlargement, which must succeed.
The purpose of enlargement is to create an area of peace, freedom, democracy and wealth. There is every possibility that this can succeed. The enlargement will increase our opportunities for greater efforts against international terrorism and more effective combating of international crime, including human trafficking. It is crucial that we support sustainable development with more people in work and a better economy. The way to do this is to create a more competitive society such that bureaucratic difficulties and inappropriate agreement conditions are phased out, so that we can achieve the same annual increase in prosperity as American society has succeeded in achieving. Had we been as good as the USA at increasing our productivity, we would have had much greater economic funds with which to do good. It is therefore crucial that in our development we invest in competitiveness. In ten to fifteen years' time China and India will head a number of Asian countries that will have a dynamism that will in many ways make enormous demands upon our ability to change and grow. Let us prepare ourselves while we have the opportunity to do so; let us not get bogged down in unimportant details - let us concentrate on the big, forward-looking policies.
In global competition the ability to produce safe food will play a huge role. We should secure ourselves a leading place within this area through research, development and industrial innovation, as well as more value creation. It is important that we acknowledge our global responsibility and together with the Americans try to find a solution to the problems in the Middle East. The EU represents the group of countries that has the greatest understanding of the circumstances. We can make a great contribution, but without support from the USA, Russia and the Arab countries our efforts will be in vain. Finally, I am pleased to hear the President-in-Office state that there will be the greatest possible openness in respect of the Council's legislation. I take the liberty of interpreting this as meaning that TV stations will be allowed to broadcast the relevant sections of Council meetings.
Mr President, first of all I would like to thank President-in-Office, Mr Fogh Rasmussen for the programme that he has presented. It will be a presidency which will differ fundamentally from previous Danish presidencies. Cooperation has been expanded in a great many areas and, on top of this, there is the main task that everyone has emphasised, that of successfully negotiating enlargement with no less than ten candidate countries. We all have a great political and moral responsibility, and it is of course a prerequisite for success that all parties have the necessary desire to compromise. The candidate countries have undergone a fundamental restructuring. They have made great sacrifices, but they are now essentially ready. The ball is now largely in the EU's own court and I think that the Commission has provided a particularly reasonable scheme for funding enlargement in the initial years, and one which clearly separates enlargement from future agricultural reform. This, I feel, is very sensible. It will now be up to the fifteen heads of government to come up with the goods. We will now see whether the EU currently has Heads of State with the necessary quality and strength and with visions that extend beyond short-sighted national considerations. Narrow-mindedness and neo-nationalism must not place obstacles in the way of enlargement.
The second great challenge is the World Summit in Johannesburg and, here, the EU must go on the offensive and courageously show its solidarity with the developing countries by spearheading the creation of the global agreement, which the President-in-Office also mentioned, with practical political obligations and with a precise timetable. There will be a great need to put pressure on the USA, which apparently believes that hunger, poverty and terror can be solved by military means and by reserving financial support for those regimes which passively go along with the American script. I hope that the Danish Presidency will go on the offensive and choose the path of real solidarity with the Third World. There is also a link here with the EU's asylum and immigration policy, which after all is not just about illegal immigration, as one might sometimes believe. The strident negative debate on foreigners in certain countries should be replaced by a common European policy based on humanitarianism, in which foreigners are not discriminated against socially, in which conventions are respected and in which it is not only members of a well-educated elite who have access to Europe as refugees or for the purpose of family reunification. We must not build a 'Fortress Europe' that is based on lowest common denominators but, rather, we should create a link between the much-praised globalisation and our legislation as regards foreigners. With such a policy - and only with such a policy -positive cooperation from the European Parliament can be anticipated. In saying this, I should like to express the hope and confidence that the Danish Presidency will solve the tasks ahead of it, ideally in close cooperation with Parliament.
Mr President, I would first of all like to congratulate Mr Rasmussen and Mr Haarder on the excellent programme they have presented. It sounds very good. I think that you will receive a great deal of support from Parliament. I have two questions which I hope will be answered.
The first question concerns openness in the Council. I have always been committed to this openness, and you know that I have been one of the key players bringing about the recent regulation concerning access to documents, as a result of which we have at least obtained public access. However, I am somewhat dissatisfied with this openness in the Council as it is currently being organised. As I understand it, the Council is public at the beginning and at the end of the meetings and it confines itself to codecision legislation. My question is: how exactly will this be implemented? Is it not possible to throw open the entire session, from beginning to end, in the case of codecision, and why should it be confined to the codecision procedure? Why should debates on legislation which falls within the remit of the national Member States not take place in public too?
My second question concerns accession. There are four countries that are creating great difficulty when it comes to accession because they want the structural funds and the agricultural policy to be reformed first. There is such a movement in the Netherlands, among others. I would ask Mr Rasmussen whether he would be prepared to have a heart-to-heart with our Liberal friends in the Netherlands - because they are the main people involved - and ask their leader, Mr Zalm, whether he would take his foot off the accelerator, so that the Netherlands can soon be a loyal participant in this enlargement. I would indeed be embarrassed if the Netherlands were to be one of the countries putting a spanner in the works.
Mr President, I very much welcome the Danish presidency and I very much welcome the fact that in its programme it states that the European Union has a special responsibility for peace and stability in a world which is ever more closely linked.
We are living today through the biggest revolution in the history of the world, with technological telecommunications and transport revolution, as a result of which the world is a much smaller place. In that case, therefore, we should be in a much stronger position to shape that world, but in particular to ensure, as we are in the new century and the new millennium, that we will make it the first century in which we will no longer have conflict or war in our world and that the European Union will use its influence to bring that about. Given that the European Union is the best example in the history of the world of conflict resolution, that strengthens our position to bring it about.
The first half of the last century was the worst in the history of the world with two world wars. Yet those same peoples, the peoples represented in this House, all came together and ended their conflict forever and created the European Union. The principles at the heart of European Union should be sent to areas of conflict anywhere in the world. I know from my own experience that the three principles at the heart of European Union are the same three principles at the heart of the agreement in Northern Ireland. Number one: respect for difference - that is what all conflict is about. Difference should be respected. Number two: institutions which respect difference; and Number three: working together in the common interest and by so doing breaking down the barriers of the past.
I welcome the fact that Commissioner Patten and his department are working in this area. But in today's world I would like to see the European Union set up a full department concerned with peace and conflict resolution in the European Commission, with its own Commissioner. Then we can play our role in the smaller world of today to end the terrible conflicts that take place in different parts of the world and to bring a message of peace and lasting stability to those areas.
Mr President, President-in-Office and Prime Minister. So the day has finally arrived which we all, but particularly you, have been looking forward to and preparing for since you became Denmark's Prime Minister. I am proud both of Denmark and of you. As a liberal, it is with particular pleasure that I stand here today. Now we have a liberal president of the Council, of the European Parliament and of the Commission. That is a good starting point for getting the working programme of the presidency implemented.
Enlargement overshadows all else. We liberals have been fighting for enlargement since the fall of the Berlin Wall. It will secure the new democracies of Central and Eastern Europe their rightful place in the future Europe. Getting enlargement completed on schedule will require not just political skill, but also plenty of hard work. I know from personal experience that the President?in-Office can deliver both, and thus close the circle from Copenhagen to Copenhagen. As a Danish liberal I hope that successful enlargement can lead to Denmark again becoming a full member of the EU. It may seem strange to work towards giving new countries access to full European cooperation when you yourself come from a country that has remained outside the sphere of influence in certain areas. But Denmark's own foot-dragging in the EU will in no circumstances hamper enlargement. Enlargement will give Europe's new citizens rights. It is our duty - but a duty that we are happy to comply with - to give these new EU citizens the same rights as we ourselves have. An EU citizen can go out and get work anywhere. Our new citizens must have this right from day one.
I would like to wish the presidency every success in its work on implementing one Europe. I am convinced that it will succeed. We in the Liberal group will do everything to help it to do so.
Mr President, as I hail from Skåne in Southern Sweden, I believe I have no need to waste polite phrases on the Danish Prime Minister, but can speak directly. Why did you choose to implement a xenophobic party's policy on aliens on the same day as you took over the presidency of the EU? What message are you trying to send with this symbolism? How do you think this is perceived by the rest of the world?
Now, Mr Fogh Rasmussen, you are saying great things about enlargement, but how can people take seriously the fact that you wish to open borders for foreigners in the candidate countries when you wish to close the borders to Russians, Africans, Asians and Latin Americans?
In the newspaper Berlingske Tidende, Bertel Haarder says that the Aliens Act of the Danish Right is a victory for immigrant girls. Now, a foreigner in Denmark must be 24 to bring in his wife from her home country. If a Swede or a Greek living in Denmark wants to bring his 18-year old fiancée from home, there will most likely be no problem. If, however, a Muslim from the Turkish part of Cyprus wants to do so, what will happen then? The country is not yet an EU Member State, but if it becomes one, how will you handle that dilemma?
No, is the desire of the Danish Right for enlargement - to use the language of Hans Christian Andersen - not rather a case of 'The Emperor's New Clothes?? You cannot want to drive away so-called aliens and, at the same time, seek to expand freedom of movement in the EU to cover all European countries, some of which are Muslim.
In this way, you are constructing a sort of Fortress Europe, a super-imperialistic state, which the Danish people have rejected. However, it is clear that Danish governments usually ignore the Danish people. You are European champions at manipulating referendum results. Is it not going a little too far to try to manipulate the Irish referendum results out of existence?
Mr President, I would like to congratulate the Danish presidency and Mr Bertel Haarder for their presence and for the very ambitious programme to keep to the deadlines for enlargement.
My first question is two-fold. Do you really believe that you can keep to the deadlines, given the big differences on agricultural policy? Will there be enough time between November and December to conclude these negotiations within the Europe of the 15?
My second question concerns the so-called presidential decrees and the Bene? decrees. There are tensions between Germany and the Czech Republic, and also between Austria and the Czech Republic, concerning the recent and very bitter past. The past should not stand in the way of the present. For this reason I would like to ask you whether you would use your political influence, Prime Minister, to ease these tensions and to use your influence on the Czech government to respond to the European Parliament's report on the Czech Republic, which asks the Czech side to repeal the relevant decrees by the latest at the time of accession.
Mr President, my first comment concerns something that Mrs Riis-Jørgensen said. I am surprised to hear that Mr Prodi is now a Liberal. When I first met him he was an Ulivo representative. Recently I read that he sits with the Christian Democrat Group at their conference. Now he is a Liberal. The President we have with us in this House today is what we might call a tricoloured President. But perhaps he will have a little more to say to us about this.
Now, however, I have something to say to Mr Poettering. Mr Poettering is, as we know, always very keen on dictating messages for others - yesterday it was Mr Aznar; today it is Mr Rasmussen - to pass on to the German Chancellor. What is really going on here? In fact what this is really about is the fact that the German Government, in the person of the Chancellor, asked - and was right to do so in my opinion - whether direct payments might not in their current form constitute an obstacle to enlargement if we did not reform the agricultural sector. Incidentally there is a consensus that they will. In July Mr Fischler is going to table proposals to restructure direct payments as part of the shift of emphasis towards supporting rural areas as a whole. I am rather curious to see whether Mr Poettering will then leap to his feet again here and say: that is an obstacle to enlargement! He will not do so, I can tell you that now, because at that point it will not be relevant to the German election. Whenever Mr Poettering makes a speech and expresses himself in these extravagant terms, his sole objective is to stir up public opinion about the German election. Of course this is allowed. There is nothing wrong with it, elections are an important part of politics, but it would be better, Mr Poettering, if, when this House was discussing Austria, and when we were discussing Italy, you had not jumped up like Savonarola and said that we were meddling in the internal affairs of Member States, only, when your own country was being discussed, to start working the crowds as if you were addressing a campaign rally in Osnabrück.
After that intervention Mr Poettering might need to catch my eye.
Mr President, I will not join in the German polemic, but wish the Danish Presidency good luck. A polished, presentable presentation has been given, without so much as a single independent thought. Danes are, after all, a humble people. We are and remain the tail of the German bulldog, but the Prime Minister's rhetoric makes it look as if it is the tail that is wagging the dog. And behind this fine picture - this fine rhetoric - is a reality that encompasses a great many contradictions. My esteemed fellow MEP, Per Gahrton, expressed one of them. A very remarkable contradiction which lies in the fact that the Danish Government, which now holds the presidency of the EU, is propped up by a party that represents a pronounced degree of hostility to outsiders that borders on racism. Together with this supporting party - the Danish People's Party, which is also represented here in this House - it has presented a programme on foreigners the contradictions of which were very clearly documented by Mr Gahrton, and I would like to repeat Mr Gahrton's question.
The second point in the rhetoric is the European mastery of the manipulation of referendums - the clear message to the Irish population. I do not know what this clear message is. The situation that Ireland is in has not changed, and the Danish Presidency has demonstrated its ability to manipulate referendums previously.
The final and crucial point is the mantra: an area of freedom, security and justice - AFSJ. Without blinking the Prime Minister, the Danish President-in-Office, talks about a strengthened fight against terrorism. Now, nearly one year after September 11, we are seeing panic legislation which firstly leaves much to be desired in respect of the elemental Rule of Law, and secondly sets out EU measures that have no basis in the treaty. I am thinking in particular of the European arrest warrant. The Rule of Law and democracy are on the way out.
Mr President-in-Office, for the term of your presidency, you have decided to prioritise enlargement. I congratulate you on that, and we shall support you wholeheartedly.
On the subject of that priority, let me ask you three questions. I am not necessarily pressing you for an immediate answer to the first question, because it is a tricky one, concerning the agricultural budget. As you know, if we sought uniform transposition of the rules of the common agricultural policy, the agricultural budget would probably be considerably increased, which nobody wants. As for reforming the CAP, we do not have the time to do that and, in any case, as you said, enlargement must not be delayed. Renationalising direct aid is appealing in some respects, but it is not an entirely satisfactory solution, because the poorest countries are precisely the ones that could least afford to assist their farmers. So is there not another avenue to explore, involving the use of a new form of Community preference that would serve both to maintain farmers' incomes and to set very high quality standards? We recently noted an American plan which is fairly contentious but which could present us with an opportunity to call for a revision of the WTO rules, so that each country or area can plead the case for its own agricultural model? What do you think of this sort of idea with a target date of 2006?
Secondly, with regard to illegal immigration, the previous presidency made the fight against illegal immigration one of its priorities. Your priority is enlargement. At the point where these two priorities meet, there is the problem of Turkey, a country which regards itself as a candidate for accession but at the same time is one of the nerve centres of illegal immigration into Europe. What do you intend to do about this situation?
And thirdly, in your address you stated that another 'no' vote in Ireland would jeopardise the enlargement process. Are you absolutely sure of that, Mr President-in-Office? Would it not be possible to incorporate the relevant parts of the Treaty of Nice into the accession treaty and improve them in the process? From this perspective, would not an Irish 'no' actually represent something of an opportunity for Europe?
Mr President-in-Office, the Spanish Presidency made the fight against terrorism its top priority. You, for your part, have chosen to prioritise enlargement. A good political decision - well done! We must beware, however, of thinking that, in this half-yearly game of musical chairs, our citizens will allow themselves to be duped. We must not ride roughshod over what most of them regard as a fundamental achievement of the European Union, by which I mean, of course, the transition to the euro. In this respect we still have a great deal to do. First and foremost, we need genuine coordination of economic policies so that the euro can foster growth and create jobs.
Your country, Mr President-in-Office, has opted out. Our clear wish for the Danish people is that this situation will change. But tell us how it is possible, in these conditions, to provide leadership on a matter in which progress depends on political will and determination. What conclusions do you draw from this for the functioning of our institutions, and how do you intend to organise your presidency in this domain?
Mr President, Mr President-in-Office, when you were talking about your objectives for the Presidency you also mentioned the conflict in the Middle East. The Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy has already discussed this with you in Copenhagen. My question concerns the recent American initiative.
The American President is using a mechanism that the European Union applies successfully throughout the world. He names specific objectives, for example a three-year timetable. He defines criteria against which reforms will be measured and promises to support these reforms if the criteria are complied with. That is essentially the model that we used in the enlargement process, which started in Copenhagen with the Copenhagen criteria. That is our model for our relations with the TACIS countries and, Commissioner Nielson, it has recently also become our model for ACP relations, where we have established specific principles which may also trigger sanctions.
My question for the Danish Presidency is therefore as follows: the Commission operates differently in the Middle East. There we do not establish any principles; so far we have always given aid - and on a flat-rate basis - unconditionally and without encouraging reform. Do you think it is possible that a new European initiative might be developed under the Danish Presidency together with the United States, based on the tangible prospect mentioned by President Bush of there being a Palestinian state in three years, and that your Presidency might support an initiative of this kind?
... we can see Liberals sitting in the Council seats, a Prime Minister who is genuinely Liberal, and at his side he has Mr Haarder. I would like to start by saying that you are a brave man, Prime Minister. Is it really possible to enlarge Europe without Poland? I know that everyone thinks so and says so, but I find it extremely difficult to envisage that happening in the end. I would like to hear your comments on the political and strategic realities in this case.
Let me also say a few words about the asylum and refugee policy. I know that this is a sensitive area, and I know that you view all Swedes as big brother types. I hope that is not currently the case, Prime Minister, but that you see me as a Liberal and as a friend, a trusted friend who is also able to tell you a few truths. Sometimes we are wrong, and other times we are right. I must say that I am concerned about developments. I am concerned that Europe is about to become a fortress which does not welcome people. We know that we need so many millions of people. We need perhaps four million each year until 2050 to keep Europe working and to be able to maintain the prosperity of Europe.
When Europe is enlarged, I believe it is vital to uphold our values, those values which we Europeans want others to share. I also believe that it is important for us to meet these demands ourselves. I must say, Prime Minister, that I hope that the refugee policy which you have changed in Denmark is not a sign of things to come in the rest of Europe. I believe, in fact, that we need more tolerance and more openness, quite simply more liberalism. Liberalism is what the people of Europe long for. We can never fight negative forces with negative measures.
Prime Minister, finally I would like to say that I have great faith in your work. You are completing the work of Mr Uffe Elleman-Jensen. I would like to say good luck, but I also hope that you will change your mind with regard to the asylum and refugee policy.
Mr President, my fellow Members have said some very important things about foreign policy and that the European Union must not become 'Fortress Europe'. I would like in my own speech to stress that we must also practise good neighbourly cooperation in our neighbouring regions.
The Danish Presidency in fact offers a new opportunity for this in the Nordic area. The Danish Presidency's programme makes mention of strengthening the so-called Northern Dimension. This is welcome news as far as I am concerned, and I would like to propose that the Commission and Denmark, during its presidential term, should together also begin to draft the next Northern Dimension Action Plan, as the current one becomes void at the end of 2003.
I would really like to know what the Commission's position is on this Northern Dimension question. Does the Commission take the matter as seriously as Denmark, as the country holding the presidency? This is about cooperation between the whole of the European Union and its northern neighbouring regions and not just cooperation between the northernmost Member States and such counties as Russia, Iceland, Norway and Greenland. This is actually a programme within whose framework we must be able to resolve our common problems. These relate to the huge challenges we face. For example, the gap that exists between the standard of living in Russia and that in the European Union and the difference in the rate of development are so enormous that this in itself constitutes a threat to security. There are nuclear power plants, the transportation of nuclear material, and then there is this problem over the Arctic region. Do the Commission and Denmark also now intend, within the framework of the Northern Dimension, to look into the issue of the so-called Arctic Window in the Northern Dimension, and what in concrete terms do they intend to achieve in doing so?
Mr President, I would also like to thank the Danish Prime Minister, but there was a position on the Cyprus issue that was a surprise for me. I think there is a small, delicate and, I hope, unintentional change in the text of the resolution of the Helsinki European Council. The resolution says that the decision on the accession of Cyprus will be taken without a political solution being a pre-condition.
Here, the Danish Prime Minister has said that "a final decision will be taken on the basis of all relevant factors". This is something very different from Mr Prodi's position, as well as the Commission's position, Mr Verheugen's position, from the European Parliament's position, from the Helsinki position and from the position of the Spanish presidency. I hope that there is no different intention on the part of the Danish presidency and I am expecting to hear confirmation in the second speech by the Danish Prime Minister, that, although we want a political solution and will try for one, it will not be a pre-condition for the accession of Cyprus.
Mr President, enlargement is a noble project and we owe it to our eastern European neighbours, whom we failed at Potsdam to protect from the yoke of communism, to welcome them back into the European family of nations. But there are many problems, ranging from the Irish ratification of Nice - though surely a plan B is already there if necessary - to the over-generous direct payments under CAP to farmers and the potential for large-scale immigration, particularly by the poorly integrated and nomadic Roma communities of whom there are very large numbers in eastern European countries.
I particularly welcome the two British Commonwealth countries, Malta and Cyprus, joining and this will increase the use of English in this institution, which I fully support. But I have concerns over Cyprus, as already mentioned on the other side of the House. It may have to join as a divided island, with all that this means for possible Turkish annexation of the north. What pressures can be applied, particularly to Mr Denktash, to make a deal with Mr Clerides to enable a united Cyprus to join the Union in 2004, as, I am sure, we would all wish in this House?
Mr President, the Seville Summit commits the Danish Presidency to certain obligations which need to be fulfilled within a very short space of time.
Specifically, according to paragraph 32 of the Presidency Conclusions, the Council, the Commission and the Member States are each requested, in accordance with their competences, to implement the following measures before the end of 2002: the implementation of joint external border operations, the immediate implementation of pilot projects open to all interested Member States and the creation of a network of Member State officials to liase on immigration.
Bearing in mind the small amount of time available to the Danish Presidency, will you be in a position to support it in the achievement of these objectives which were very clearly set at the Seville Summit?
Mr President, thank you for this innovation which is most welcome. I congratulate the Danish presidency very warmly and naturally I congratulate my colleague, Mr Haarder, a former good member of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy as well as of this group, on his current tasks.
However, friends in the presidency, I have a request for you which, as the Danish presidency, I believe you will wish to grant. Today in the Treaty of Rome we give rights - human rights and animal rights - but we give no rights to children. Yet the fall of the Berlin Wall and the ending of the Cold War threw open a devastating picture of child abuse, child neglect, child misery and child hunger and despair such as we have not seen in Europe since the Second World War. Today, with the enlargement of the European Union, the situation has not got better. Why do I say that? Because there is ample evidence, alas, that the breaking down of borders, that the enlargement of the European Union, factors such as globalisation, the Internet and Schengen Agreements have made the tragedy of child abuse still worse. Children today are at risk as they have not been before; they are trafficked around the globe in vast numbers. Traffickers, organised criminals and separation from their parents - these are among the many things of which children are victims.
The European Union cannot do everything, but we are uniquely powerful. What I ask is that you work with me and with the Children's Alliance, a group of us across the floor of this House, belonging to every single group, so that we can secure unanimous support. We seek to put into the Accession Treaty and into the Treaty of Rome something so simple, just a commitment to the United Nations Convention on the Rights of the Child, which every single Member State has signed and ratified. The most important convention in the history of the world, it has the most ratifications. Only the USA now stands out against it. The Commission has played its part. It is in the acquis communautaire. It should now be in the Accession Treaty and in the Treaty of Rome. President?in-Office, will you work with me on this?
Mr President, I should like to say a few brief words about Mr Schulz's speech. That was not a question; it was a campaign speech!
I can only conclude that the opinion polls have obviously made him very nervous, and this was also an opportunity like no other!
I should like to ask a question, Mr President-in-Office, about the division of competences during your presidency. Defence policy will be the responsibility not of Denmark but of Greece even during your presidency. We are, however, facing some very important decisions, particularly in the Balkans, for example concerning the American involvement there and the transfer of responsibility to the European Union. This raises the following question: how are you going to ensure optimal coordination between the civilian and military aspects of the operation, which are of course by their very nature inextricably linked? What role will the presidency play, and what part will be assigned to the Commission?
I have been allocated a schedule this morning that now exhausts the possibilities on the "catch the eye" system. I urge the more than 20 people whose names are on the list, at their groups, to encourage their presidents to offer more possibility for "catch the eye" the next time we experiment with this. It has been an interesting addition.
. (DA) First and foremost, I would like to thank you for a good and constructive debate. I have noted many important and insightful observations that I will take with me when I go away from here today. I will attempt to answer as many questions as possible, but the time I have available for answering questions unfortunately does not allow me to answer all the questions raised, but I would also like to ask that our European Affairs Minister be given opportunity to answer some of the questions. A number of election campaign speeches have been given here in the House. That is perhaps only right and natural, but I do not intend to get involved in the election campaign in individual countries.
Moreover, Mrs Frahm and Mr Krarup, who represent Denmark in Parliament, made contributions that I consider to be part of the discussion of and campaign for domestic policy in Denmark. I do not intend to go into that either. I think that the European Union has such great matters to deal with that we might well wish and expect a debate in the European Parliament to concentrate on European visions and not on the petty polemic of domestic policy.
(Applause)
I would like to thank Mr Poettering for his support of the Danish Presidency and I would like to say to Mr Poettering, Mr Watson and Mrs Maij-Weggen, who all raised the matter of openness, that it is the intention of the Danish Presidency to administer the rules on openness in such a way that there is the greatest degree of openness possible within the decisions made. I shall make no secret of the fact that I would like to have gone further with regard to openness, and I will work towards greater openness in respect of the legislative work in the European Union, but for the time being a decision has been made in Seville and the Danish Presidency will administer it in the broadest sense that we can.
Then Mr Poettering raised the matter of better legislation. We attach the greatest importance to this and we look forward to interinstitutional cooperation that will bring about better legislation. We will give this the very highest priority. Mr Poettering mentions the matter of Turkey. It is clear that as a candidate country Turkey must be treated the same as every other candidate country, i.e. Turkey cannot be given a date for starting negotiations concerning membership of the European Union until Turkey meets the political conditions - the Copenhagen criteria. Turkey does not do so at the current point in time.
Then Mr Poettering raised the matter of agricultural policy, as did Mr Watson. I would like to answer Mr Poettering and Mr Watson jointly, and at the same time take the opportunity to thank Mr Watson for his support of the Danish Presidency. I agree entirely that we must urge every country and every political leader in Europe not to let the enlargement of the European Union be held to ransom by their agricultural policy ambitions.
(Applause)
It would be a historic mistake of major proportions if anyone were to block the enlargement of the European Union because of disputes concerning a monetary amount which is, after all, of marginal importance. Let me firstly remind you that the Commission's proposal means that the enlargement of the EU can be carried out within the frameworks of the existing budget. We do not need more money in order to implement enlargement of the European Union; and secondly, the Commission's proposal concerning the gradual phasing in of direct subsidies to farmers in the new Member States will mean a small, modest amount of extra expenditure - extra expenditure that corresponds to less than one thousandth of the value of total production in the current Member States. I refuse to believe that any political leader in Europe wants to block the enlargement due to disputes over an amount that is less than one thousandth of production.
(Applause)
I would also like to answer the questions put forward by Mr Barón Crespo, whom I also thank for his good wishes concerning the Danish Presidency. I would like to correct a misunderstanding. The Danish Foreign Minister did not talk about using a stick against the applicant countries. On the contrary, we are preparing for real negotiations with the applicant countries. I would say to Mr Barón Crespo and also to Mr Bonde, who went into the matter of future reforms of agricultural policy - and here I am also talking as Danish Prime Minister - that Denmark supports future reforms of agricultural policy. I only wish, as President-in-Office of the European Council, to establish that such agricultural policy reforms should not be made a new condition of implementation of the enlargement of the European Union.
Mr Barón Crespo also raised the matter of the Middle East, as did Mr Laschet later in the debate. I would like to say that the Danish Presidency is currently considering how the EU can best contribute to restarting the peace process in the Middle East. I believe that, amongst other things, this will start to set in motion a process which may lead to reforms in Palestinian self-rule; after all, elections are not that far off. The aim of our current deliberations is to create a basis for a later peace conference in which the Israeli-Palestinian peace negotiations can be resumed. I can state that the Danish Foreign Minister will be discussing this matter with the US Secretary of State for Foreign Affairs, Colin Powell, later today - as is only natural, since we are endeavouring to bring about close cooperation between the EU, the United States and other members of the Quartet in respect of this matter. It is the intention of the Danish Presidency that the European Union can and should play a constructive part in the attempts to get the peace process in the Middle East restarted. Moreover, I can tell Mr Barón Crespo that the Danish Presidency is a great supporter of the community method in the EU. Unfortunately, time does not allow me to go into more depth with regard to the work of the Convention, but we consider it to be of the utmost importance.
Then several speakers have raised the matter of Cyprus. Mrs Maes, Mr Alavanos and Mr Tannock raised the matter of Cyprus. I would like to emphasise that the Danish Presidency will stick to the decisions made in Helsinki, which consist of three elements. Firstly, a solution to the Cyprus problem, such that it becomes a united island that we can include in the EU, would be an advantage; secondly, a solution is not a new condition of enlargement; thirdly, the Helsinki declaration states that when a decision is to be taken all relevant factors will be taken into consideration. And I would like to say to Mr Alavanos that there is nothing new in this. It is a decision taken in 1999 in Helsinki. The Danish Presidency will act on the basis of this decision and there is complete agreement between the Commission and the Presidency regarding the Cyprus issue.
I will reply very briefly, Mr President, and just make a few things clear. Firstly, there is absolutely no truth in the idea that Community aid to the Middle East is not subject to controls and conditions. It is time we put paid to such statements, which come from outside and paint a ridiculous picture of the situation which is completely unfounded and bears no resemblance to the facts. In company with the other institutions and to an even greater degree than the Monetary Fund, the Commission is supporting the projects for peace infrastructures in the Middle East, which I am sad to say have been destroyed by the war, it is implementing the decisions adopted by the Council on providing aid to the Palestinian Authority and is continuing to effect the necessary controls, although, I regret to say, this tragic war makes it more difficult to carry out the controls effectively. I would, however, draw Parliament's attention to the importance of giving these unfounded statements, which continue to sully the name of our institutions, short shrift.
I will also reply briefly to the point about the Nordic dimension, which is and will continue to be of great importance to the Commission, both as a tool in relations with Russia and with a view to resolving specific issues and problems. I will mention just one point, as the Danish Presidency is here, and that is the importance of the constructive, amicable relationship with Greenland and the importance of the geographical, strategic and also human aspects of our relations with that region.
Now, Mr Schultz, a brief comment on the part of your speech directed at me personally. I have been present on a number of occasions at meetings of the Liberal Party, of the European People's Party and, I am happy to say, at the kind invitation of Mr Barón Crespo, of the Socialist Party and the Greens as well. I am not a tricoloured President, I am a multicoloured President, which is much better than a tricoloured President, for being a tricoloured President would be limiting, very limiting in this case!
(Applause and laughter)
Lastly, I would like to thank Parliament for the great vote of confidence in the Danish Presidency expressed by all the political groupings. This support is deserved and is necessary for our work. If we are to succeed in an operation of historic import for our continent such as enlargement, we must all be united, and this unity must enable us to overcome the differences between the political groupings and the internal political wrangles too, it must enable us to reach the necessary agreement on outstanding instruments, and it must bring coherent action from all the Union's institutions. In this respect, the interinstitutional dialogue will be decisive in terms of both improving decision-making and preparing for enlargement under the existing rules. Indeed, our institutions must be fully functional as soon as enlargement has taken place, and we must start the preparations now. Lastly, we need unity to show that Europe is equal to the huge challenges before it. Indeed, in the coming months, the political and economic challenges will be even greater than they have been in recent months, and Europe's presence will be essential in the world, starting with Johannesburg, and to an even greater degree afterwards as autumn progresses. We will have to respond to the new huge demands of civilisation both within the Union, where we must ensure freedom and security, and outside the Union too, where we must contribute to world governance. As I said just now, Johannesburg is only the beginning and the world genuinely needs a new system, a new mentality, first and foremost, and then a new political system.
(Applause)
Thank you for your multicoloured contribution, President-in-Office.
Mr President, I would like to congratulate the Danish government on assuming the presidency and wish them all success during their six months in office. They have a formidable task ahead of them and I welcome the top priority that they have given to completing the enlargement negotiations by December.
I support the sentiments expressed recently by the Danish foreign minister, Per Stig Møller, when he underlined the need for the EU to deliver on its promises to the applicant countries. However, we also have a moral obligation to honour promises already given to existing Member States. The proposals currently being considered by agriculture Commissioner Franz Fischler, as part of the CAP mid-term review, are a betrayal of the Berlin Agenda 2000 agreement. New proposals on modulation and the de-coupling of livestock premiums in favour of a system based on area-based payments spell disaster for EU farmers.
As much as 20% of farmers' total direct payments would be clawed back and transferred to some rural development measures or returned back into the CAP budget itself. As grain and livestock producers are now totally dependant on direct payments for their incomes, the new proposals would put them out of business.
Farming incomes have already fallen. Agriculture is the cornerstone of the rural economy in Europe and rural development will be a meaningless platitude if farmers are penalised and impoverished by the implementation of the proposals currently leaked by the EU Commission. Preparing for enlargement by penalising farmers is morally and politically wrong and could well result in alienating them from the enlargement process itself.
Instead enlargement should be financed from within the current budget by increasing spending to existing threshold limits. At the moment, the budget is being under-spent by as much as 20%, totalling some EUR 25 billion. By using these monies, the EU would be demonstrating its political will to proceed with enlargement with conviction and on time.
Mr President, I wish to add my welcome to the Danish presidency and I welcome in particular the commitment to one Europe, which is very important.
My message to you, President-in-Office, is exactly the same as my message three weeks ago here to the outgoing Spanish presidency. The Commission and Parliament are doing their jobs on enlargement; it is now up to the Council to deliver and to ensure that enlargement takes place. History will neither forgive nor forget the governments of the European Union if, by squabbling over a few million euro, they delay this historic project. Now is the time to deliver upon our promises.
It is not the time to introduce new hurdles to the enlargement process. The reform of the common agricultural policy is important but it is not linked to enlargement. Again, that is a message you must take back to the Council. Everybody will calm down as the medium-term review becomes clearer, but that is a message we need you to take back to the governments. We support you on your three issues. The criteria are there to be followed and they must be followed. We will work with you on that. Nobody should be delayed if they are ready to come in, and December 2002 is the crucial date.
Mr Watson made a rather shabby and silly remark about the United Kingdom. I have to say that even in his so-called "bleak Britain" anybody - whatever their age - can marry whoever they want. Perhaps he would like to join with me in inviting young people from Denmark to come to Britain and marry whoever they want and then return, if they so wish.
Now is the time for action not words, as you said. However, over the next few months a few more harsh words and a lot of hard talk will take place. When you come back here in December after the summit meeting I really hope that we will all be singing with one voice: wonderful, wonderful Copenhagen! Thank you.
(Applause)
Mr President, I greatly appreciated the Danish Prime Minister's words this morning, particularly what he had to say about the somewhat sensitive issue of enlargement, and it must be pointed out that he was in complete harmony with the President of the Commission on such a sensitive, key issue. This gives rise to at least two points. The first is the need to influence public opinion in our countries because, although it is certainly true that the Irish referendum will be crucial and decisive, it is equally true that we must ensure that the enlargement process is explained and understood in our countries, and this is a task which is the responsibility of every Member of the European Parliament.
The second point concerns the referendums which will be held in the candidate countries. Here, too, we must keep an eye on the process, to avoid a domino effect which could prove to be extremely negative, discouraging, of course, the populist influences emerging more or less everywhere, which paint European integration in an extremely negative light.
Another decisive point is without a doubt the work of the Convention. In 2003 and 2004, we will have to deal with an institutional overload, what with the elections, enlargement and the Intergovernmental Conference. I would like to say to the Danish Presidency that there are at least two subjects being discussed in the Convention which will be of some interest to Denmark as well, the first being the question of the role of linguistic minorities in Europe, which is still topical. This is an important subject for the Member States as well as the candidate countries. The other subject, which has already been mentioned in this House, is the question of the status within the European Union of the regions which have a legislative power recognised by the individual Constitutions. Here, too, the subject is of particular importance, for if we do not succeed in genuinely reconciling federalism and subsidiarity the misconceptions regarding the European machinery are likely to increase somewhat.
I would like to mention once again the admirable method employed by the Danish Presidency which enabled all the Parliamentary committees, including the committee of which I am chairman, to hold a series of meetings with the coordinators in Copenhagen. Here, at last, is the promise of a real, physical Council presence within the committees to debate the progress of the individual reports at the crucial moments before they are debated in the House. I feel that this innovation - and I am addressing Mr Haarder here - is extremely significant, for we are still, to some extent, suffering from a problem of relations with the Council which is having extremely negative effects.
As regards the subjects which concern the activity of my committee, in particular, I must highlight two points which involve Parliament as a whole and, of course, the group I belong to as well. The first issue concerns the added importance which will be assumed by the debate on cohesion policy and regional policy as of the coming months. I would point out that we will have the second interim report on cohesion in January and the third during 2003, which will be the decisive report. We can therefore say that the discussions taking place during this part-session are crucial.
It is equally important to pursue the work on the White Paper. In this regard, I would like to point out a matter with which the Danes will be faced that requires urgent resolution, and that is the question of the Austrian ecopoints system. This is an extremely sensitive political issue to which some solution must be found for, as we know, it is a burden on the enlargement process too, and it is evidence of the transalpine transport crisis.
Mr President, I was anxious to comply with the new rules governing the organisation of debates by drawing the conclusions myself on behalf of my group. Not everyone, I am sorry to say, has taken the same decision.
I should like to make three observations. The first relates to the completion of the enlargement negotiations. I agree with what has been said about the timetable. Deferring or rushing the final stage of the negotiating process would have destabilising political consequences; in other words, the political price would be too high. I cannot agree, on the other hand, with what has been said about the Commission's proposals regarding the agricultural budget and agricultural aid. Mr Rasmussen spoke of reasonable proposals, Mr Prodi of the 'only possible basis?. We should be aware, however - and you are aware - that these proposals are seen as discriminatory in the countries of central Europe and as a danger signal from the European Union. Similarly, certain other economic aspects of established Community law and practice are considered by the people of those countries to be excessively severe restraints. One need only follow the political debate in Poland. The chosen solution does not seem to be the best way to create a more stable and united Europe, which is the aim of enlargement.
My second remark, of a more general nature, could be summed up in the phrase 'Be wary when things are too quiet'. Mr Prodi, your reading of the Eurobarometer has been selective. I believe you are clutching at straws. If there really is a broad consensus, why should strategic decisions be postponed until after the French and German elections? Why be afraid of the Irish referendum? In fact, as we all know, there is a great deal of friction between the European authorities and the people of Europe. I am convinced that this problem has to be tackled head-on and that the public must be given the opportunity to become far more actively involved in the shaping of European policy and, to this end, in developing a set of policies that can motivate and mobilise people and foster solidarity among them. This is a vital challenge that our Union must meet.
Finally, I believe the debate has been very interesting in many respects, but it has been rather superficial on the role of the Union in the world. Let me cite three examples. Only a vague reference was made to Africa. At the G8 Summit, the action plan for Africa was mentioned, which the Africans estimated to be worth USD 64 billion. But no funds have ever been committed. In the European Union itself, the Cotonou Agreement has not yet been ratified by all fifteen Member States, so it cannot enter into force. We must step up a gear. My second example is the Earth Summit in Johannesburg and its implications for our entire planet. Here too, the preparations for the summit have come up against financial issues and run the risk of failure. What initiatives do you think the Union should take? My third example relates to the transatlantic links you cited, Mr President-in-Office, without a word on unilateralism or on the incredible decision made by the US Administration to hold the UN and the Balkan peace process to ransom in a bid to obtain immunity from international justice. I believe we ought to have heard your thoughts on all of these points.
Mr President, I would like to welcome the Danish Presidency.
Firstly, as regards Europe, here is an extremely clear message which it is a pleasure to hear. We too are pulling out all the stops to ensure that this goal is achieved. But what Europe, President-in-Office? At the end of this debate, the new form of which I too, for my part, have greatly appreciated, we have three messages for you. Firstly, in contrast with what you have said, in our opinion, your asylum and immigration policies are not an internal question. There must be correspondence and coherence between what you do and say in Denmark and what you do and say here. Such a wide discrepancy is unacceptable.
We are extremely concerned because Denmark is now in danger of no longer being the beacon of welcome and integration that it was in the past. It is proving that rights and freedoms are never completely won and can change with every new government. You Danes even dare to mete out the love you give according to the nationality and age of the recipient, and that is something which is really extremely disturbing from a European point of view. We are convinced that the way you direct the Council will depend not least upon your behaviour in these matters at home.
Secondly, Cyprus. We were quite concerned to hear your Minister for Foreign Affairs say 'We do not have to do anything. We can leave it to the United States?. That is not so. As far as enlargement is concerned, the way the European Union manages these last months of negotiations is absolutely crucial. Despite the Helsinki declarations and the declarations of other major Councils, we can on no account allow a country which is divided by a wall or a Green Line to enter the European Union. We - and you - must do absolutely everything possible to resolve this matter.
Thirdly, as regards Johannesburg, although the European Union has an absolute priority, President-in-Office, you did not say in your speech what that priority is for Johannesburg. In our opinion, there is only one priority: we must make it clear through our words and actions that trade and the market do not take precedence over every form of environmental undertaking or over environmental agreements. This is the message that must be sent out from Johannesburg, a message that is never, ever heard nowadays, apart from possibly in some of the phrases the Commission has used today in European Union documents. This is the strategic line that we must take at Johannesburg and this is what I would like to hear you say today.
Mr President, firstly I regret the fact that Prime Minister Fogh Rasmussen got the impression that I was trying to suggest that his commitment to implementing enlargement was anything less than absolute. I would not dream of doing so. I merely wanted to acknowledge the Prime Minister's comment that enlargement would take place whatever the circumstances, even if it does not succeed this year.
A couple of my Danish colleagues and also a couple of Swedish colleagues have directed criticism towards the Danish Government's policy on refugees and immigration and also towards its policy on developing countries. Although Mr Watson excellently drew the comparison between being an asylum-seeker in Denmark and in England respectively, a number of false allegations were made concerning Danish policy; we heard this most recently in what Mrs Frassoni said a moment ago. In view of this and in view of the fact that three-quarters of the Danish population supports government policy in this area, I would like to ask the Prime Minister or possibly Europe Minister Haarder to confirm two things. Firstly, that the report on human rights for which the European Affairs Minister Mr Haarder was rapporteur whilst he was a member of the European Parliament is complied with in every respect in the new policy on foreigners implemented by the governing parties and the Dansk Folkeparti. Secondly, I would like to ask the Prime Minister to confirm that Danish development aid in 2002 is firstly the second highest amount in Denmark's history, and secondly the highest amount that any country has provided relative to that country's gross national product.
Mr President, it is not usual to praise one's opponents, but I would like to praise Anders Fogh Rasmussen for a good speech and particularly because, as when our Queen was here, he did not side with the Danish opponents of union. We can deal with that disagreement in Denmark.
Here we have a joint project involving opening up the EU and I would ask the Danish Presidency to place all agendas, minutes and working documents from the legislative process on the 'dk2002' website. When the EU acts as legislator there should be the same openness as in the national parliaments, and when administration is carried out by the EU citizens should have better access to documents.
Then I would like to warn the Prime Minister against using enlargement against the Irish opponents of the Nice Treaty. As far as I am aware, they have all stated that they support enlargement and in technical terms it is quite easy to take declaration No 20 from the summit in Nice and place numbers of votes and seats in the European Parliament in the accession treaties. Technically it is easy, and the Nice Treaty is no thing of beauty and is otherwise to be amended by the Convention that is in progress and the coming Intergovernmental Conference, as Valéry Giscard d'Estaing, the Chairman of the Convention, so rightly points out in the Danish newspapers today. I quote in English from the Berlingske Tidende:
On the occasion of Denmark's accession to the presidency of the European Union, the elected representatives of the European Right wish to place on record their admiration of the manner in which Denmark has managed to reconcile its membership of the Union with the preservation of its national sovereignty. Indeed, Denmark, a country with a glorious tradition, small only in surface area and population, has been remarkable in the way it has conducted its policy on Europe - firstly because it has dared to consult its people directly and systematically on the commitments it intends to make on their behalf, and secondly because the Danish Government listens to these expressions of the popular will. Even though it was compelled to hold a second referendum on Maastricht, Denmark refused to go over the heads of the Danish people and adopt the single currency against their will.
Today, the krone still exists, and the Danish economy, needless to say, is doing rather better than those of the euro area. Denmark has also opted out of the common immigration policy. Incidentally, it is currently implementing its own very sound national immigration measures. Denmark is not taking part in the common defence policy either. In the realm of police and judicial cooperation it retains very significant national prerogatives, allowing it to derogate from common provisions. It has managed to resist or restrict all its transfers of sovereignty in areas that affect the very heart of statehood and has done so in the legitimate interests of the Danish nation. This has not handicapped it in any respect; on the contrary, it has been a genuine advantage in the negotiations on the accession of ten prospective new Member States that wish to join us but are anxious not to squander the freedom they have so recently recovered.
Denmark is proof that it is possible to take part in Europe without sacrificing more to the Brussels system than is strictly necessary. Denmark is proof that it pays to be firm in the face of the diktats of anti-nationalist ideology, triumphant though it may seem at this moment, when a convention is drafting a constitution for a centralised Eurocratic superstate, which, by its very nature, is contrary to the real essence of Europe. I hope the other governments in Europe will draw inspiration from Danish practice and pursue a course that threatens neither their freedom nor their national identities, rooted as they are in a thousand years of history.
Mr President, ladies and gentlemen, I have learnt one thing from this debate between the group chairmen, the Council Presidency and the Commission: everyone agrees that there is one single priority for the coming six months, and that is enlargement, enlargement, enlargement. At the same time I have observed something that I do not think we have ever seen before: complete agreement between the majority of this House, the Commission and the Council Presidency on the procedure and timetable. We really should work through this together, because this is the only way that we will be capable of completing this historic task.
I am also grateful for the fact that it has been made clear, as we have stated in Parliament's resolution, that no new conditions must be attached to enlargement, and that it has been made clear that we need a reform of agricultural policy, but that this is not a new condition either. And if the mistakes of Agenda 2000 are now to be rectified, then this should not be to the detriment of the accession countries; those who negotiated Agenda 2000 must accept their political responsibility rather than off-loading it onto the electorate or the accession candidates.
It continues to be necessary to make it very clear that the principle of differentiation still applies. Even now, with ten countries that will probably be able to make the final leap, they should also be aware that even so, at the end of the day, each individual country will have to be assessed on whether it meets the conditions. This means that as yet none of them can be absolutely certain. That is also why a number of things will have to be checked, for example with a country like Poland there will have to be a discussion about whether the central bank will have to remain independent or not. These are important issues and they will have to be examined in a context such as this; for this reason no country should feel too sure of itself.
Mr President, I should like to encourage you to pursue the Kaliningrad issue. But I should also like to make it very clear that for historical and pragmatic reasons the solution to the Kaliningrad issue cannot lie in creating corridors. For the reasons I have mentioned, I do not believe that we can expect either the Lithuanians or the Poles to welcome the creation of a corridor through their country, and because of this we have to show some willingness to compromise when applying the Schengen criteria, but of course here we also need to guarantee the credibility of our secure external border in a Europe that guarantees freedom of movement. It seems clear to me, however, that this is also a great opportunity to build bridges to Russia.
In the autumn of this year we will have to hold difficult discussions with Turkey, a country that is, for strategic reasons, extremely important for us. We must make every effort to ensure that, because of these strategic reasons, Turkey remains part of our Europe, but if the price for compromises on the use of NATO facilities for the CESDP and on Cypriot membership is inconsistent compliance with the Copenhagen criteria then this is unacceptable.
I do not believe that this price can be paid because it would call into question the credibility of the entire enlargement process for the future. I know - because I cannot think of an answer at the moment either - that it is going to be a hugely difficult task for the Council Presidency and the Commission to overcome this problem. Nevertheless, I believe that we will take this opportunity, that we will make a success of it and that above all we will make it clear that the unification of Europe is not about settling the accounts of the past, but that the unification of Europe is a way of ensuring that the past, which was so dreadful, never comes back, and that this is about giving this continent a fresh start.
(Applause)
Mr President, I am delighted to be given the floor after Mr Brok because what he said was music to my ears. His intervention was factual and not polemical and was the first such intervention that we have heard this morning from the German section of the PPE-DE Group. I have heard several times that Mr Haarder was a good colleague. This can only be a reference to his private life. Politically he was many things, but he was not good; I know, because for many years I had to work with him in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. If the policy that Mr Haarder advocated there for years, the line of Danish liberalism, actually becomes the asylum and immigration policy of the European Union, then it will have very little to do with being good and much to do with being harsh.
I should like to say one thing to you, Mr Rasmussen: your position as President-in-Office of the Council does not give you the right to ask Parliament not to concern itself with the domestic politics of Member States, in particular when in his own country, in an area that the Seville Council has said is a priority for the European Union, namely asylum and immigration, the President?in-Office is actually pursuing a policy which he even says himself should become the model for European Union policy. Of course we will be concerning ourselves with Danish domestic policy! The most important speech from your point of view was that given by Mr Camre. Mr Camre is of course the representative of Pia Kjærsgaard's party, the Danish People's Party, by whose silk thread your government dangles. What this party says is very close to the views put forward here by Mr Gollnisch. If I were you, I would give some thought to whether it is right for a Council presidency to seek to pursue a policy that has the full agreement of the Front National. The fact is that the message you are trying to get across has nothing to do with tolerance or well-ordered immigration, but everything to do with impenetrable borders and the exclusion of minorities. In the European Union we need a combination of two things: for as long as there is no well-ordered immigration, illegal immigration will flourish.
That is why we need to restore order to immigration. In addition to this, however, we need to recognise that immigration happens. Nevertheless, we cannot have immigration at any price. The European Union and the Member States have the right to shape immigration and asylum policy. In exercising this right they are obliged to uphold humane principles. If you are going to refer to Jean Monnet, Mr Rasmussen, then I have to tell you to apply Monnet's method. Your government's philosophy is very distant from that of Monnet. And Spinelli, to whom you also referred, was a Communist politician in Italy who was persecuted there. Whether he would have been granted asylum in your country under the present conditions is something that would require a very detailed examination.
(Applause)
Mr President, I would like to welcome the Danish Presidency. I live as close to Denmark as is possible. I can see Denmark from my window. It is only four kilometres away across the narrowest stretch of Öresund.
I am also pleased to welcome the Danish Presidency's major prioritisation of enlargement. I hope and believe that you will bring this about. During the Swedish Presidency, we carried the baton a long way forward. Now it is time to cross the finishing line, and I believe that with care you will succeed in this.
I also have some hope for the UN conference in Johannesburg. I am currently a little pessimistic, having seen the Spanish Presidency fail to prioritise sustainable development. I hope you will not incline too much towards the US, for example on environmental issues. There is a wide gap between Europe and the US on these issues. We can only hope that the US aligns itself more with us, but we cannot rely on it.
Like many others, I would also like to bring up the asylum and refugee policy. In this context, I would like to refer to a report by Mr Haarder, in which Member States were urged, in conjunction with the development of a common asylum system, to go one step further than the minimum levels for harmonisation by adopting high standards of protection as the basis for future asylum systems
However, Denmark has done exactly the opposite in the time that Mr Haarder has been a minister. Denmark has gone from a high standard down to what may be the minimum level, instead of doing as the European Parliament said, namely trying to maintain high standards of protection.
I am disappointed in the Seville Summit in this respect, as it mostly dealt with illegal immigration. I am aware of the problem and realise that it requires resolution, but this cannot be brought about by a less generous asylum and refugee policy. Therefore, I am incredibly disappointed in Denmark. You have responsibility as the Presidency-in-Office to live up to what was said in the European Parliament when Mr Haarder was a Member and Vice-President. You ought to reflect a little when you receive criticism from your party colleagues in Sweden, from us Swedish Social Democrats, but applause from the National Front. That should give pause for thought.
Mr President, I would like to thank my former colleagues for the very friendly reception that I have been given. I feel almost like the prodigal son in the Bible returning home to feasting and joy.
I can assure Mr Barón Crespo, Mrs Frahm, Mr Gahrton, Mr Olle Schmidt, Mr Andersson, Mrs Frassoni and Mr Schulz that the Presidency will follow up all the Tampere objectives, i.e. the objective of creating an area of freedom, security and justice in Europe. This has a prominent place in our presidency programme and was also emphasised in the Prime Minister's speech.
We will follow up the entire Seville declaration, and in the area of asylum we will even attempt to achieve more than was envisaged in Seville. According to the Seville declaration the common asylum policy is to be ready in 2003, but we will attempt to get as much as possible completed already under the Danish Presidency. We have drawn up a timetable, a 'road map', that we have given to the Commission and which we will send to Parliament. Here Mr Medina and others will be able to read that the matters of repatriation, sending back and border controls are well under way. In just three weeks' time the heads of border controls will meet in Copenhagen to discuss how we can implement the Seville decision in reality. I am happy to tell Mr Gahrton and others that the Danish Government has stated from the start that we wish for a common asylum policy that lives up to all the international obligations and more; and I will happily say to Mrs Frahm, Mr Camre and others that naturally I will live up to what I said in my speeches here in the House and in the reports on human rights that I prepared in 1998 and 1999. Unfortunately, Denmark has an opt-out from the Treaties in this area. I say unfortunately and appeal to Mrs Frahm, Mr Gahrton and others to help us get rid of these opt-outs, which we would like to do so that we can perhaps cooperate on them. However, I am happy to assure Parliament that the Danish Presidency will not in any way be weakened by the Danish opt-out; we will do everything we can to bring about unity among the fourteen, and thereafter we in Denmark will seek to adapt ourselves to the common rules. You could call that a positive attitude.
I would like to promise Baroness Nicholson every conceivable support in the efforts to apply common rules and bring common actions and negotiations with third countries to bear against the appalling problems of child abuse that Baroness Nicholson has studied so thoroughly and drawn Parliament's attention to time after time.
I hope that Mr Cushnahan does not expect me to respond to a Commission memorandum on agricultural policy that has not yet been produced. I agree with Mr Murphy in what he said about the matter.
Mr Caveri has a great commitment to minority policy and I listened with interest to what he said about the need for a solidarity policy.
I respect Mr Wurtz's commitment to combating poverty in Africa and I would draw his attention to the fact that this afternoon I will be answering a question concerning the new American attitude to the International Criminal Court - so I will deal with that, too, here in the House this afternoon.
Finally, I would like to promise Mr Schulz that I will be happy to explain to him at any time how minority governments work, because they are not used to them in Mr Schulz's country. It works by everyone cooperating with everyone else, and that may be difficult for outsiders to understand.
Last of all, I would like to thank Mr Brok; as always, I listened with great attention to what he said and I would like to thank him, the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and all of Parliament for the fact that a clear position was taken on the enlargement at so early a stage as this spring. There is huge support for what is the top priority of the Danish Presidency. So now that we have been thanked there is reason for us to thank Parliament, which has shown the way here with its rapid and clear decisions
We now come to the vote.
The first item is the decision on the conflict of competence between the Committee on Legal Affairs and the Internal Market and the Committee on the Environment, Public Health and Consumer Policy in respect of the proposal for a European Parliament and Council directive on environmental liability with regard to the prevention and remedying of environmental damage (COM(2002) 17 - C5-0088/2002 - 2002/0021(COD)).
At the end of a lengthy period of negotiations which failed to produce a result satisfactory to both committees, the Conference of Presidents decided at its meeting of 13 June to refer the proposal to the Committee on Legal Affairs and the Internal Market as the committee responsible in the light of its powers and responsibilities with the proviso that the enhanced Hughes Procedure be applied between the Legal Affairs Committee and the Environment Committee.
The Environment Committee has challenged this decision and requested that the matter be put to the House in accordance with Rule 154(2) of the Rules of Procedure, which it is perfectly entitled to do under the existing Rules.
Before we take a vote I shall give the floor to the chairs of the two committees concerned, and only to them, and then to proceed to the vote.
Mr President, I should like to say right away that the vote taking place in this House today is without precedent. It is a rather exceptional vote because not only is the competence of the Committee on Legal Affairs and the Internal Market and of the Committee on the Environment, Public Health and Consumer Policy at stake, it is, first and foremost, a question of consistency with the Rules of Procedure - as you indicated a moment ago - and with for the commitments we gave in the debate. There has been a clear pronouncement on the conflict - as you have reminded us - from the Conference of Presidents in favour of the Committee on Legal Affairs, for it is the Conference of Presidents that has to decide on conflicts of competence, as we established with the amendment to Rule 154. Mr Corbett himself made this proposal to the House and the House acknowledged it. Indeed, the Conference of Presidents has the tools to conduct an in-depth analysis, in other words to assess matters case by case, and to take a decision. By voting for the proposal, as I am asking, this House will, above all, be giving the Conference of Presidents the go-ahead to confirm the validity of the Rules of Procedure.
There are many factors that point towards giving competence to the Committee on Legal Affairs, and I should like to point out two of them. The Committee on Legal Affairs has been working on the subject since March 2000, when it was given the competence - kindly note - to deal with the Green Paper on legal liability in environmental matters, the consultation document that preceded the proposal for a directive that is the subject of the conflict. Today's rapporteur on the proposal for a directive is the same person who dealt with the Green Paper, the extremely capable Mr Manders, who, over these years, has acquired a thorough knowledge of the subject. In addition, in accordance with the competence attributed to it, the Committee on Legal Affairs has already discussed the issue and, on 21 May, held a very important hearing. Mr President, ladies and gentlemen, the traditional competence of the Committee on Legal Affairs in matters of environmental liability is derived precisely from Annex VI to our Rules of Procedure, which makes this Committee responsible for matters of civil liability, regardless of the sector in question.
This is a proposal for a directive which clearly places civil liability on the polluter's shoulders, and it is on the basis of these problems, these issues, that I now ask Parliament to vote for the motion and confirm the decision that the Bureau has made.
Mr President, the Committee on the Environment believes that this is a measure that should be dealt with by my committee for three reasons.
Firstly, it is based on a part of the Treaty dealing with environmental protection. It will be dealt with by the Environment Council. The Committee on the Environment is responsible for environmental policy; the Committee on Legal Affairs and the Internal Market is responsible for civil liability law. In fact, this directive creates an entirely new instrument to combat general environmental damage to biodiversity, water and land, and puts an administrative burden on the public authorities in the Member States to help prevent and restore such damage. It is misleading shorthand to refer to it as an environmental liability directive. The proposal should be referred to instead as the directive on the prevention and remedying of environmental damage.
Secondly, three Vice-Presidents - whom we spent one and a half days electing two and a half years ago - decided unanimously that this report should be drawn up by the Committee on the Environment. I have nothing to do with two of those Vice-Presidents as they come from groups which are miles away from the British Conservatives. The third was Mr Provan who, for all we know, still has a hotline to Mrs Thatcher's handbag.
(Laughter)
The Committee on the Environment therefore voted to sustain its objections to the assignment to the Committee on Legal Affairs although, I have to confess, that it voted by a narrow majority.
Thirdly, our rapporteur, Mr Papayannakis, is already hard at work on this directive. We appreciate the work Mr Manders has done on the opinion on behalf of the Committee on Legal Affairs. However, I have to say to the Liberal Group that it has no chance of persuading Mr Papayannakis to give up his rapporteurship in favour of a Liberal.
(Laughter)
There is one simple reason for this: if the Liberal Group wishes to take over the rapporteurship in the Committee on the Environment, it is bottom of the list. The following groups have first choice: the UEN, the PSE, the EDD, even the non-attached, and the PPE are higher up the list than the Liberals.
There is one other possibility that nobody has thought of: what happens if there is a tie when we vote? I suggest that, in the event of a tie, we assign it to the Committee on Women's Rights and Equal Opportunities which is looking for things to do.
(Laughter and applause)
Mr President, on a point of order, this morning for the first time the "catch-the-eye" procedure was used in the debate on the Danish presidency's programme. All of us who were there can attest to the fact that it was a great success. There were more people in the Chamber than there would normally be for such a debate.
Unfortunately, there was not enough time for everyone to speak as only half an hour had been set aside during the debate. I should like to ask the Council presidency, through you, to repeat this experiment in future and to set aside more time for it in future debates.
I do not know if that was a point of order, but it was music to my ears.
Mr President, it is not a point of order, it is a reminder.
A year ago today a food crisis was unleashed as a result of the presence of alphabenzopyrenes in olive pomace oil. The problem of the olive pomace industry has still not been resolved. The responsibility we had at that time in terms of food safety was very great, but this Parliament also has the responsibility to find solutions for an economic sector which furthermore carries out an essential and necessary environmental role by recycling highly polluting products.
Mr President, I just wanted to draw your attention to a small linguistic problem in paragraph 25.
This paragraph recommends that a process of mutual learning should be started. In the French version, the term used for 'starting' is la mise en branle. I fear that, in a report devoted to sexuality, the use of a slang term for masturbation might be considered somewhat dubious, not to say obscene, and in my country it will make people laugh at a report which otherwise, I have to say, is more apt to make one weep.
I will make sure that the services avoid the use of argot.
(Parliament adopted the resolution)
That concludes the vote.
Mr President, I wanted to say - and I should like this to be included in the Minutes - that I did not take part in any of the votes on this report, because I find it absolutely ludicrous that, just a few weeks after having adopted the Lamassoure report, which calls for a strict demarcation of powers - and I endorse most of that report - we should decide to intervene by giving advice to the governments and parliaments of the Member States on a matter outside our sphere of responsibility.
That was a very clever way, Mr Bourlanges, of jumping the queue on explanations of vote.
Mr President, I would advise Mr Bourlanges and the other Members of this House who share his view to ask Commissioner Byrne whether the European Union has not, indeed, got a role to play here. In his response last night, he clearly stated that sexual and reproductive health also form part of public health, and just one hour prior to my report, we adopted the Trakatellis report which is about this very topic. I therefore suggest, ladies and gentlemen, that you wait for what is to follow.
Mr President, on behalf of the Greens and EFA Group, I would like to welcome the results of today's vote on GMOs. We have made quite a bit of progress here in that we have voted against the unauthorised GMOs, in other words, the kind of accidental contamination of GMOs. This is good because it was just going to leave the door open for multinational companies to use this as a way out.
The threshold has been lowered to 0.5% which is very good. The report also points out that if lower thresholds are technically possible then they should be achieved. The licensing procedure will now be for one year. The licence will last for one year and then be up for renewal, and this will give people time to consider whether the license should be granted a second time.
One of the most disappointing aspects of today's vote was the fact that milk or meat products that have been derived from animals which have been fed on GMO products will not be labelled. The public have a right to know if the milk that they are drinking comes from animals that have been fed on GMO feed, or whether the meat that they are eating has been derived from animals which have been fed on GMO feed. There is definitely a clear link here between what people eat and what the animals have been fed. We can see this clearly with the whole issue of BSE. It is quite clear that what the animals were being fed had a very serious and negative consequence on the consumer.
The consumer, therefore, has a right to know and a right to choose and it was disappointing that this point was not voted through in the report today. It is, however, a very substantial move forward. Europe is showing the United States in particular that we really put consumers first, multinationals do not have the right to dictate to consumers what they should or should not have, and consumers have the right to obtain information and to know clearly what they are purchasing and what they are consuming.
Mr President, I voted against this proposal for a regulation. It occurs to me that we are spending too long deciding how good or how bad what we eat is, what it is made of and whether it includes GMOs or not, while so many people in the world are hungry and have nothing to eat. Having said that, with all respect to the report, the Pensioners' Party and I are in favour of GMOs. I am in favour of progress and progress cannot be halted. That is my opinion, and I am convinced that the future will see many genetically modified organisms in food. That is why I voted against the report.
Mr President, I myself say 'yes' to transparency, 'yes' to openness and 'yes' to protection for consumers, a category which of course includes ourselves. But having said our 'yes' to transparency, openness and consumer protection we have not made as much progress as we had hoped. Instead of judging the acid test of a solution to be its practicality, the majority of this Parliament preferred an ideological solution. I believe that even the populist emphasis, which was supported so vehemently, does not solve the problem but rather creates even more uncertainty. Unfortunately, the approach chosen is, in my opinion, not very practical. It will cause greater uncertainty amongst consumers, who should have as much information as possible, but also as much information as necessary. For this reason I voted against, because this is not a practical solution, but an ideological one.
Consumer protection depends on clear and precise information in terms of traceability and product labelling.
Assuming that consumers must be able to choose a GM-free diet, we are opposed to the setting of a limit for the adventitious presence of unauthorised GMOs. The threshold of 1% supported by the European People's Party and the 0.5% limit proposed by the Party of European Socialists are unacceptable. Zero tolerance must be applied to unauthorised GMOs in the Union. Consumers would find it incomprehensible that even an infinitesimal quantity of prohibited GMOs could be tolerated.
The principle of strict traceability must apply equally to products from non-EU countries. The importation of products must not result in the insidious introduction into Member States of foods made from transgenic crops that we do not allow our own farmers to grow.
We support the amendments that are designed to establish close involvement of the Member States' food safety authorities, as well as of local and regional food and health departments, in the formulation of the opinions delivered by the European Food Safety Authority.
In this minefield of GM regulation, as elsewhere, let us not create the sort of excessive centralisation that distances people from decisions affecting their everyday lives.
The Trakatellis and Scheele reports relate to two interlinked proposals that overlap in their treatment of matters concerning the authorisation, traceability and labelling of genetically modified organisms.
It would seem that the way these proposals have been presented, which makes the subject even more difficult to understand, is entirely due to portfolio rivalries within the Commission. To the general public, who already find it difficult to make sense of Europe, this way of working is intolerable, and that alone should have been enough to justify our rejecting these documents. Since the European Parliament did not possess the self-respect to do so, it has been reduced to voting on them amidst a fair deal of confusion.
Essentially, the idea is to give certain guarantees regarding the rigour of the procedure for authorising and labelling GM foods. In general terms, I supported those amendments that tend to toughen the wording of the proposals, and these have frequently been adopted, so the result seems not too bad in this respect.
Regrettably, the Commission has inserted into both of the draft regulations a voting and decision-making method that will sweep aside national freedom of choice. I shall expound that view in my explanation of vote on the Scheele report. This restriction was the reason for my abstention from voting on these two reports.
This report rightly condemns the fragmentation and inadequacy of Community legislation on GMOs. But how could it be otherwise? The corporate giants in the realms of agri-food, chemicals and biotechnology are clearly not keen on the imposition of excessively restrictive rules and are even less favourably disposed to the introduction of proper scrutiny, particularly in view of the legitimacy of consumers' fears.
It would obviously be possible to subject them to a coherent system of obligations and in particular to enable the general public to monitor the companies in question. The European institutions, however, are too closely linked to the business community and its interests to exert any real pressure on it in any domain whatsoever.
Not because we wish to side with those who would present genetic modification as a modern-day Medusa, but because we have no faith in choices made by capitalists, choices dictated not by the precautionary principle but by the profit motive alone, we are voting in favour of this report. Although the proposed measures pertain to the fierce competition that rages between the European and American corporations, these measures could ultimately create a little more transparency for consumers and might even enhance their safety.
It is for these same reasons and with the same reservations, particularly with regard to the protection of confidential data, from which the business world alone stands to benefit, that we have voted for the Scheele report.
. (PT) Consumers' rights to be informed about the products they buy cannot be undermined by the interests of multinationals, who want to disguise the use of GMOs in agricultural and food production. Hence the importance of reducing or even eliminating the 1% ceiling proposed by the Commission for labelling not to be required, bearing in mind that the proposed threshold will leave a considerable range of products that are processed and produced with GMOs without labelling.
The report is, therefore, a step in the right direction, with the safeguards it introduces, which explains the opposition of the industry itself and of the USA. Its approval has, therefore, become of strategic importance, not only for the European Union, but also for its contribution to stopping the spread of GMOs in developing and least-developed countries. The amendments tabled by the Group of the European People's Party are to be regretted. What we clearly need to focus on now is avoiding the worst, given that the priority is to maintain the moratorium on new authorisations in the field of GMOs, because, as everyone knows, these are hindering future options since they are a dead end, with unpredictable consequences for the environment, for the economy and for human and animal health.
I am in favour of a system based on the informed consent of every consumer. Consumers must possess all the information that enables them to assess the advisability of purchasing the products they enjoy. To make this choice, consumers must be given objective information. At the present time, however, certain groups are out to frighten consumers, even though there is no evidence of any harm caused by genetically improved products, far less by products derived from animals reared on genetically improved feed. I do not see how a food item can be labelled 'organic' if five per cent of its ingredients are of non-organic origin, whereas some people are doggedly determined to stigmatise any product accidentally containing a minuscule quantity of a GMO.
It is high time Europe showed the red card to those green-tinted fundamentalists who have nothing better to do than wage war on GMOs. The Union must lay down rules reflecting the responsible conduct of countries from the United States to China, including India, South Africa and others, that have been producing and consuming genetically improved products for years without any problems whatsoever. In so doing, we should be following the age-old tradition of the world's peasant farmers, who, through selection and crossbreeding, have genetically modified all the products we have been consuming for centuries.
I am in favour of a directive which gives consumers information that is verifiable and meaningful, so that they are then in a position to decide for themselves whether or not to buy food containing GM material. The European Union should not require labelling of something which is not present and therefore not detectable in the final product. This is disproportionate, unenforceable and open to fraud.
I am in favour of the 1% rule. I regard this is as a level which reliably reflects the possibilities of modern technology.
I oppose the idea that there should be a requirement for the labelling of products from animals fed GM feed. This too would be unenforceable. Research has shown that transgenic DNA from GM animal feed is not found in milk, meat and eggs.
GM technology offers us the chance to develop less environmentally damaging forms of agriculture, with less use of pesticides, herbicides, and artificial fertilisers. I believe that, with sensible legislation that takes account of the need to establish verifiable systems to indicate GMs, Europeans could reap the benefit of GM food and feed - and still avoid consuming them if they wish to.
. (NL) It is uncertain whether genetic modifications in plants and animals will cause serious problems in future. Despite this, we should already take account of the possibility that life as a whole, as a result of cross-fertilisation, especially in plant life, will change as a consequence, and that diseases will emerge to which man and animal are not entirely immune. Instead of taking time to look into this properly, this Parliament decided two years ago to create scope for commercial applications. This means that some undertakings can make a profit in the short term using something which will at a later stage mainly generate costs.
Now that the first line of defence against the possible risks of genetic contamination has been removed, it is all the more important for the second line of defence to remain in place. Thanks to the labelling of genetically contaminated products, consumers are given the option of not buying them. This is preferable to placing ordinary natural products in an exemption situation by prescribing that they state that they have not been modified by genetic procedures. However, it is to be feared that as usual, many consumers, mainly those on a low income, will buy the cheapest products. For them, paying attention to possible negative effects is a luxury they cannot afford. Labelling, therefore, only solves a small part of the problem.
. (PT) Given the absence of robust and integrated legislation on genetically modified organisms (GMOs) capable of providing guarantees for consumers and industry, marketing authorisation procedures at EU level have been suspended for the last three years.
I welcome the legislation that we are approving today (on the traceability and labelling of GMOs), because it makes it possible to register and monitor the movement of GMOs on the market and of the foods for human and animal consumption made from them. This will enable consumers to make their choices and will make the process of product withdrawal easier, should this be deemed necessary. Nevertheless, we would have preferred these laws to be incorporated into a single regulation and not into two, which is what has ultimately happened at the proposal of the European Commission. What we have as a result is the unnecessary fragmentation of legislation on GMOs.
Furthermore, the proposal for a Directive contains provisions which, through an excess of zeal, could open the way to fraud and deception, to the misleading of consumers and to the distortion of competition. The rules must be clear and straightforward. I therefore support the proposals for amendments tabled by the rapporteur for traceability and consistent labelling to apply to GMOs and products in which genetically modified DNA or genetically modified proteins are detected. Extending labelling to other products containing no traces of genetically modified DNA or of genetically modified proteins would be extremely confusing to consumers. Apart from anything, such a provision would run counter to the aims of the regulation and would be as onerous for businesses as it would for consumers.
Mr President, I am in favour of the marketing of genetically modified foodstuffs. I am, however, concerned that this may happen in a disorganised manner and especially in such a way as to curtail the activities of small traders, small farmers and those working in cottage industries. In all these documents - directives and regulations - on genetically modified foodstuffs and also feedingstuffs, as in this case, I should like to see more attention given to preventing the progress in GM foods from damaging small enterprises in Europe.
Mr President, on behalf of my group, the European Parliamentary Labour Party, I should like to say that the vote today reflects our wish to advance beyond the moratorium and establish genuine traceability.
Consumers want to know the origins of what they eat and drink, where this can be established and tested. We need effective proposals to establish the lowest thresholds which can be measured and better definition of what can be properly described as GM free, rather than the ambiguous non-GM.
We voted for the approvable threshold of 0.5%, above which the product must be GM labelled. But below that it cannot be guaranteed GM free.
We need to create a climate in which labelling is an encouragement to move further to develop real GM-free areas of cultivation and production and not the pretence that we have delivered in this proposal.
The Scheele report endorses a highly exceptionable centralised European system for the authorisation of GMOs, as proposed in communication COM(2001)425 final from the Commission. This proposal, in fact, refers obscurely to Decision 1999468/EC laying down procedures for the exercise of implementing powers conferred on the Commission, according to which:
1. authorisation decisions are taken by the Commission, subject to the delivery of a favourable opinion by a 'regulatory committee', composed of representatives of the Member States, which acts by a qualified majority;
2. if the regulatory committee does not approve the Commission's proposal, the matter is referred to the Council itself; if, however, the proposal is neither adopted by a qualified majority of the Council nor unanimously rejected by the Council, adoption of the proposal becomes the sole prerogative of the Commission.
In this way, the use of a GMO may be authorised against the will of a minority of Member States and even, in particular cases, against the will of the majority. There is no provision for a national safeguard clause at this level - even if, for example, a nation were to vote against the use of a GMO in a referendum.
This procedure is plainly designed to give the Commission a free hand to issue authorisations, leaving governments to explain that it is a European rule about which they can do nothing. This is how democracy works in Brussels.
The European Parliament has just taken a great step forward in responding to the wishes of European citizens, who are concerned about the impact of the presence of GMOs in their food.
By voting for Mrs Scheele's report, Parliament has clearly stated its demand for the labelling of all products containing GMOs, including products such as chocolate, for example.
The Greens regret, however, that, although animal feed will be labelled, the final product, the meat, will not. That is the only blemish in this report.
Although farmers can choose non-GM feed for their livestock, consumers will be unable to determine whether or not their meat comes from GM-fed animals. It is regrettable that Parliament did not follow this legislation to its logical conclusion.
Nevertheless, the Greens welcome this move by the European Parliament towards greater comprehensibility, which will enable consumers to choose freely between products that contain GMOs and those that do not.
The Commission has presented a draft directive on the authorisation and labelling of genetically modified foodstuffs and animal feed. On more than one point, the draft text reflects the pressure exerted by the agrifood lobby. It is particularly nefarious to propose an acceptable ceiling for the presence of GMOs in products on sale, given that GMOs are banned on account of the danger they pose! As Karin Scheele emphasises in her report to Parliament, such a measure 'would undermine all the European Union's legislation on biosafety?. As for the GMOs that are already authorised, the Commission proposes a very high threshold, below which there would be no mandatory labelling to inform consumers of the presence of those GMOs. We therefore support the rapporteur's proposal that this threshold be lowered from 1 per cent to 0.5 per cent. Similarly, we support every amendment that strengthens the directive in terms of authorisation procedure and of the public's right to information.
These seemingly technical questions of labelling and traceability have crucial political and democratic implications, which strike a particularly sharp chord in France at a time when José Bové, head of the Confédération Paysanne, has been imprisoned because of his campaign for a food-production system in which due consideration is given to the rights of producers, the health of the general public and the quality of the environment.
- (FI) I wish to indicate in the way I vote my support for considering the point of view of farmers with regard to GM labelling.
We need more reliable information on origin than we have at present so that farmers can be sure about what the produce they buy, especially from outside the EU, contains. At the moment farmers cannot completely guarantee that the food or raw materials they produce are GM free. No responsibility can be taken unless raw materials can be comprehensively monitored.
To ensure that farmers and, at the same time, the others in the food chain are legally protected, it is important to keep the GMO labelling threshold at 1%. Any reduction in this will not significantly improve consumer protection; on the contrary, the system will be prone to incorrect labelling. Similarly, labelling eggs or milk, whose checking process has involved the use of GMOs, will be of no benefit, owing to the questionable degree of reliability involved. Farmers cannot give assurances using current technology regarding the GM content of the raw materials they use. Extending traceability to livestock products, where GM feed has been used in feeding the animals, is not a realistic idea. Traceability in such cases would in practice require the origin of all raw materials used in food to be monitored. The ten-year period for the maintenance of monitoring data, as proposed by the Committee on the Environment, Public Health and Consumer Policy, instead of the five years proposed by the Commission, is, in my opinion, unreasonably long. It will prove cumbersome and will not significantly increase levels of safety for the consumer.
For the reasons outlined above I voted in favour of supporting the legal protection of farmers where it related to this issue.
. (NL) I am pleased that we have rediscovered the voice of reason in this plenary session, albeit by a not very large majority. It really looked as if it had left us for good after the vote in the Committee on the Environment, Public Health and Consumer Policy.
Extending the scope of the labelling and traceability requirement to include animals that, at some stage in their lives, were fed feedingstuffs which consist of, either wholly or partly, GMO or similar ingredients, or are produced using them, was more than one bridge too far. Fortunately, these amendments have not made it to the plenary session.
This was unfortunately not enough to vote in favour of this report and the Trakatellis report. For this, it was necessary to introduce traceability as a relevant aspect of distinction for labelling. Only then is it truly possible to reach the main objective, namely to offer the consumer a choice between different products. This choice is not guaranteed at the moment, and that is a missed opportunity. We will now lead many consumers astray.
Mr President, how often while travelling around Europe have we seen beautiful towns and beautiful agricultural landscapes? I was in Scotland recently, where I saw some marvellous moorland, a real paradise in anyone's eyes. How often, though, do we come across cities where, alongside millions of inhabitants, there are harmful, dangerous industries which could overnight become the target of this proposal for a directive, which aims at preventing incidents connected with certain dangerous substances? In this document, Mr Lisi in his great wisdom has proposed siting harmful and dangerous industries far from inhabited areas. How can we not agree with this excellent, wise proposal? That is why I voted for it.
Going beyond the proposals made by the Commission, the Lisi report undertakes a much more stringent revision of the Seveso II Directive.
Some advances merit special emphasis: the introduction of lower threshold values for explosive substances, the inclusion of new carcinogens or of particular mining operations and the inclusion of the storage of certain substances in the catalogue of potential hazards.
The report stresses the need to involve the staff of establishments and to enlist their practical and occupational experience and training in the effort to improve safety.
The desire for transparency and public information and for the involvement of local populations in all safety plans is another very strong point of the report.
However, in the preparation of safety plans, there is still a lack of real consideration of the establishments' own health and safety committees.
Where work is subcontracted, the report recommends that subcontractors' staff should be involved and trained, but it does not question the rationale of subcontracting. The fact is, however, that the desire of directors to maximise their companies' profitability, a desire that is reflected in their heavy reliance on subcontractors, runs counter to the quest for the highest possible level of safety.
Nor does the report place enough emphasis on the responsibilities devolving on the boards of the establishments in question.
Despite these reservations, I shall be voting in favour of this report for the reasons outlined above.
The succession of disasters at Enschede in the Netherlands, Baia Mare in Romania, Doñana in Spain and the AZF plant in Toulouse has prompted the Council and the European Parliament to introduce legislation toughening the rules on the handling of hazardous substances. Better late than never, of course, but even if the report is adopted, as we hope it will be, the legislation will remain insufficiently binding and will not enable us to make the owners of establishments more accountable to the local communities.
It must be stressed that this lack of accountability constitutes a grave danger to the inhabitants of the local area and even much further afield but also, and indeed first and foremost, to the employees of these dangerous establishments.
Nevertheless, it is significant that, in his explanatory statement, the author of this report condemns 'an extreme interpretation of the precautionary principle?, which could 'unnecessarily penalise industry?. This kowtowing to industry leaders, even in an instrument that is essentially designed to improve the management of risks associated with major accidents, foreshadows other major accidents that will not be due to the hazardous nature of substances but to companies' efforts to maximise their profits.
. (NL) After the major fireworks disaster which destroyed an entire district in the Dutch town of Enschede on 13 May 2000, it transpired that safety existed only on paper. The company had applied for, and obtained, all the necessary licences, so nothing could go wrong. People living in the vicinity were not informed about the current use of the storage space, so nobody could become worried or ask for safety measures to be stepped up. Two days later, I asked the European Commission for maximum openness and the application of the Seveso II Directive. A few weeks later, along with three other Dutch MEPs, I had an interview with Commissioner Wallström, during which she committed herself to the proposal to step up the Seveso Directive, on which we are voting today.
The Committee on the Environment, Public Health and Consumer Policy was right to further tighten these proposals on the closing down of dangerous companies, training of personnel, provision of information to the public and the active bringing of safety reports and contingency plans into the public domain. Unfortunately, we have now also observed that an opposing movement is at play. The Rotterdam municipality is complaining that its position as the world's largest port is at risk because much shipped freight comprises a number of containers with Chinese fireworks which, further to new safety requirements, are no longer admitted. Antwerp is said to allow such ships to enter its port, upon which the fireworks are transported by lorry to Rotterdam, a process which is even more dangerous. This problem too still needs solving.
. I welcome this report, which calls for action to guard against industrial accidents in urban areas. Tragic events, such as those which occurred in Toulouse, France, and in the Netherlands, are sorry evidence that present legislation is not working effectively to protect European citizens. Only when the EU attains a harmonised assessment of the dangers presented by dangerous substances can we be sure that everything is being done to guard against potential disasters.
Finally, I welcome the call to introduce punitive measures against owners who fail to comply with existing and future legislation. Moreover, since sub-contractors account for a large part of this industry, it is vital that such measures go far enough so as to include them.
Mr President, this report refers to a decision of Parliament on the rules for the participation of undertakings, research centres and universities in scientific research and how to disseminate it. I believe this document is very important - which is why I voted for it - but I must point out that I think it is even more important that the European Union should make an effort to keep the scientists themselves in Europe. Greater efforts and greater assistance, including financial assistance, should be set aside for those who have always excelled at discovering new ways to improve people's lives throughout the world by devoting themselves to research. I believe that greater efforts in Europe by the European Union would be very rewarding, not only for today's pensioners but also for those who will in future live happily in Europe.
I am gratified to see the knot being tied today on the legislative package relating to the sixth framework research programme (FRP). We have honoured our commitments by adopting the report on the sixth FRP as such in May 2002, the reports on the specific programmes in June and, lastly, the rules of participation in July, to pave the way for the creation of a legal and financial framework for the achievement of the research aims formulated for the period until 2006.
At this point let me pay tribute to the work that Mrs Quisthoudt-Rowohl has done. She has made every possible effort so that the three institutions might find a compromise that could be adopted at first reading.
The Commission is pursuing various objectives, which we have supported from the outset: to establish simpler rules, to create a faster and less cumbersome administrative system and to protect the financial interests of the Community.
Several snags, however, quickly came to light. I can only address the question of joint and several liability. The Commission's proposal provided for participants' joint and several liability for grants awarded from the Community budget, including the funds administered by other participants. The limitations of this approach soon became evident, which is why, after several informal trialogues, the decision was taken to assign liability to participants for their respective portions of the Community funds.
(Explanation of vote abbreviated in accordance with Rule 137 of the Rules of Procedure)
I wish to congratulate Mrs Quisthoudt-Rowohl on her excellent report, which I fully support. Like the rapporteur, I agree with the approach adopted by the Commission of facilitating access to funding by simplifying legislation and by guaranteeing greater operational flexibility for beneficiaries.
I should like, nevertheless, to emphasise a point that concerns the outermost regions and in relation to which I tabled a proposal for an amendment, because I think it is extremely important: I am talking about the need for programmes for the outermost regions to contain more criteria for added value. The preamble to the Sixth Framework Programme refers to the need to address the specific features of the outermost regions with regard to access to the Programme. Extending the criterion of added Community value will prevent the outermost regions being penalised, bearing in mind in particular that it might be difficult to find outside partners willing to enter into collaboration with institutes based in outermost regions, whatever the quality of the projects.
Mr President, the second report by Mrs Quisthoudt-Rowohl refers to nuclear research and activity in Europe and in particular everything contained in the Euratom Treaty. I would like to take the opportunity of explaining my vote for this decision to stress that I am in favour of nuclear energy both personally and as the representative of the Pensioners' Party here in Strasbourg. Most of all, however, we are in favour of Europe's deciding to say once and for all whether we should develop nuclear energy or stop it altogether: either nuclear energy is dangerous and harmful, and thus it is so throughout Europe, or nuclear energy is the future, it is science, it is progress, and so it should be extended to all the Member States in the European Union. I am certain that this would be a step forward for all the citizens of Europe, whether pensioners, workers or young people.
Mr President, I voted for the Kauppi report, which recalls what 2001 meant for the euro, the European single currency and in particular the role of the European Central Bank. I emphasise that part - a little lacking, I must say - of this report that deals with the macroeconomy, that is, the Member States' budgets and their influence on the European Central Bank's initiatives. I do so in the hope that, in their budgets, the Member States will take care that national pension institute spending in the area of social security is done prudently, in the citizens' interests, and done fairly for all the citizens and not unfairly, as unfortunately happens all too often.
In the foreword to the annual report of the European Central Bank for 2001, Wim Duisenberg presents an interesting personal opinion on integration. He believes the single currency will inject fresh impetus into the integration process, because it will make people 'ask why it is possible to have a single currency but not to eliminate other barriers between the countries of the euro area?. He concludes that 'European integration might become more of a 'bottom-up' process, initiated by the citizens of Europe, and less of a 'top-down' process driven by politicians and experts?.
This text contains two implicit admissions - firstly, the present institutional structure is unstable; secondly, the construction of Europe has hitherto been primarily a matter for 'politicians and experts?.
However, the idea that the citizens of Europe might demand closer integration because of the single currency seems questionable to us. This is no doubt the wish of the Eurocrats, who would like the people finally to tell them how right they have been all along. But such a mood is certainly not observable on the ground at the present time.
Besides, the process described by Mr Duisenberg is not really spontaneous but tends rather to be remote-controlled from above, through the existence of the single currency. Manipulation all the way.
We are bound to vote against this report given the assertions it makes, specifically reaffirming the 'overriding importance of the primary objective, that is, maintenance of price stability? regardless of growth and employment rates, defending the irrationality of the Stability Pact, calling for continued 'wage moderation? and insisting on the old capitalist recipe that 'the workers should pay for the crisis? when the gains of productivity transferred from salaries into profits have not contributed to more investment and more employment, but to the enriching of the usual small group.
The report ignores the current economic situation and once again calls for further liberalisations, privatisations, integration of capital markets and, obviously, more labour flexibility and considers the criticism of the ECB's behaviour in relation to the Federal Reserve to be unfair, overlooking the fact that the deflationist policy pursued has contributed to unemployment, whilst the restrictive monetary policy has not allowed skilful use to be made of the period of economic growth in the second half of the 1990s. This criticism is shared not only by various internationally renowned economists, such as Solow, but also by the United Nations Economic Commission for Europe.
. (NL) The ECB is very reminiscent of an old-fashioned money-circulation bank in private hands. The reason for transferring it from private to state ownership was that money circulation should be a democratically verifiable core task of the government. This pertains to the policy regarding exchange rates, interest rates, the extent of money circulation and the implications for employment, public goods, environmental protection and the prices of consumer goods. By disconnecting a centralised European circulation bank from political interference, the link between the electorate and this core government task is severed, and we are back in the old, unsatisfactory situation we were in a century ago.
The fact that every year, a report is discussed in this Parliament may be useful in order to air any conflicting views on the policy adopted in the past and to be expected in future, but the bank should not be concerned with this. There is even a tendency to blatantly do the exact opposite from what politicians prescribe. According to Mrs Kauppi, the bank has done a sterling job once again, but opinions may differ on this. The fact that the euro is achieving parity with the dollar again is caused by the tax level in the US which is structurally too low in relation to inevitable government expenditure combined with the waste in defence. I am only satisfied with the proposal to curtail secrecy by making the Minutes public.
We are categorically opposed to the cruel, strictly monetarist policy of the ECB, a policy which fosters inequality and increasingly exploits the working classes, while safeguarding the profits of and granting privileges to European monopolies.
On the pretext of adhering rigidly to the Stability Pact and fighting inflation, it calls for lower and lower wages and structural changes on the job market, the main objective being to introduce even more flexible working conditions. The excuse of a so-called "healthy environment" for companies and investments is being used to endorse the greed of big business, with a total disregard for the economic and social consequences, the uncertainty and insecurity of the working classes and the huge financial burden which they have to shoulder.
The ECB policy of raising or lowering interest rates, shadowing interest rate policy in the United States, is basically dictated by the need to fund speculative projects which, objectively speaking, result not just in unproductive investment, but in "scams" such as the stock exchange scams for which thousands of redundant workers and thousands of duped investors have paid and are still paying the price.
As a result of recent scandals on the American stock exchange, first with ?nron and now with Worldcom and Xerox, and similar scandals which are now coming to light in European companies, small investors' savings are being looted, pension fund and insurance company reserves are being fleeced and thousands of workers are being sacrificed for the sake of massive profits.
Mr President, I welcome this report on behalf of the Green Group and congratulate the rapporteur. Very heavy pressure was brought to bear on her to withdraw or compromise on her report. She is to be congratulated for standing her ground.
The report points out that abortion rates are high in countries with poor sex education and where contraception is not emphasised. Abortion, the report states, should not be used as a contraceptive. I am sure we all agree that this is a concern.
The report states that in order to safeguard women's reproductive health and rights, abortion should be made safe, legal and accessible to all. In Ireland, according to the Supreme Court decision some time ago in the "X" case, where there is real and substantial risk to the life of the mother and when this risk could only be averted by the termination of her pregnancy, such a termination is lawful. This means that abortion is, in fact, legal in Ireland but is not legislated for. This is of concern to doctors, who do not have a framework of legislation within which to work and therefore feel unable to comply with this Supreme Court ruling.
Access to abortion for Irish women is a concern. Over 6 600 women from Ireland had abortions in the UK last year. Recently, the formula under which EU citizens access health care in other countries which is not available to them on their home territory has been invoked. I would very much like an explanation from the Commission, under the subsidiarity rules, as to how this will operate in practice.
Mr President, like very many members of the PPE-DE Group, I too voted against this document, not only because its contents do not fully reflect our ideas on abortion and the sexual problems affecting European citizens' health but also because in this way I mean to stress the fact that, although I agree that we should talk about this important topic, I really wish we could talk just as often about the health of the elderly, the lives of pensioners and also - why not - what happens as regards relations between the sexes among the elderly. I wish this were discussed more in this Parliament. Imagine, Mr President, if there were 200 Pensioners' Party representatives here: it would certainly be discussed much more!
Mr President, I abstained on the Van Lancker report for many of the reasons already mentioned by Mrs Ahern, but I abstained also because there are some very good points in the report.
It clearly states that abortion should not be used as a birth control method. I am a UN Goodwill Ambassador for Reproductive Health. I have seen for myself the alarming and terrifying rise of HIV/Aids not just in the developing countries but also in the applicant countries. I believe that reproductive health services are a right and should be available for all.
There is no legislation for abortion in Ireland. This report will cause us considerable problems in relation to the forthcoming constitutional amendment. We have a huge and unacceptable level of abortion in Ireland.
While I fully accept that the European Union has no competence in this matter, the provision of reproductive health - as rightly stated by Commissioner Byrne - is an intrinsic part of a good public health service.
Mr President, I voted against this report because I do not believe it falls within our competence. Although the report has many good points, it talks about rights. Rights at whose expense? Rights at the expense of the unborn child and also, therefore, at the expense of humanity. Surely humanity cannot be reduced to the level of political wheeling and dealing. Surely, when we build a better world it must be based on some absolute cornerstones. Human life cannot be subject to voting. It cannot be a question of a minority or majority decision.
If our solidarity does not extend to that most vulnerable creature, the unborn child, then we in our human family are building the foundations of tomorrow's world on sand soaked by the tears of the unborn child.
Mr President, this report is not only an attack on the principle of subsidiarity and the complex process of enlargement, it also contradicts the fundamental and founding principles of the European Union. Abortion is damaging to children, women and humankind as a whole! It is damaging to children because it kills unborn children; it is damaging to women because it degrades women even more to objects of male manipulation - something that is often forgotten - and it is damaging to humankind because it calls into question the beginning, the end and the overall dignity of human life, the dignity of the individual from their conception to their natural death. That is why it contradicts the fundamental principles laid down by Adenauer, Schuman and de Gasperi, fundamental principles which have made this EU of ours what it is today and what it ought to remain.
To all those who will criticise Parliament today I should like to say: do not criticise Parliament, criticise that narrow majority that railroaded this report through, and make sure that the next Parliament has a different majority!
Mr President, I voted against this report because the European Union has no competence to legislate on abortion. The European Parliament should therefore not be debating reports that convey the impression that it does, and to do so raises unnecessary fears on the part of many European citizens.
The problem is complicated further by the fact that Ireland will soon be holding a second referendum on the Treaty of Nice. Raising the issue of abortion in the European Parliament today gives oxygen to Irish Eurosceptics. They will cite today's vote on this issue as evidence that Europe wants to foist abortion on Ireland against its will and is, therefore, an undemocratic project. While this is patently untrue, today's adoption of this report, coupled with the proposed mid-term reform of the CAP, will now make it extremely difficult to secure ratification of the Treaty of Nice. Regrettably, if this happens, those who supported today's report will have won a Pyrrhic victory and must bear some responsibility if the Irish electorate rejects it again.
I call on parliamentary colleagues to cease compiling reports on issues for which we have no competence and instead concentrate on areas where we have codecision powers in framing European law.
Mrs Van Lancker's report contains much that we in the Group of the European People's Party (Christian Democrats) and European Democrats think is good and important. However, the EU does not have, and nor should it have, competence in this area.
We have therefore chosen to support the amendments whereby text is deleted on the grounds that issues such as abortion and sex education do not fall within the competence of the EU. We also voted in favour of Amendment No 7 which clearly explains our position. In the final vote, we voted against the report in its entirety.
This report puts men and women on a par with animals, unable to control their sexual impulses, which drive them inexorably to copulation.
By proposing that the Member States, in an enlarged framework including the accession countries, share experience and best practice in the domain of sexual and reproductive health and rights, the Commission is describing the direction in which it wishes to guide the debate on these subjects, a direction in which recourse to abortion becomes commonplace and the family unit is dismantled.
Wanting the Commission to promote the harmonisation of the various national policies on these matters is tantamount to a desire to rationalise, or indeed standardise, social life in the Member States in utter disregard of their diverse identities. Favouring the widespread practice of abortion, the report recommends the creation of a framework of counselling services, while mothers in distress are abandoned to their fate. The height of absurdity is reached when the Commission calls on Member States not to prosecute in cases of illegal abortions!
Moreover, the report heralds a policy of educating and informing young people from an early age. These measures are a violation of the integrity of children and will only serve to detach them from the family unit, whose key educative role is treated with profound contempt.
The UK delegation of the PPE-DE will be voting against this report as it proposes an extension of EU interference into areas not currently covered by EU competence.
- (DE) Mrs Van Lancker's report on sexual and reproductive health and rights has been firmly rejected in Parliament by the Christian Democratic Group, and I can only support this position.
We must not ignore the concerns of the national catholic lay movements and organisations in the candidate countries. The subject of this report does not lie within the competence of EU policy-making. In accordance with the principle of subsidiarity, decisions about such matters have to be made at national level.
I am extremely concerned, above all about the endorsement given to the call for so-called emergency contraception - the 'morning-after pill' - to be standard practice. This is tantamount to proposing the legalisation of abortion in the Member States and candidate countries.
Given the particular sensitivity of this subject, the adoption of the report will provoke a negative response in the candidate countries towards the enlargement process and put it under unnecessary strain. The report makes substantial demands of their governments, demands that have not been included in the decision-making programme in any shape or form. In any case, I am firmly convinced that this kind of behaviour is not the right way to foster confidence in the EU's democratic decision-making process.
The Van Lancker report on sexual and reproductive health and rights is a useful contribution designed to encourage the Member States and applicant countries to develop information on reproductive-health services and to improve access to such services. There are indeed wide disparities between the various European countries but also between rich and poor within each country. The same applies to sexual violence, which is a real and widespread phenomenon. The report therefore calls on all Member States to establish a system for the distribution of free or very low-priced contraceptives, to legalise abortion, to develop proper information and education policies for young people and to support women who are victims of sexual abuse.
This is a report in which the guidance role predominates, since the European Union has no powers in the realm of health policy, which falls within the competence of the Member States. None the less, it is an interesting and progressively minded exhortation that seeks to improve the situation for those thousands of women who are compelled to suffer abortions in sordid conditions, sometimes at the risk of their own lives. This has been clearly understood by the reactionary Members who have done everything possible to block the debate and then the vote on the text of this report through demonstrations, threats, floods of e-mails and so on. Needless to say, we have voted in favour of the report.
This own-initiative report, which the Committee on Women's Rights and Equal Opportunities was authorised to draw up, has been turned by its socialist rapporteur and her communist and green acolytes into a pamphlet in favour of abortion and contraception. Fourteen of the 20 recitals and 17 of the 31 paragraphs in this long-winded resolution are devoted to these issues, as if women had no other problems, even in connection with their reproductive health.
The obstinacy with which this united left has pursued its goal here, regardless of the adverse consequences it might have, for example in connection with the second referendum on the ratification of the Nice Treaty in Ireland or with the referenda in the accession countries, and without considering the fact that the EU has absolutely no competence in this field, thanks to the principle of subsidiarity, points, in my mind, to a regrettable confusion about its sense of mission.
This being the case, and because reason and realism were unfortunately not enough to teach these abortion fanatics otherwise, I did not vote in favour of this report.
I wish to make it absolutely clear that abortion must not be elevated to the preferred means of birth control. Neither can we have the morning-after pill being given out in schools free of charge, as this encourages carelessness and lends it respectability, which at the end of the day releases men entirely from their share of the responsibility and forces women, especially young women, to put their health at risk. Surely this is unacceptable!
Mrs Van Lancker's report is a veritable nightmare. It addresses issues of sexuality and reproduction without ever referring to the acceptance of life. Reading this report, one is given the morbid impression that any pregnancy is necessarily a crisis. It is certainly true that too many pregnant women find themselves in situations of human or material distress. So is it not our responsibility to act instead of looking for an escape route? Abortion is the easy solution, creating a society that is dying because it no longer respects life.
Let us campaign instead for the development of reception centres for mothers in distress; let us give them the real human, material and financial resources they need to alleviate their distress; let us re-evaluate and grant social and economic recognition to the choice of some parents to suspend their careers in order to look after their children; let us simplify adoption procedures, etc.
In the name of a struggle to impose a hedonistic and materialistic ideology, in an utter denial of humanity, people would have us reject so-called unwanted children, just as they reject elderly men and women whom they consider to be a burden. Instead of this culture of death, let us opt for life from its inception to its natural end and for acceptance of the children who are our future.
. (NL) In a world where men have arrogated to themselves a domineering role, women are condemned to a life of providing for the sexual pleasures of men, of bearing and raising children, and of doing household work. In a world where all people have equal rights, opportunities and freedom of choice, women decide for themselves how they organise their lives, with whom they want possible sexual contact and if they want children.
In most EU Member States, there is already an arrangement in place by means of which a pregnancy which is not wanted by the woman can be terminated on her initiative in a medically responsible manner. Better still is to prevent such pregnancies, by, among other things, easy access to contraception and information about it. Such measures prevent people from having to raise children whom they do not, or not yet, want. Or from pregnancies being terminated in the old-fashioned, dangerous way using knitting needles and douche bags, or by a costly trip abroad.
I do expect objections to this development from a fundamentalist interpretation of Islam, which is expressly founded on gender inequality, but not from mainstream European Christianity. The Van Lancker proposal does not impose anything on any Member States, but merely encourages us to learn from each other in order to develop the best possible practice.
The report on sexual and reproductive health and rights is, amongst other things, damaging to the equal dignity of men and women. Besides, by talking of reproductive rights and not of rights to procreation, women end up being likened to breeding animals or machines. As the Alleanza Nazionale, we reject this mechanistic idea of the birth of a human life and we refute the cultural idea which sets a woman's freedom against the unborn child's right to life. Also unacceptable is the idea that abortion should become a method of contraception, and we are certain that, for the protection of health, any product deemed to be medicinal should be available at an accessible price and be supplied on a medical prescription.
We also point out that:
competence in health matters lies with the Member States, as do decisions in the area of ethics;
the report does not deal at all with problems connected with the right to life and the right to a dignified life, nor does it address issues which we have repeatedly put to the Commission, such as a fund to help women in financial or psychological difficulties who would like to terminate a pregnancy. The major issues raised by today's society are not covered either, such as personal relations in the broad sense, or matters of sex education;
a woman's dignity and her involvement in one of the most meaningful events in life, maternity, is treated only from the viewpoint of reproduction or the control of a sexual right.
(Abbreviated in accordance with Rule 137(1) of the Rules of Procedure
Today in Parliament we have seen the truest expression of the EP's feeling towards the principle of subsidiarity. I am referring not only to the vote on more than 400 amendments in various reports, which reveal a regulatory fury which is totally contrary to the concept of a simplified and simplifying European Union, the only kind of Union that will be able to move closer to the citizens. There is also the adoption of the Van Lancker report on rights in the field of sexual and reproductive health, which represents intolerable interference not only in the sphere of individual consciences but also in the powers of the Members States.
I have, therefore, voted against the report, not only because of its substance, which has been largely resolved in my country through a referendum, but also because of the intrusive method that this vote unfortunately used.
The report and the vote on it reduce to the absurd the declarations we have heard on the principle of subsidiarity or on respect for Member States' own competences. For the Left, the Right does not exist. Everything depends merely on the ideological cause that is being pursued. Ultimately, it is for this very reason that, by interfering in areas it is not asked to, the Union is becoming unpopular with many people, for a variety of reasons. However, if we really want to discuss who influences whom in the long term, I think it will be the humanist Portuguese legislation, which stands in opposition to the liberalisation of abortion and which protects the right to life that will be adopted in other countries in the course of the century. In the face of progress in genetics, in embryology, in fetology and in medicine, the twenty-first century will not be able to continue for much longer to deny what is increasingly well known, down to the last detail: in every abortion crisis, there is a human life waiting to emerge. This life is individual, unique and unrepeatable - with a dignity that must be recognised and fully protected. On the day when human dignity prevails throughout Europe and we are all States in which the Rule of Law applies to everyone, no one will take pride in the numbers revealed in the statistics of these decades.
I have voted against this report.
The issue of abortion does not belong at European level, as public health matters fall within national competence. We Christian Democrats believe it would be wrong to allow the EU to take over from the Swedish Parliament and other national parliaments the competence to legislate on the legal protection of an unborn child. This issue is fundamental to the moral position of people and countries, their view of the inviolability of life and human value, and is so clearly linked to various national traditions that it must remain at national parliamentary level.
The report clearly states its position on the issue of abortion in item 12: 'The European Parliament recommends that, in order to safeguard women's reproductive health and rights, abortion should be made legal, safe and accessible to all.?
This item shows that the European Parliament is clearly not prepared to show any regard for the fact that a number of Member States, including Ireland, Portugal and Germany, consider that abortions directly contradict the principle of the State's primary task of protecting life, especially the lives of the defenceless.
I am greatly surprised that the Conference of Presidents could have authorised the Van Lanker report, which deals with topics for which the European Union has no competency. Healthcare services, abortion and education are the sole responsibility of Member States and candidate countries, to be decided in line with their constitutional and legal requirements.
Regarding the Irish position, Constitutional article 40.3.3 "acknowledges the right to life of the unborn with due regard to the equal right to life of the mother". Under this constitutional article, abortion is illegal in Ireland.
The "morning after pill", which, according to the manufacturer, is an abortifacient, is also illegal under Irish statutory law; the Offences Against the Persons Act 1861, Sections 58 & 59.
Article 42.1 of the Irish Constitution states: "The State acknowledges that the primary and natural educator of the child is the Family and guarantees to respect the inalienable right and duty of parents to provide, according to their means, for the religious and moral, intellectual, physical, and social education of their children" (42.1).
(Abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
The right of women to make their own decisions over their bodies is a fundamental right which must not be undermined. Therefore, I cannot support Amendments Nos 2 and 5 and naturally I cannot support the amendments which undermine this right.
I shall now suspend the sitting, which will resume at 3 p.m.
(The sitting was suspended at 1.32 p.m. and resumed at 3 p.m.)
The next item is the statements by the Council and the Commission on combating hunger.
Mr President, Commissioner, former fellow MEPs, ladies and gentlemen, as everyone knows, the World Food Summit - Five Years On was held in Rome from 10 - 13 June 2002. The purpose of the meeting was to strengthen international support for reinforced efforts to combat hunger and poverty with a view to achieving the aim of halving the number of the world's starving by the year 2015. This aim was confirmed in connection with the UN's Millennium Summit in September 2000 and now forms a basic element of the international development aims to which the global community has committed itself. The EU places great emphasis on these aims from the Millennium Summit as a starting point for national and international strategies to combat poverty.
Since the World Food Summit in 1996, the number of starving people in the world has fallen, but unfortunately by nowhere near the extent necessary. The average fall in the number of the starving today is just six million, despite the fact that there is a need for renewed and strengthened efforts if we are to achieve the annual average fall of 22 million in the number of starving people that is required for us to achieve our objective.
The summit resulted in a declaration entitled 'The International Alliance against Hunger', which was able to be passed as early as on the first day of the summit. Under this heading, the international community commits itself to strengthening and coordinating its efforts to combat hunger.
During the preparations, the EU worked in particular to ensure that the declaration maintained the obligations established at the World Food Summit in 1996 and did not water down the agreements reached previously. At the same time, the EU sought to ensure that the results of the most important international conferences and summits of recent times - including, especially, the UN Millennium Summit in 2000 and the International Conference on Financing for Development held in Monterrey in March 2002 - were taken further and that links were made with the forthcoming World Summit on Sustainable Development in Johannesburg, where the issue of combating hunger and poverty will be dealt with as an integral part of the overall international development policy agenda.
In accordance with the conclusions of the European Council meeting in Barcelona, the EU emphasised two parallel responsibilities: firstly, the developing countries' primary responsibility for their own development and for the implementation of the action plan agreed at the World Food Summit in 1996 and, secondly, the international community's responsibility to assist the poorest countries in this process. It was also crucial for the EU to secure recognition of the fact that efforts to combat poverty and hunger should take place within the frameworks of the developing countries' own priorities and strategies for combating poverty.
Measures to encourage production are essential, but are not alone the solution to the problems. The level of global food production today is already sufficient to feed everyone. In a number of developing countries, the particular problem is that of securing the distribution of, and access to, food. Hunger is a problem relating to poverty. Consequently, broadly-based poverty-oriented economic growth and an improved economic distribution policy that benefits the poorest population groups are crucial for a sustainable solution to the world's problems involving hunger. Efforts to combat hunger must therefore also include objectives for, among other things, good governance, respect for human rights, land reforms and an increased focus on health, education and production-oriented research and communication. In addition, consideration has to be given to the sustainable utilisation of natural resources and to the importance of ensuring conflict prevention. Finally, the developing countries' access to research and technology is an essential element in the fight against hunger and poverty. All these elements were emphasised by the European Union in the run-up to the negotiations.
In the international sphere, the EU considered it important to emphasise the necessity of increasing total aid to the level of the internationally approved objective, which is to spend 0.7% of GDP on development aid. In this connection, it also wished for confirmation of the commitments made at Monterrey in March.
The poor countries' access to the markets in the West is naturally an essential element in efforts to promote those countries' development. The EU has already shown the way with the launch of the 'Everything but Arms? initiative which, as we all know, means that the EU is giving the less developed countries duty- and quota-free access to the European market for all products with the exception of arms, or almost all products with the exception of arms.
In the negotiations, the EU also emphasised the importance of safe food for consumers in every country. At the same time, we stressed the need to provide technical support that enables the developing countries to meet internationally recognised food standards.
For the EU, it was important that the discussion of trade and development did not prejudice the WTO negotiations and the follow-up of the Doha development agenda. In its conclusions of 30 May 2002 concerning preparations for the World Summit on Sustainable Development the Council confirmed that the EU is firmly resolved that the Doha development agenda should be implemented, with a positive result and within the specified timescale. The EU considers it important to achieve sustainable results on all fronts, which includes substantially greater opportunities for market access, including for the developing countries. This is to be based on balanced rules and targeted, sustainably-funded technical assistance and programmes designed to build up capacity.
The Summit declaration largely reflects the EU's priorities and attitude, which I have just outlined. The declaration focuses on consolidating the results of the 1996 World Food Summit and the recent international conferences, as well as on a strengthened and renewed political will to make active efforts to achieve the international development aims in respect of combating hunger and poverty.
The declaration launches a new initiative on the right to food. Thus agreement was reached that an intergovernmental working party was to be set up to devise voluntary guidelines on the right to food, with the assistance of the FAO and involving all other relevant UN bodies with competence in the area of human rights. The developing countries hope that such guidelines will give added weight both to the requirement to secure the poor countries' access to food and, thus, to the combating of hunger. The EU is backing the initiative and will be actively involved in the work on making the right to food a practical tool.
In the circumstances, we can be satisfied with the overall outcome of the summit. The outcome paves the way for the further discussions we will have in connection with the world summit in Johannesburg in August, where we will tackle the broad development agenda.
The balanced result is due not least to active input into the negotiations on the part of the EU. I would like to take the opportunity to thank the outgoing presidency of the Council for its efforts. The then President-in-Office, Prime Minister Aznar, represented the EU at the Summit. In his contribution on behalf of the EU, he emphasised the Union's strong support for reinforced efforts to combat hunger and reported in detail on the EU's attitude to the topics of the summit.
Thanks to this input, the EU managed to create a constructive climate for negotiations and effective cooperation with the developing countries, with which we reached agreement on a wide number of matters, as is now reflected in the declaration. At the same time, the EU was closely involved in the latest crucial negotiations concerning the most controversial issues. Overall, the EU thus played a not insignificant role with regard to securing progress in the negotiations and a sensible result.
I would like to conclude by emphasising that the EU is already making substantial efforts to contribute to combating hunger and poverty, both via the EU's Community aid and through the EU Member States' own bilateral and multilateral aid programmes. The EU and the Member States provide over 50% of total global development aid, a large part of which is spent on the development of rural areas and on the agricultural sector in the poorest countries. The EU and the Member States have already committed themselves to a substantial increase in their development aid at the European Council meeting in Barcelona in March of this year. A number of Member States, including my own country, Denmark, have already far exceeded the international objective of spending 0.7% of GDP on development aid. All the countries have undertaken to continue contributing the target 0.7%, or more if they are already contributing at a higher level. Those Member States that have yet to achieve this target have undertaken, as a minimum, to increase their development aid to the current EU average of 0.33% of GDP so that an overall EU average of 0.39% can be achieved by 2006.
It is on the basis both of these efforts and of binding partnerships with the developing countries that - under the Danish Presidency too, and especially in Johannesburg - the EU will go on working to step up the international fight against hunger and poverty.
For the Commission and the European Union the summit provided an opportunity to renew the dialogue with developing countries concerning the implementation of the Rome Plan of Action and to confirm our political will to fight against hunger and malnutrition. The outcome of the summit was the adoption of a declaration containing many good elements that I hope will support and contribute to the promotion of coordinated action in order to achieve the 1996 summit target.
In this spirit, the summit decided to set up an intergovernmental working group with the participation of all stakeholders in order to elaborate, within a period of two years, a set of voluntary guidelines on the right to adequate food. The objective of the guidelines is to support the efforts of the member states of FAO to achieve the progressive realisation of the right to adequate food in the context of national food security. Time will tell what the impact of this decision will be. We are certainly willing to be part of that effort and to make sure that it is going in the right direction.
The adoption of such a declaration supported by the whole FAO membership has certainly raised the profile of the fight against hunger on the international agenda. The Commission welcomes this positive achievement and is happy to see that the declaration reflects the views of the EU on many issues.
However, in our opinion the declaration misses a key strategic line, one that has been consistently supported by the EU: the importance of elements other than agricultural production and productivity in addressing food insecurity.
It is essential that the issues I will mention here be addressed simultaneously and in the framework of national poverty reduction strategies. These essential elements are: food availability, production, strategic reserves and trade in food; access to food - for example economic growth, employment, income, to make this access realistic; response to crisis situations, such as safety nets; and nutritional problems, which, in the long term, constitute the main element in all this.
In particular, the summit failed to clearly denounce and clarify the most crucial overriding causes of hunger, which are bad governance and man-made disasters. Some estimates say that about 80% of the people suffering from hunger are victims of conflicts - man-made problems. There are different versions of this. Zimbabwe is one such case. The problems in Zimbabwe are, to a great extent, man-made. There is also a very real drought in southern Africa. Of course we will provide humanitarian aid, but it should be kept in mind that a lot of this is man-made.
The FAO's public statements and appeals during the preparation process and the summit itself have been placing too much emphasis on additional ODA resources and on the role of agriculture and rural development. The issue of ODA has already been reasonably successfully treated in the Monterrey Conference, and the EU remains committed both to the Monterrey Consensus and the clear commitments on increased ODA that were decided in Barcelona and presented in Monterrey, and which the Danish Minister has just gone through in greater detail.
In Rome, it would have been more appropriate to re-emphasise one of the main themes of recent summits and conferences: the crucial need for developing countries to overhaul their national development and sectoral policies in order to take due account of the needs and constraints of the rural poor and food insecurity. This should lead to the formulation of national poverty-reduction strategies, including food security concerns, focusing on agriculture and rural development as appropriate. It would then be the role of the donor community to support the implementation of national policies and strategies in a coordinated manner.
The European Parliament contributed to the international debate through the adoption on 16 May 2002 of the resolution on the summit. The Commission agrees with the thrust of this resolution, which contains many important elements, such as support for the Monterrey Consensus and the emphasis on the need for increased policy coherence in developed countries.
In particular, the Commission welcomes Parliament's reminder that food aid must be reserved for emergencies and must be granted solely in the form of donations, with supplies being purchased whenever possible locally or within the region.
Nevertheless, the Commission does not endorse all the elements contained in that resolution, and in particular not the call made on the Commission itself and on EU Member States to contribute to the FAO Trust Fund established last year.
I do regret that the same calls for contributions to that fund are contained in some of the motions presented to this part-session of Parliament. The opinion of the Commission remains the same as it was on the occasion of the last debate.
The EC policy is to directly support national and regional development processes and programmes in the context of its regional partnership agreements. I am also firmly convinced that the multiplication of funding instruments, such as separate trust funds, etc., will not lead to the generation of additional financial flows but will only add to the diversion of funds. The Commission also agrees with the longstanding policy of the European Union that the FAO should concentrate its resources where it has the best capabilities and added value, and that is in its normative work. The orientation of the possible actions under the Trust Fund appears to be outside of that area. I would, therefore, not want the Commission to encourage this.
Moreover, the FAO's food security approach is very much production-driven and does not promote the broader concept of food security. We are, however, cooperating financially with the FAO on specific projects and programmes and will continue to do so, whenever we can see competence, added value and professional excellence that match the priorities and objectives of the Community's development policy. The Commission therefore does not consider contributing to the FAO Special Programme for Food Security and to the Trust Fund as a priority in its development cooperation.
I would add here that Parliament's resolution of 16 May 2002 was adopted, pursuant to Rule 37(2) of the Rules of Procedure, following the debate on the statement made by the Commission without any prior consultation with the Commission. So I have made quite specific reference to the new drafts in my speech here today.
Considering the key role of rural development and agriculture in fighting poverty, food insecurity and environmental degradation, the Commission will present, before the end of the year, a communication to the Council and Parliament on 'Fighting Rural Poverty - An EC policy and approach to rural development and sustainable natural resources management in developing countries?.
In closing I would like to recall that this World Food Summit is a step in a long process, which started in Doha and Monterrey and which will end in less than two months in Johannesburg. It is my conviction that each of the major conferences that have taken place since Doha are not a response on their own to the global governance gap that we are facing. Only the totality of these different conferences give a meaningful response to the challenges of sustainable development and it is this totality that defines what we like to call the global deal.
Mr President, today is my mother's 97th birthday and in her lifetime she has seen wars and famines, poverty and plagues, and she has also seen our world find the knowledge to prevent and defeat these global ills. But she has not yet lived to see the leaders of our world unite, to use that knowledge to bring peace and health and the means to live for the 800 million of our fellow human beings who are hungry.
She was 69 when the first World Food Conference pledged everyone must be free from hunger - not everyone except 400 million - everyone. She was 91 when the World Food Summit abandoned that pledge and set a target of halving the world's hungry to 400 million by 2015. Now we know that this appallingly modest target will not even be met until 2030.
In the second half of my mother's life, 400 million people have died of hunger - three times the numbers killed in wars in her lifetime. On this her birthday another 24,000 will die. Surely we could have expected that the Rome Summit would have agreed an action plan to stop this slaughter. Surely the leaders of the western world would have supported a programme to address the causes of hunger: poverty, conflict, disease, sanitation, bad governance, man-made disasters, and inadequate local food production and distribution, the very points that you, Commissioner, raised in your letter of 20 June to Mr Diouf on the failings of the summit.
You were right, but you were excessively polite. You might have started by condemning the EU Member States, of whom only Italy the host, and Spain the presidency, sent heads of government. The British Labour Government did not even send Mr Blair, did not send the passionate Clare Short. No, they sent a junior official, a member of the DFID's - quote - "knowledge-sharing on special initiatives unit". That is how much they cared. Where was the passion? The Italian press made it clear that the delegates were more interested in the dolce vita than in fighting world hunger.
The summit took two and a half years to put together. It cost millions. It was so well organised that the final document was agreed before the summit began. And what a declaration! It recalls, recognises, reaffirms, reiterates and then goes on to do it all again. The new policy to help the hungry of the world is not "Everything but Arms", but anything but lift your arms to do anything. One recommendation sums it up - and the Commissioner quoted it: "We invite the FAO to establish an intergovernmental working group to elaborate in a period of two years a set of voluntary guidelines for Member States to achieve the progressive realisation of the right to adequate food". What a message of hope for the hungry. What a cop-out. Think nothing, see nothing, do nothing. No new thoughts, no new vision, no new initiatives and no urgency.
In 2015, and no doubt in 2030 too, we will be back regretting lack of progress, extending deadlines, reducing targets, setting up working parties and failing to help the hungry nations to solve their needs. Again we will issue emergency appeals for the consequences of our inaction today.
Now we move to Johannesburg and our message must be: "Wake up Europe, wake up the Western World". For once overcome this political sleeping sickness that seems to paralyse us in the face of disasters that together we have the power to prevent.
Mr President, it was agreed in 1996 that the number of people suffering from malnutrition would be halved to 400 million by the year 2015. However, the fact is that the number of hungry people has remained the same over the past five years. It is very unfortunate that so few of our European leaders attended the 'World Food Summit: five years later' in Rome three weeks ago. It once again illustrates that only a few seem to want to narrow the gap between rich and poor in this world by way of priority, let alone meet basic needs, such as food and basic health care.
The fact that Mr Prodi and Commissioner Nielsen were present in Rome proves that Europe can take the lead, and would also be prepared to do so if it were up to the Commission. However, a few changes will have to be made in that case.
According to the head of the World Food Programme, Mr James Morris, 300 million malnourished children in the world can be fed at school for EUR 0.24 per child per day. At the moment, we spend in Europe EUR 2 daily per cow on subsidies. The chasm between rich and poor is not narrowed by means of extra funding or food aid to developing countries, but precisely by means of additional policy. We must take the subsidised cow by the horns. Without adequate reforms to the common agricultural policy now, the objectives of the World Food Summit will never be reached, and certainly not by 2015.
Moreover, Commissioner Nielsen was right to state that, as an organisation, the FAO remains very inefficient. Commissioner Nielsen is right to demand only concrete, national, regional support and no general FAO fund contribution, and he was right to criticise the bad management, such as in Zimbabwe. By adequate agricultural policy, I specifically mean the shift of production subsidies towards rural development, but mainly also free and fair trade. We should call an end to the dumping of European products in developing countries. We should in Europe abandon the export subsidies for our own farmers and we must lower the trade barriers for developing countries to a minimum.
I await with bated breath the EU's new agricultural policy, on which the Commission will be taking a decision next week. As Commissioner Nielsen rightly said, that is where, in addition to national policy in the developing countries themselves, a large proportion of the solution to world hunger lies.
Why do 800 million people still have an empty stomach? Because leaders everywhere leave a great deal to be desired. In principle, there is food for everyone. There is no shortage of objectives and good intentions. The fewer results are yielded, the more summit meetings are organised which do nothing but conclude that policy must be intensified.
Who is to blame, the rich countries or the poor ones? Both, Mr President. The developed states are hypocritical. Despite fine declarations of intent, they carry on over-subsidising their own agriculture and protecting their own market. The liberalisation of the world market is not obstructed by Europe alone, but also by America and other large agricultural states. Western companies continue to exploit their patent monopolies on techniques and crops, development cooperation focuses too little on agriculture and technological expertise is not passed on.
Developing countries also leave a great deal to be desired. Although most people live in rural areas, too little attention is given to food production. Famines can really not only be ascribed to the climate or high toll barriers; endless wars, treating nature in an irresponsible manner, extreme population growth, over-urbanisation, inadequate infrastructure, but also corruption and mismanagement, in particular, stand in the way of sound agriculture. Products are imported in order to feed cities bursting at the seams; there is too little regional trade and a great deal of monoculture. Military expenditure for rulers is at the expense of affordable food for the people.
Solemn statements and reiterations of earlier conclusions are not expressions of real political will, but rather attempts at concealing its absence. Hungry people have lost their appetite for them. They are fed up to the back teeth of fine words.
(GUE/NGL). (PT) Mr President, with summit after world summit the hopes of better days for humanity are disappearing. As in Monterrey, the World Food Summit has now also roundly failed to realise the auspicious objectives that its initial agenda led us to expect. This FAO Summit has nevertheless confirmed, however, what we have repeatedly asserted: the objectives of the fight against hunger and malnutrition set in 1996 are far from being achieved and perhaps increasingly so. This is the current state of affairs, despite the fact that the right to healthy and sufficient food is a fundamental right of all human beings.
This situation has arisen because there is no objective programme, because there are inadequate resources and because no appropriate guidelines or measures are in place, specifically with regard to access to land and water and ideally underpinned by a concept of sustainable development, of which the right to food sovereignty and support for family- and community-based agriculture must be essential elements. This situation has arisen because there is no appropriate policy for wealth distribution and because what is lacking, above all, is political will, clearly demonstrated by the low number of Heads of State and Government of developed countries present in Rome.
This is also happening, however, because at the same time there are too many negative factors preventing the current tragic situation from being turned around, such as the utmost priority that is given to trade issues and ultraliberal policies, subsidies given by rich countries to their goods exports in the primary sector, which have clearly influenced the recent decisions taken by the US in this field, or even the preposterous way in which biotechnologies are now being promoted.
We can now only hope, even though we do not have huge grounds for remaining optimistic, that in Johannesburg, a new, more promising phase will be launched. Once again we reaffirm the need for the European Union to play a major role in defending the right of the poorest countries to protect their fish stocks and to develop their rural economies in the aim of guaranteeing their food sovereignty in the context of a much-desired sustainable development.
Unfortunately, the World Food Summit organised by the Food and Agriculture Organization has demonstrated that the fears I expressed to this very House a month and a half ago were entirely warranted.
The absence of thirteen European Heads of State from the Summit and the Italian Prime Minister's request that the end of the meeting be brought forward because of a football match graphically illustrate how little interest famine in the world generates in our countries. One international conference takes place after another - Monterrey, Rome, Johannesburg; Europe would have the world believe that development is its chief concern. At the same time, however, it abolishes the European Union Development Council, and the Directorate-General for Development may also be axed soon. And we abstain from any binding involvement or commitment whatsoever on behalf of the poorest populations.
This was the other huge disappointment at the Summit, where we confined ourselves to subscribing to commitments that had previously been undertaken without any means of obtaining the tangible resources required for their fulfilment. This, incidentally, had happened in Monterrey too, but it was even worse in Rome. Mr Berlusconi even had the effrontery to cast doubt on the duty of the industrialised countries to assist the developing countries in their desperate plight, invoking the precept that 'God helps those who help themselves'. Likewise, the WTO helps the United States and the European Union to maintain and even increase their export subsidies on farm produce, subsidies which fly in the face of the sacrosanct principle of free trade proclaimed by those same two parties and which are used to a great extent to the detriment of the poor countries that are the main exporters of raw materials.
How can anyone attach any credit to a US Administration that has just increased its subsidies to cotton farmers or to the governments of the EU Member States that refused to commit themselves in Doha to a timetable for the reduction of their subsidies on agricultural exports? We are disappointed by the resolution that the European Parliament has proposed, because it fails to condemn the gulf between the words of our governments and their deeds. The Roman Emperors used to have a formula for appeasing their poorest citizens: bread and circuses. I believe there were certainly circuses this time in Rome, but the bread was forgotten.
Mr President, I am very pleased to be here today, to address this House for the first time on my first day as a Member of the European Parliament. The fact that the World Food Summit has been the subject of discussion and resolutions in this House twice in recent months sends out an important signal as to the priority we place on the issue of world hunger.
Every human being has the right to have access to healthy and nutritional food and a fundamental right to be protected from famine. Hunger and malnutrition are not due to the fact that there is simply not enough food in the world. There are currently an estimated 815 million people suffering from hunger. This is totally unacceptable and we in the rich and well-fed west have a moral obligation to do something about it.
Mr President, if you now permit, I would like to use the occasion of my inaugural speech in this House to say a few words in my own native language, the Irish language.
Tá an rímeád orm bheith in ann freastal anseo mar theachta le h-aghaidh Cúige Connacht/Uladh in Éirinn. Molaim an dea-seirbhís a thug mo réamhtheachtaí san áras seo, Pat the Cope Gallagher atá anois mar bhall do Rialtas na h-Éireann. Gealaim fhreastail go díograsach ar mhuintir mo Réigiún, go mormhór maidir leis na polaisaithe a bhaineann le saol laethiúil na ndaoine faoin tuath agus sna bailte beaga.
Chaith mé níos mó ná ocht bliain mar bhall de Coiste na Réigiúin agus creidim go láidir ar thabhacht na réigiúin agus chumhacht a bhronnadh orthu chun gnéithe lárnacha dár saol a dhíriú dóibh féin.
Tá aithne maith agam ar na rudaí sa réimse Eorpach a chuireann faitíos ar chosmhuintir iarthair na h-Éireann faoi láthair. Táimse an-ghar de lucht na feirme agus lucht an éisc agus tuigim go bhfuil athruithe móra san aer mar gheall ar pholaisaithe a leasú.
Deirim anois go soiléir é, ionas go mbéadh sé cláraithe, seasfaidh mé taobh le taobh le muintir na tuaithe agus déanfaidh mé polasaithe a chosaint a thabharfaidh saol maith dos na daoine sin agus a gheallfaidh todhchaí cinnte dos na glúinta atá le theacht.
Ar thaobh na talmhaíochta, caithfimid an Polasaí Comónta a choiméad agus a shabháil ó na h-ionsaithe atá ag teacht ó ghrúpaí agus ó thíortha a bhfuair mórán ón Eoraip agus an Margadh Comónta Inmhéanmach. Is polasaí é a thug seirbhís maith do mhuintir na h-Eorpa agus oireann sé do roinnt daoine dearmad a dhéanamh ar an mhéid sin agus Tógáil na h-Eorpa a fheiceáil mar cheist shimplí cuntais bhainc.
Tá fhios agam go bhfuil díospóireacht faoi gnéithe áirithe den Pholasaí Comónta na h-Iascaireachta níos déanaí agus tá súil agam go mbeidh seans agam roinnt pointí a rá ar an polasaí síud. Déarfaidh mé abairt amháin ag an bpointe seo: ní féidir le phobal a bhraitheann ar an bhfarraige glachadh leis na moltaí is déanaí a rinne an Coimisiúin.
Chun críochníu, ba mhaith liom a rá go cruinn agus go sóiléir, mar teachta ó Éirinn, go mbeidh aidhm pholaitíuil amháin agam idir é seo agus an Fhomhair, sé sin tábhacht Chonraidh Nice a chur in iúil do mhuintir Connacht / Ulaidh chun go nglacfar leis san dara reifreann a bheidh againn in Éirinn roimh deireadh na bliana.
(I am proud to have be granted the opportunity to serve the people of Connaught-Ulster, Ireland. I would like to pay tribute to the record of my predecessor, Pat the Cope Gallagher, who is now serving in the Irish Government. I undertake to assiduously serve the region I represent, in particular with regard to policies which touch on the daily lives of people in rural communities.
Having been a member of the Committee of the Regions for eight years, I am firmly convinced of the important role of regions and the need to empower them to take the decisions on so many aspects which affect their communities.
I am aware that there are certain elements of European policy at the present time which are the cause of concern to the people of the west of Ireland. I am close to both the fishing and the farming communities and am conscious of the challenging proposals that are in the air in those policy areas.
I would like to state clearly for the record that I will be standing in solidarity with rural communities and I will defend policies that guarantee a decent living for those communities and a future for the generations to come.
As far as agriculture is concerned, the CAP is a policy which must be defended against the onslaught from countries or groups who conveniently forget the benefits they have got from the single market, and the need for socio-economic cohesion. The CAP has served the people of Europe well, a fact conveniently forgotten by those who would reduce the construction of Europe to an accounting exercise.
I am aware that there will be a debate later on fisheries and hope to say something at that point. But I would make one comment: the current Commission proposals are totally unacceptable to communities which are heavily dependent on fisheries.
In conclusion, I would like to briefly state as an Irish Member that between now and the coming autumn I will have one principal political aim, that is to convince the people of Connaught-Ulster of the importance of the Nice Treaty in the forthcoming referendum, in the hope that it may be ratified before the end of the year.)
Mr President, there are eight hundred million undernourished people in the world today. This is largely the same number as when the first food summit was held in 1996, so let us tell it how it is: the efforts to combat hunger in the world have failed. In this context it is disgraceful to see - as commented on by many Members - the apathy exhibited by the Western Heads of State in their absence from the latest Food Summit in Rome last month.
The problems of hunger in the world are largely due to hypocritical policy implemented by the EU and others. The policy, which is officially supposed to be there for the poorest people in the world, is to far too great an extent controlled by the EU's own narrow foreign and trade policy interests. Officially, the EU and the other Western organisations advocate free trade and liberalisation as the solution to all the world's problems. However, in reality the liberalisation applies only to the developing countries, where the requirement of liberalisation completely destroys their ability to build up independent sustainable production. Earlier this year Oxfam issued a report that concluded that the EU is the world's most protectionist market towards the developing countries.
It is time that we put our own house in order and grasped the nettle. There is a great deal of work ahead of us if our wish to eradicate hunger is to succeed. As a minimum, to start with we could abolish the EU's protectionist agricultural subsidy schemes, suspend our fisheries agreements with third countries - which are designed to deprive the very poorest in the world of their living, establish a development policy that is genuinely aimed at combating poverty and not governed by the fight against immigration and terrorism as well as concerns about our own jobs and, last but not least, support the poor countries' right to their own production and access to water, soil and biological diversity.
Mr President, at the recent World Food Summit held in Rome, 182 nations renewed their commitment to putting an end to the tragedy of hunger in the world, in which there are still 800 million people who are malnourished. Sadly, five years on from the first summit in 1996, we have to acknowledge that we have clearly failed in our aim of halving this figure by 2015. It is imperative that this discrepancy between promises and reality is overcome.
The need to combat this tragedy is also reinforced by the thought that hunger is both a cause and an effect of poverty. A starving man is not a free man: he is a desperate man and can easily be persuaded to take part in desperate actions such as conflicts, international crime, drug trafficking, human trafficking, illegal immigration and terrorism. There is no doubt that the western world needs to pay much greater attention to this, and the commitment by the industrialised countries to donate 0.7% of their gross domestic product is more relevant now than ever. It was John F. Kennedy who said that no one can be considered rich if their neighbours are poor. That is why we need practical action and projects. We have to act immediately to prevent a further 2 billion people joining the 4 billion who are currently cut off from wealth, as the demographic studies forecast.
Good governance in these developing countries is, however, an essential prerequisite if the cooperation which is vital for the achievement of the objectives we have set is to be strengthened. Access to information, as the Italian Prime Minister, Mr Berlusconi, has proposed, rather than failure to deliver on undertakings, as Mr Rod has observed, and the new model of digital state organisation to combat corruption and increase efficiency would certainly make any use of development aid more transparent.
Another matter that urgently needs addressing through a conference of FAO countries is that of the proper operation of the agency itself. The way it works and is managed needs to be reformed and rationalised in order to improve its transparency and efficiency and to achieve more suitable actions and results. At Johannesburg, I will have the opportunity, together with the delegation from the European Parliament, to see whether the European Union will really be able to give - and make others give - tangible political commitments with precise deadlines, the achievement of which will have to be based on effective partnership.
Mr President, the Johannesburg meeting - as has been said - is the third great summit aimed at creating an international strategy to combat poverty. The first was Monterrey, on development funding, with mediocre results, and the second was Rome, on food, which yielded no real results. The final opportunity is this Johannesburg meeting, on sustainable development, which, as well as achieving commitments on this issue, must translate into concrete measures what was done at the previous ones and, as the Commissioner has said, from a global point of view. There are therefore great hopes in this summit and above all the European Union has an enormous responsibility.
To the failure of Rome we must add the revision of the objectives agreed in 1996, on halving world hunger by 2015. It has already been acknowledged that this objective is not going to be achieved since there is not the sufficient political will to make the necessary efforts. I hope that we will achieve some improvements during this Danish Presidency, given the sensitivity it has.
We cannot afford more failures, above all the developing world, and this is a question of survival. We cannot hold summit after summit without results. We must therefore make very practical and realistic proposals which we want to communicate to the Commission and the Council: a code of conduct to guarantee food, based on the belief that food is a fundamental human right, and an emergency plan to deal with the famines and food shortages currently affecting 14 million people in Africa. These are practical measures in relation to which the Council and the Commission must achieve a worldwide commitment.
I agree with the rest of the measures highlighted in the resolution, in particular the considerations of the Community budget and the EDF, greater coordination between bilateral and multilateral donors, the importance of microcredits and of the creation of an alliance against hunger and poverty. The fact that the Union and its Member States are the main donors of aid allows the European Union's representatives to take the lead in making this summit a success, a success which is not merely something which this Parliament wants to see, but which is a commitment of the European Heads of State and Government in accordance with the conclusions of the Seville European Council. We fervently hope that the Union's representatives will return from Johannesburg with concrete commitments and action plans and we will ask them to give us an account of the summit.
I am very happy to hear that the Commissioner is going to present us with a very specific communication on an action plan to combat poverty. We anxiously await that communication.
Mr President, projections based on the 'current rate' of decline in the number of people suffering from malnutrition suggest that it will take a century to overcome hunger in the world. Is this hard fact not enough to justify a radical rethink of the policies that are currently being pursued? The subsidies that the governments of industrialised countries pay to their own farmers are forty-eight times higher than the amount paid to support agriculture in poor countries. Direct competition between agricultural products from countries with very unequal productive systems, as well as the practices of exporting countries in the developed world, coupled with the risk of dependence facing the countries of the South if they specialise in the export of one or two primary products - these are the long-term threats to the future food security of the people who inhabit three quarters of our planet.
The effects of these practices, which are totally consistent with the enshrined provisions of the WTO Agreements, are verifiable and have been verified. These practices kill. The Johannesburg summit could be an opportunity to make other choices, to focus on other avenues as yet unexplored, such as guaranteeing the right of developing countries to protect their rural economies with a view to defending their food security against multinational corporations and to supporting local food-processing businesses. Why not make hard and fast provisions for the creation of a specific fund designed to guarantee the effective achievement of all these objectives? The Director-General of the FAO has estimated that an additional amount of 24 billion dollars would be needed to achieve the aforementioned aims. The disaffection of the Heads of State at the FAO summit, however, provided confirmation that the developed countries' would not be committing any more resources, which cannot fail to give cause for concern. The only effective remedy would be a response to the needs of the poor countries; at the Forum of the Peoples that has just been held in Sibi, Mali, for example, these countries called for the immediate and unconditional cancellation of Africa's foreign debt and for fair payment for agricultural products and other raw materials. This is the price that has to be paid to rid the world of hunger.
The FAO called on the rich countries before the World Food Summit to set aside an additional USD 24 billion in order to halve the number of malnourished people by 2015. The World Food Summit in Rome did not give evidence of a similar pro-active approach. There is precious little evidence of political will or high priority granted to the fight against hunger, either in the participation of the Summit or in the release of resources. The most important industrial nations, the Group of 8, have decided not to set aside any extra funding either.
Indeed, money is not the key factor in the fight against hunger. Basic elements are market protection, bad governance and war. However, large-scale investments are needed in order effectively to combat hunger. The new G8 plan merits critical consideration, given the failures of previous plans to help Africa. There is no doubt that the setting of conditions on the aid offers an incentive for the much-needed improvement of governance in the recipient countries. However, the previous plan was unsuccessful because both rich and poor countries failed to honour the pledges. It leads one to believe that it is mainly the rich countries that were unable to live up to agreements. The opening-up of markets, more investment and more development aid are cases in point. Alongside this action plan for Africa, there is apparently a new plan by the FAO. Could the Commissioner give Parliament more details about this plan and also give his opinion on it?
Mr President, Minister, Mr President-in-Office, Commissioner, ladies and gentlemen, once again, a World Food Summit has just ended and a World Summit on Sustainable Development is about to begin. Summits should do more than simply pay lip service to the global fight against poverty and hunger. Yet the horrific statistics - 800 million people suffering from malnutrition, including 300 million children - have not changed at all. Every day, 24 000 people still die of hunger. Global population growth of 2.5 billion people by 2020 means that almost 90% of this increase will take place in the developing countries. The gap between prosperity and poverty is likely to widen, not narrow, as a result.
According to the FAO, we are still a long way off achieving our target, which we adopted six years ago, of halving the world's hungry by 2015. Combating hunger and poverty is also an integral part of combating terrorism, international crime and illegal migration. This fight requires a holistic approach. The national strategies must focus on rural development and food security. Access to education and skills must be promoted, and water, renewable energies, health and agriculture must be put on the list of priorities for a new partnership to combat hunger in the world. We also need clear objectives and timescales, for otherwise, all these programmes will consist of nothing but empty promises.
Of course, the opening of the markets is important as well. However, the "Everything but Arms" policy must not be over-estimated. The USA, too, must adapt its policies here within the WTO framework. The division of labour mooted by some people - whereby the developed world supplies industry and high-tech and the rest of the world, i.e. the less developed countries, is responsible for global food production - has nothing to commend it, in my view. Furthermore, not all the problems are due to poor distribution and re-distribution. The principle of good governance must be adopted and adhered to. The confiscation of the property of white farmers in Zimbabwe is at odds with good governance and will simply propel Southern Africa deeper into hunger. Here, too, the international and European community should clearly signal their indignation.
Mr President, I do not think it will have escaped the notice of the Commissioner and the President-in-Office of the Council that a good deal of hypocrisy seems to hang over this debate. A few days ago the Director-General of the FAO, Jacques Diouf, noted that, six years after the 1996 summit, 'for the starving of the earth the bell still tolls.' All the speakers have noted that 800 million people - including 300 million children - suffer from hunger and that every day 24 thousand people die of starvation. Mr Diouf has declared: 'Promises have not been kept.' Worse still, our actions contradict what we say. What actions were expected of us? Here are a couple of examples: investing in the Millennium goals, that is agriculture, health and education; and raising the level of aid from the G8 countries for this great battle to 0.7% of their gross domestic product. We have a long way to go when we think that the richest country, the United States, pays out only 0.1% or 34 dollars per head
The way the rich countries ignored this meeting added insult to injury. The Presidents of the United States and of Russia were absent; the Heads of Government of Japan, Germany, the United Kingdom, France and Canada were absent. Just Mr Prodi, representing the European Union, was present. All this casts a dangerous and evil shadow over the meeting of 26 August, the Johannesburg Summit. I believe we should remind ourselves that we do not yet have much new evidence on our side to be able to face up to and resolve this emergency.
Mr President, Minister, it is quite true that the failure of the UN and the failure of the plan to tackle hunger is due to a lack of sensitivity even on the part of many governments. Certainly not, however, on the part of the Italian Government - and I regret that a Member from the left did not miss the chance to make some shabby political speculation even about such a serious and sensitive matter. I must remind him that Mr Berlusconi, the Italian Prime Minister, managed to tread new ground at Genoa during the G8 by getting approval for an initial sum of EUR 750 million out of a new package worth 3 000 billion lire, or EUR 1 500 million. This is a concrete commitment and so these accusations are decidedly off-target.
It is true that there are always new famines appearing round the world, and not only where there is the excuse of war to trigger them off. This scenario was debated thoroughly at the FAO meeting, particularly on the last morning, Thursday 13 June, when it was decided to give special attention to the problem of the world's mountainous regions, where hunger and poverty are always more acute and show themselves in the most dreadful ways. At the meeting - which I had the opportunity to attend as rapporteur, since I tabled a resolution on mountainous regions in this Parliament in 1998 - it was also pointed out that one does not need to look in war zones or far-off regions to find signs of a worrying increase in abandonment, decay and even the possible scourge of famine in mountainous areas, even in civilised Europe.
Now, in the UN International Year of Mountains, this message is being passed from the FAO Assembly directly to this Parliament. We need to grant mountainous regions prominence and attention and restore their specific identity, but most of all we must not be ashamed to consider them already a potentially poor area. In short, this scourge of poverty can also be prevented, as well as combated.
Mr President, I would like to thank Parliament for a succession of committed contributions that I myself would happily have submitted were I still a Member of this Parliament. One can probably summarise the contributions as follows: the EU is certainly moving in the right direction, but too little has been achieved. That is how I understand most of the contributions, and it is certainly true to say that summits in themselves do not eradicate hunger. Neither does this debate, but like this debate the summits help to put the problems into focus - both the problems that exist in the developing countries and also those that exist in the industrialised countries and which are the cause of too little being done.
With regard to the Johannesburg summit, the Danish Presidency will place great importance on achieving a global deal with rights and obligations, with access to our markets, but also with certain obligations on those who are given this access. We do not know how far we can get, but it is important that we get a discussion concerning the overall complex of problems, because it is really a global deal that we need. I would like to emphasise that for all that, we have done something: we provide over 50% of total development aid in the world. We have brought about the 'Everything but Arms? initiative and we are working to ensure that the agenda for development that was passed in Doha is implemented. In spite of everything, an agenda has been drawn up and words have been said, and it is now a matter of holding all the parties involved to these. So this debate on these vast, almost insurmountable problems concerns not losing the courage or the will to do more, despite everything. If things look too hopeless, people will not be motivated to act further. On the one hand, we need to be aware of the progress made; on the other, we must promise each other that we will do more.
On behalf of the Council and the Presidency I am happy to give an undertaking that we will make substantial efforts in Johannesburg. It looks difficult and I cannot promise anything, but I can promise that efforts will be made. I believe that the Commissioner will say something similar, and I would like to thank him for the great commitment that he has made for many years to precisely the matter that we are discussing here today.
Mr President, I appreciate the remarks from the Presidency, and Members' contributions. Some have focused on the issue itself and others on the relationship between the dramatic increase in population and the number of people still lacking food. These are two complementary problems, which remind me of the dramatic vote in this House earlier today on sexual and reproductive health and rights. These matters have a lot to do with each other and certainly it is almost impossible to fight hunger meaningfully without also addressing the issue of population policy.
Another important aspect which I have been focusing on more and more is the direct relationship between conflicts and hunger. Tanzania for as long as people can remember, has been host to more than half a million refugees in camps. They all have to be fed. They all add to the number of people we have to do something about to help them survive. Things could be different. The hungry people who are the casualties of conflict are a man-made disaster. Optimists would look at this as something we could change. But it is not only a matter of increasing agricultural production, it is also a matter of creating peace and a minimum of decency and governance.
Several speakers have commented on the absence of leaders of our Member States, but President Prodi and I were there for the Commission and we did our part. Many others have focused on the relations between our agricultural policy in Europe and trade issues: Mr van den Berg, Mr van den Bos, Mrs Sandbæk and others.
I would like to point out that we need to avoid the overdoses of Euro-masochism which we often hear when we talk about these matters. To Mrs Sandbæk, I would like to say that even if it is Oxfam that comes up with these figures, characterising the EU as being the most protectionist bloc on this issue, the reality is still that we, in Europe, import more foodstuffs and more agricultural products from the third world than the combined imports of the United States, Japan, Canada and the other OECD countries outside the EU. This is still the reality. So there is a limit to how masochistic we should be.
It is true that subsidies are a big problem. This is very clear today and it will be a main topic of the discussions in Johannesburg. The figures are overwhelming. The OECD countries spend USD 350 billion a year on subsidies compared to USD 50 billion a year for development cooperation purposes.
Fortunately, our internal analysis in Europe corresponds to and goes in the same direction as the global pressure in regard to what we ought to do. In both cases the heading is 'reform and reduction of subsidies'. We hope to move forward on this.
Mr Van den Bos said there is too much monoculture and too little food security. I agree. One case in point is Ethiopia, which we have discussed again and again over the years. It is the biggest case of old-fashioned traditional food aid - shipping in wheat which is good for the farmers of Wisconsin and elsewhere but not good for the survivability and sustainability of people in Ethiopia.
We are now agreeing a new approach with the Government of Ethiopia and even with the United States. This year we held seminars with the government, at which the Prime Minister was also present, to define a new food security approach, very different from the old food aid approach. This is exactly what I told Parliament - that we would like to see this change. It is coming. It is an approach I saw too little of in Mr Diouf's presentation of the agenda of the FAO. It is one cause of the frictions in our discussions with the FAO.
Mr Ó Neachtain, I send my warm regards to your close friends and constituents.
Mrs Sauquillo Pérez del Arco, characterising Johannesburg as the last chance after Doha and Monterrey is a way of putting it with which I do not want to be identified. It makes it look as if Doha and Monterrey were both failures. This is not the case. In the European Union we can be pleased that due to our insistence and energetic input we have a Doha development agenda. Without the EU's insistence on this, it would not be so. Without the Barcelona decision leading up to Monterrey, we would not have come up with a real input. Without a real European input we would not have had the kind of American decision we saw.
We are not moving forward empty-handed. Rome was an occasion to re-establish the importance of the food issue in general. For that reason it was meaningful, even in its timing. But the next step is Johannesburg.
I agree with Mr Haarder on the difficulties in the run-up to Johannesburg. We will have to work very hard during the weeks and months until then.
Mr Belder asked about the new anti-hunger programme introduced by the FAO Secretary-General, Mr Diouf. The price tag of this programme, which was introduced only a few days before the summit, is USD 24 billion in additional public funds. The price tag is high. This was purely a secretariat initiative, not undertaken at the request of the members and not previously discussed with them. A lot of work needs to be done in order to support and justify this initiative.
It should also be recalled that another recently adopted joint FAO/NEPAD comprehensive agricultural programme for Africa calls for the investment of an additional USD 240 billion between now and 2015. So we are definitely not running short of magnificent initiatives involving billions and billions of new additional money coming from the secretariat of the FAO. Most of this money, however, is coming from the secretariat without any sort of real discussion and coordination with the donors or the membership in general. This is one of the reasons why we have not found it very easy to relate constructively to everything we have been presented with in this regard.
All this should not be misunderstood as reflecting a negative attitude. We are working with the FAO; we are carrying out a number of good projects in Africa; we are funding it through our regional envelope when our partners in Africa ask us to act hand-in-hand with the FAO in areas where it has real expertise. Some things do work.
I have tried to clarify this issue. I warn against the temptation of thinking that no progress is being made at all. What we need is a combined effort made up of population policy, broad-based sustainable development, fighting poverty, and stopping the wars and conflicts that are still the main cause of the starvation of millions of people. It is a man-made and political issue. That has to be kept in mind.
Thank you, Commissioner.
I have received six motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure
The next item is the statements by the Council and the Commission on the consequences for transatlantic relations of the law on the protection of US personnel.
Mr President, I wish to begin by taking the opportunity to congratulate the international community and all of us on the fact that the Rome Statute of the International Criminal Court came into force last Monday. This event must be regarded as one of the most epoch-making in international legal development since the Second World War.
Sixty-nine countries have ratified the statute of the court, and we can see that it now already has significant support in the international community. A statute of this kind is something which the European Parliament has called for again and again, as I myself did a couple of years ago in a report on human rights, adopted by a very large majority. Parliamentarians have spoken and written about it. Now it is here, and that is a fact I think we should celebrate here in Parliament.
The many international and internal conflicts which the world witnessed in the twentieth Century underline the need for this court to be set up quickly. The International Criminal Court can help make the world safer, more just and more peaceful. By its mere existence, it could deter people from committing the serious crimes - war crimes, genocide and other crimes against humanity - which we have unfortunately also witnessed in our own lifetimes and until quite recently. It is important that such crimes should not go unpunished and that it should be possible to hold everyone responsible for their actions. That is why this International Criminal Court is a central plank in the strengthening of the international legal community.
We must appeal to all states to sign up to the Rome Statute. Universal endorsement is necessary if the court is seriously to be able to operate effectively. With a view to obtaining such universal support, we adopted a common position last year, which has recently been updated. On the basis of this common position, the European Union has employed political dialogue and initiatives in an attempt to obtain the broadest possible endorsement of the court from countries all around the world.
The International Criminal Court is a recurrent theme in our contact with the United States, and it is precisely our talks with the United States that are the subject of our debate today.
The EU and the United States share the same basic values of freedom, democracy, human rights and the principles of a state based on the Rule of Law. That is why we have always seen it as quite natural and necessary for the United States to be among those who have signed up to the Statute of the International Criminal Court. We have no doubt that the United States could make a particularly positive contribution to the court. During the diplomatic conference in Rome in 1998, we were perfectly clear about the United States' reservations concerning certain provisions of the statute. Moreover, we did our best to find ways of dispelling or accommodating these reservations, but unfortunately to no avail. To our regret, we have to note that, on 6 May of this year, the United States informed the UN Secretary-General that it did not intend to endorse the statute, which had in actual fact been signed under the previous US administration. We believe that the United States has taken a wrong decision, and the European Union deeply regrets the fact.
Recently, or more specifically on 17 June, the General Affairs Council adopted conclusions expressing our concern regarding the present American bill which goes under the title of the American Service Members Protection Act, or ASPA as it is called. The latest version proposes limitations upon the United States's participation in UN peacekeeping operations, prohibits the transfer of information to the International Criminal Court and bans American military aid to most of the participants in the court. As we said in our conclusions from the meeting of the General Affairs Council in Luxembourg, we believe that the ASPA could seriously undermine the work of the International Criminal Court.
We also emphasised our misgivings about the provision authorising the American President to use every available means to free people detained at the request of the court, including people detained in the EU Member States. This provision has especially given rise to concern in the Netherlands, which is to be the seat of the court and which has made no bones about dubbing the ASPA 'The Hague Invasion Act'.
If the ASPA is adopted, it will be a very unfortunate development for the international community. We have expressed our concern to the American administration at all levels. Our top representatives in Washington have concerned themselves with the problem over a long period. It is a grave matter, a substantial hiccup and a serious problem in relations between Europe and the United States. I should like, however, to say that, even though it is a major problem and a difficult situation, we shall not, in my view, achieve anything by describing the American bill as a threat to transatlantic relations. It would be unreasonable to raise it to that level, and I should like to make that clear.
Firstly, the International Criminal Court is a matter of global concern and not a bilateral problem between the United States and the EU. It is crucial that we not be confrontational, for that would get us nowhere. There are also, unfortunately, other major partners of the EU, such as China and India, which oppose the court. Turkey, as an associated country, has still not signed the statute or otherwise endorsed our common position or any of the EU's declarations in support of the court. In Japan and Russia, there is political will to endorse the statute, but this has still not been embodied in the form of decisions. Nonetheless, the fact that all these countries are still not participants in the court has neither damaged, nor caused a cooling-off in, bilateral relations. We have been very careful to avoid confrontation on this issue but, at the same time, sought to keep the court high on the agendas of our regular meetings for exchanging views. Through persistent lobbying in support of the statute, we have already managed to convince a number of countries, and we hope that, by this means, we can convince still more.
I also want to state that the International Criminal Court is not the only area on which the United States and the EU disagree. Friends are entitled to disagree, but I think we are wise always to insist that what unites the EU and the United States is, in spite of everything, stronger than what divides us. We can all point to examples: steel (on the subject of which we shall soon hopefully obtain a solution), bananas (an area in which a solution was found and about which there is a lot to say) and the Kyoto Protocol (in connection with which we are continuing our high-level dialogue). Sometimes we find a solution, and sometimes we continue to disagree. In the human rights area, we have different attitudes to the death penalty. Through our long-term efforts in combating the death penalty, we have, however, succeeded in influencing American opinion. As an example, I would mention the recent American Supreme Court judgment on the Atkins case, ruling out the death penalty for mentally retarded people. The EU had a part to play in this matter through what is termed an 'amicus curiae brief' of which the US Supreme Court took account in its reflections on the issue. That is a policy we wish to continue.
The American administration has assured us that an American intervention in the territory of an EU country would be - and I quote - 'inconceivable'. That has been said by both Secretary of State Colin Powell and Assistant Secretary of State Marc Grossman. Many American soldiers gave their lives for freedom and democracy in Europe. I cannot imagine their grandchildren taking it into their heads to invade one of our Member States. The ASPA proposal is now on the table, however, and section 3008 concerning the use of force will constitute a dangerous precedent in international law. I can assure you that we shall monitor this matter very carefully.
The International Criminal Court will soon be able to prove its worth as an independent and effective international court. We in the EU will spare no effort to ensure its success. I am sure that those who are at present opponents of the International Criminal Court will be able to see for themselves that the Rome Statute both ensures the highest standards of law and order and guards against the use of the court for political purposes. We probably have to face the fact that universal endorsement of the court is still somewhere in the future. I have confidence, however, that our arguments will eventually win the day, as they have in the many other areas I mentioned earlier.
By using its veto in the UN Security Council last Monday, the United States took a very far-reaching and unfortunate step in its opposition to the court. I understand, however, that negotiations to find a compromise solution in the UN Security Council will be resumed later today. It is essential that a solution be found which does not undermine the EU's common position and the statute of the court and which, at the same time, leaves the United States still committed to its peacekeeping operations. As holders of the Presidency, we shall do everything to ensure that this is what happens.
Mr President, two days ago the International Criminal Court entered into force. This is very much welcomed. Bringing to justice those individuals who commit the most serious crimes against humanity, including genocide, widespread murder of civilians, torture and mass rape, is one of the major objectives of the EU's human rights policy. The creation of an International Criminal Court is central to this fight. By investigating and bringing to justice such individuals, the Court provides an essential means of promoting respect for international humanitarian law and human rights.
The European Union stands firm in its commitment to the ICC. Now that the Rome Statute has entered into force, the ICC is finally a reality. However, the hardest work still lies ahead of us. We need to give the ICC real teeth so that it stands as a genuine disincentive to those who imagine they can get away with committing the most heinous crimes against humanity.
In this context, the withdrawal by the United States of its signature from the Rome Statute came as a blow to the international community as it strives to prevent a repeat of the atrocities which have plagued recent conflicts. The fact that the world's greatest military power is not with us is a blow - there is no denying this.
This is not the first time in recent history that Europe has taken the lead and set the international agenda. Many wrote off the Kyoto Protocol after the withdrawal of the United States, but the EU pressed on and ratified Kyoto, setting an example which was followed by the global community to deliver a genuine prospect for tackling the problem of climate change. We intend to do the same to make the ICC a working institution for global justice.
As an independent nation, the United States has a sovereign right not to participate in the ICC if that is its wish. In telling the world on 6 May that it did not intend to ratify the Rome Statute, the United States also gave assurances that it would not actively seek to undermine the work of the International Criminal Court, nor dissuade others from ratifying the Rome Statute. Therefore the decision by the US Senate on 6 June to adopt its own version of the American Servicemembers' Protection Act (ASPA), previously adopted by the US House of Representatives, came as a great surprise and disappointment to many of America's allies and partners.
We are hopeful that modifications can still be made to the text in the House and Senate Conference that would help dilute the impact of this legislation. The ASPA's provisions, as currently drafted, are a grave cause for concern to supporters of the ICC for several reasons. By attempting to prohibit military assistance to nations which ratify the ICC, the ASPA could dissuade countries from participating in it. By seeking to remove US personnel operating under UN mandate from the jurisdiction of the ICC, the ASPA might restrict US participation in peace-keeping operations.
We are already seeing the dramatic effect that this could have on the work of the UN to maintain peace and stability in hot spots across the globe. The US move to oppose the renewal of the UN's mission to Bosnia-Herzegovina threatens to undo years of work by the international community to rebuild that fractured community.
The Commission's first analysis identifies several potentially negative effects on the political environment and Rule of Law in Bosnia-Herzegovina. Not least of these is the counter-terrorism work being carried out by the international police task force within Bosnian territory.
The EU is working around the clock with the UN and other partners, including the United States, to find a solution to this crisis. But on one thing we stand firm. We will not allow the ICC to be handicapped from birth by excluding the work of the United Nations from its jurisdiction. There must be equality under the law regardless of nationality.
There are further grounds for concern at the possible impact of the ASPA. By prohibiting cooperation between its own judicial and law enforcement authorities and the ICC, the ASPA could set back the cause of the international fight against terror.
Last, but not least, there is a particularly disturbing provision authorising the President to use any means necessary to bring about the release of US personnel being detained at the request of the ICC, including on the territory of EU Member States. In the light of these considerations, the European Union could not and did not remain silent. The EU reaction was discussed at the General Affairs Council of 17 June, where we adopted conclusions expressing our concerns at the ASPA's provisions. We also agreed upon a strategy for presenting our concerns to the United States in a coordinated fashion.
On 19 June the Spanish ambassador to the United States, together with the Commission's head of delegation in Washington, presented an agreed statement on behalf of the EU Member States to the US Department of State. At the same time, EU ambassadors wrote to senior figures in the US Administration, as well as to senior congressmen, conveying their grave concern at the contents of the ASPA. On 20 June US ambassadors in EU capitals, as well as the US ambassador to the EU, were summoned to be informed of the EU's position.
We sincerely hope that this series of interventions will persuade the US Administration to withhold its support from this piece of legislation and prevent it from becoming US law. I trust that the Council and the Commission can rely on the full support of the European Parliament in carrying through this strategy. I would therefore like to encourage you, as legislators, to take up this issue with your counterparts in the US Congress, whether through the legislators' dialogue, or any other contacts you may have with the Hill.
As the democratically elected representatives of the people of Europe, you are best placed to carry this message to the US Congress. I am looking forward to seeing Parliament make its views known this afternoon in no uncertain way as you debate and adopt a resolution on this issue.
Thank you, Commissioner.
I must inform all Members that we have a serious time problem. We are well behind the timetable and so I will have to be rather strict. I therefore ask Members to keep to the times allotted to them.
When, on 11 September, the United States became the victim of terrorist attacks, the EU countries immediately declared their solidarity with the Americans. Without delay, the European Union, in order that this terrorism might be combated, made it possible to extradite people to the US. We did this because we share the same values and standards. After all, the United States, like us, is a democratic constitutional state whom it should be possible to trust.
This same position on shared values leads us to support the International Criminal Court. We are excited about the establishment of this Court. We assumed that only rogue states that are not prepared to try their own citizens for crimes against humanity, genocide and other large-scale offences, would be frightened of this Court. We are therefore shocked by the United States's reaction. We really did not expect this, because it is abundantly clear that the Criminal Court targets states and citizens of a different kind.
This means, in fact, that the United States places itself above the standards which we thought we had in common with them. Today, we read in the US newspapers that we simply have to accept that America is like an 800 lb gorilla that refuses to be restricted in its freedom of movement. In our view, descriptions of this kind about oneself are extremely unhelpful. Such an attitude also threatens the alliance - and I fully endorse what Mr Haarder said on this subject - because the moral content of the alliance is in this way denied. This attitude is also evident in the common fight against serious distortions of international Rule of Law, which must be frustrated. The US President intends to cancel cooperation in joint action in Bosnia, East Timor, Kosovo, and suchlike. There is even talk of a veto of the UN mandate for actions of this kind.
Faithful, historical allies, such as the Netherlands, perhaps the United States' oldest ally, are implicitly threatened with violent action. This 'Hague invasion act' must be the maddest thing ever. It is actually better to joke about this in order to illustrate that this is an impetuous step and that the Americans, with their sense of humour, will have to retract measures which are actually wholly inappropriate for them.
Parliament's resolution urges the American administration to retrace its steps and make use of the options open to the ICC participants in order to be able to try their own staff in their own way. For the European Union, this remarkable incident should serve as a warning. We should in any event develop political and defence capacity which enables us to take up our responsibility for international security without American participation. Moreover, I am happy to follow the line taken by Mr Haarder and Commissioner Byrne in respect of future policy.
Mr President, I congratulate the Commission on its firm position; it has our full support.
Mr Haarder, it is true that nothing is to be gained from regrets, but neither is anything to be gained from avoiding consideration of problems and concerns.
The good news is that 76 States have ratified the Statute, but the bad news is this intolerable and intolerant attitude of the United States to the international system of justice which is aimed at putting an end to impunity.
President Bush has waged a campaign of harassment against the Court and against the countries which have signed or ratified its statute, which is completely unacceptable. Only arrogance, ignorance and pride - the three things together - can explain a reaction like the one which has led the two Houses to approve the law we are talking about. It is outrageous. At least they have said that they will not invade the Netherlands.
The Union, Parliament and all the European institutions must state as firmly as possible that we will not tolerate such arbitrary behaviour; not the invasion, but the arbitrary nature of the law itself. We must demand that the members of the United Nations Security Council defend the integrity of the new Court and we must prevent the United States from using its capacity for manoeuvre in the Security Council to undermine a text which they never liked, incorporating blanket protection for United States troops and civilian staff.
The Statute of Rome is based on the principle of complementarity and offers every safeguard against the inappropriate use of the Court. I am sure that when it comes into operation some people will be reassured. We must urge the sensible members - as Commissioner Byrne called them - of the United States Congress and Senate to prevent the said law from entering into force. If they are not going to ratify the Statute, at least they should refrain from adopting measures to disturb or hinder its operation.
The prosecutor at the Nuremberg trials, Benjamin B. Ferencz, said that there can be no peace without justice, no justice without law, and no meaningful law without courts to decide what is fair and legitimate in any particular circumstance. Millions of citizens the world over believe that this International Criminal Court responds to that aspiration. Let us not allow anybody to ruin it, not even the United States.
Mr President, tomorrow is 4 July, Independence Day. We join our American friends in a celebration of America's achievements. In two world wars the Americans came to liberate us from darkness and violence, and when the Balkans erupted the Americans stepped in when Europe failed. The Americans are there when you need them, ready to fight and die for a world of freedom and democracy.
However, freedom and democracy do not stop after the obtaining of peace. In order to maintain peace and prevent wars perpetrators of crimes must always be brought to justice. That is why we in Europe find it utterly incomprehensible that Americans are now cheering on their legislators as they are killing off an essential tool that was missing in our quest to make the world a safer and more just place - the International Criminal Court.
The Court has a mandate to prosecute only the most horrible crimes - genocide, mass murder and mass rape. In the past we have had to set up ad hoc tribunals for the Milosevics of this world. Now 74 countries have ratified a court which Kofi Annan rightly calls "a great victory for justice, and for world order - a turn away from the rule of brute force, and towards the Rule of Law."
America and Europe have built-in safeguards to ensure the Court will not become a political tool. Any government can prevent the Court from taking action against its citizens by prosecuting them at home. Despite all this, the US has withdrawn its signature. If that were not a large enough blow to international justice, Congress then accepted the American Servicemembers' Protection Act, which not only threatens to withhold military and financial support to any country that cooperates with the Court, but also allows the US to invade a long-time friend and ally - my country to be precise. The Dutch people cannot understand how our American friends can now threaten us with violence, and for what? Is it really more important to allow American soldiers to commit war crimes than to build a safer world? Is it necessary to jeopardise international peacekeeping missions just to make the point that superpowers do not have to play by the rules?
Perhaps this is an opportunity for Europe. Europe has a chance to show the world that it is indeed a union of values; that we believe in a world in which we are all equal before the law, a world in which perpetrators of crimes will be brought to justice, no matter who they are and where they are hiding: a world ruled by law, not by the sword of the mightiest.
I cannot believe that Americans do not also want this type of world and I hope deeply that they will reconsider their position. However, until they do, Europe must take the lead. We must show the world that we will stick to our principles and fight for justice. If a majority of the House sends that signal to the world tomorrow by supporting our compromise resolution then we are also celebrating Independence Day, the day that Europe stood up for its values.
Mr President, in my view, it is quite apparent that there is a large majority in this House in favour of a very critical position towards US policy on this issue. Let me make it clear that I am very gratified by the role played by the European Union in bringing the Statute to fruition and enabling the International Criminal Court to begin work. However, if this is to continue, this approach must be rigorously upheld.
Mr President-in-Office, I think you have trivialised the problems in some respects, especially by painting an overly positive picture of transatlantic relations and Europe's ability to assert its position vis-à-vis the USA. This may well be true of the bananas issue, but if we look at the complexity of the trend over recent months - the attacks on the Chemical Weapons Convention, the obstructing of a monitoring organisation for biological weapons, the withdrawal from the ABM Treaty, the threat of withdrawal from the Outer Space Treaty and of renunciation of the Test Ban Treaty, the threat to the non-proliferation regime, the failure to support the Landmine Convention, and Kyoto, to name just a few - it is apparent that there are major problems and that issues of principle are at stake here.
I think that the International Criminal Court is an even more fundamental issue in some respects. Mrs van der Laan has just said that American troops fought for freedom in Europe in the First and Second World Wars. I do not want to generalise here - for there are other examples in American history - but I do not entirely agree with her view. What is at stake here is a fundamental principle which is also enshrined in American history, namely the principle of common values, which has been underlined here and is now being called into question. Jean-Jacques Rousseau described the role of the law as follows: "In the relationship between the weak and the strong, it is liberty that oppresses and the law that liberates." A law which does not apply to the strong is extremely problematical. I therefore fully endorse the draft resolution on behalf of my group and would ask the Members of this House to vote for our amendment as well.
Mr President, a few weeks ago, people still joked that the United States planned to release American citizens or soldiers - by force, if necessary - from the cells of the International Criminal Court in The Hague. Meanwhile, this controversy has developed into an extremely serious conflict between Europe and the United States.
I would immediately like to make it clear what irritates and vexes me the most, and I think I speak for many other Europeans. As an American professor expressed it in this morning's Herald Tribune, a newspaper which is also read by Mr Oostlander, the United States behaves like a big gorilla that does not tolerate any restrictions imposed on its behaviour. In fact, what it comes down to is that the United States thinks it is above comparison with other nations. Strict agreements? Discipline? This is all well and good for other countries, but the United States does not feel like adhering to these.
It is the double standards that go against the grain with Europe. If the Americans can do as they please, how can we in heaven's name prevent the Russians and the Chinese, that do not happen to support the International Criminal Court either, from doing as they please and riding roughshod over agreements reached at international level? Meanwhile, the questions are mounting.
Mr President, Mr President-in-Office of the Council, Mr Haarder, allow me to submit to you the most pressing questions. It looks as if the future of SFOR is not at risk because a new UN mandate is not required for this. Is this also how the German Government views this? Is there therefore no risk of German troops withdrawing from Bosnia? And what is this saying about the legal position of the SFOR military? Are they immune from prosecution by the International Criminal Court? Does this immunity apply in Bosnia, or does it apply elsewhere in the world too?
If the mandate of the UN police force in Bosnia is not extended, which is not likely, how will the non-European countries, which account for approximately 900 agents, or 60% of the total, react? If these leave soon, does this mean that the European soldiers and European police officers who stay behind will be tested to the limit? Is the European Union - and I sincerely hope so - as Mr Xavier Solana stated yesterday, willing and able to provide additional police troops promptly for this police force, and is Mr Haarder, is the Council, prepared to pay extra for this?
Finally, I should like to ask the Council one last specific question about the position of Great Britain and France in the Security Council. Is this now truly being coordinated with the European Union across the board? In other words, am I to conclude, if the answer is positive, that the Council too endorses the compromise proposals which are now, for example, being tabled by Britain and which, in my view, undermine the position of the Criminal Court?
Finally, allow me to finish on a positive note. It could be a step in the right direction if the European Union turned this into a policy of defending people, in the knowledge that accountability is required, for one King Kong is more than enough.
Mr President, the hostility of the United States towards the International Criminal Court should not surprise us in the least, for we have long been well aware that, in its international relations, the United States will not contemplate the mere idea of partnership and is no less averse to an Atlantic partnership, whatever pathetic illusions may be harboured by the Europeanists and other ideologists of the great fusion of nations. The US Government remains intransigent; in these circumstances, to disarm our Member States means disarming Europe.
The most astonishing thing about this whole business is that we constantly prove blind to the ways of this so-called partner. The fact is that the United States is not a partner in any area of activity. Its unilateralism prevails both in its foreign policy and in its anti-environmentalist stance - on the subject of climate change, for example - not to mention, of course, its strong-arm tactics in the main areas of trade policy. The Americans are encouraging European countries to disarm but are themselves engaged in a vast programme of unilateral rearmament. They want to extend NATO as far eastward as possible without changing its command structures. They advocate universal interference in the government of nations and refuse to listen to any opinion as soon as it challenges their own views. Only the imperialist mind thinks in this way. In actual fact, Europeans would have to be very weak or even - dare I say it - cowardly to overlook this evidence. The United States does not want partners. It will only accept acolytes. It is, quite simply, an empire.
By extolling a ludicrous system that seeks to subject all human activities across the globe to the law of profitability alone, in other words the law of the jungle, where might is right, this master of the world has been responsible for much of the poverty on our planet. From that point of view, Europe has but one political option, namely to pursue a policy of redressing the balance, because otherwise we shall truly become America's poodle. To pursue such a policy is the courageous, the honourable course, which we owe not only to the nations of Europe but to Europe itself and, ultimately, to that venerable ideal of a free world.
Mr President, ladies and gentlemen, as a staunch pro-European, a staunch pro-American and above all a staunch and stubborn advocate for over ten years of the need to set up the International Criminal Court, I never thought that this tool could come into operation without encountering problems, precisely because it is so important. I always thought that, especially as it marks a momentous change, it would surely encounter all kinds of resistance: not just the more open and even more transparent although unacceptable resistance of our US friends, but also that of others. I hope we shall not forget the hostility and deliberately obstructive behaviour of other great powers beset with internal problems and even crime - I am deliberately referring to our Chinese friends and others - who are also putting obstacles in the way of the International Criminal Court without, however, having the courage to face an open debate in a dignified manner.
It is therefore important to debate and discuss the matter with our allies in an atmosphere of mutual respect, without trying to claim any sort of legal high ground, but resolutely putting across our point of view. With all due respect to the US Administration, I should like to remind it that the International Criminal Court is a tool that is intended to be permanent, whereas political leaders are, by definition, bound to change. It may also be our duty to do our utmost to make this tool effective, in the conviction that future administrations of our US friends may possibly take a different attitude and themselves take advantage of the major tool we are offering them. As the Council has quite rightly pointed out, something similar is happening with the death penalty issue, where dialogue has led the Federal Court to take major steps forward.
Having said that, I am not really interested in discussing whether we are facing an irreversible split in what we call the West. I am interested, rather, in understanding how we move on from here. In this respect, I believe two major responses are emerging. First of all, it is worth noting the growing number of countries choosing to ratify the court. By 11 April, 66 countries had ratified it and, in little more than two months, the number has now risen to 76. Secondly, we must realise that everything depends on us. What we have to do today is to work out whether we Europeans are willing and able to take on the responsibility, and hence also the costs in terms of money and personnel, and move forwards, for instance as regards peace missions. Indeed, I am afraid that the real aim of our US friends is not so much to scupper the International Criminal Court as to get out of the peace-keeping operations and thus in some way attack the United Nations system.
I know our ambassadors in New York are negotiating tirelessly and resolutely but not inflexibly. I believe the greatest contribution we can and must make is to stand by our convictions and be prepared to take on the costs and the responsibility. The more pro-European we are, the more I believe we will manage to provide valid tools, not to demonise, of course, but to foster dialogue and save the alliance with the United States, which I consider strategic and vital for us.
Mr President, I have no doubt that most speakers today will criticise the United States, although not of course India, China, Russia and Sri Lanka. And they will perhaps criticise Israel. These are countries that have voiced objections to the Rome Statute, or have refused to ratify it.
The US actions in the Security Council will not in themselves threaten the mission in Bosnia, but indicate the seriousness of America's concerns, the most important of which is the possible prosecution of its civilian and military leaders for serious crimes committed abroad by its military personnel. The expanded definition of war crimes included in the statute and the much looser definition of command responsibility, looser than at Nuremberg, mean that it is very possible that Donald Rumsfeld or his successor, on a visit to Paris, might find himself under arrest for crimes committed by his subordinates, which he did not participate in, did not give the order for, or even have foreknowledge of, and for which there would be no question of his being tried in an American court.
Some might find that contrary to natural justice but there is no doubt that liberal governments and exponents of international civil society and universal jurisdiction such as Amnesty have fully supported the coming into being of the ICC, whilst ensuring a minimum of public debate over its flaws and its ability to cause political mischief for the Americans.
There are other problems. It is at least arguable that terrorists will be excluded from some of its provisions and there is a danger that justice will take precedence over amnesties that deliver long sought-after peace and reconciliation in countries such as Angola, South Africa, Sri Lanka or Colombia, to name but a few.
International justice is a noble principle, but America's concerns are very real and serious and it is perfectly entitled, as a sovereign nation, to pass the ASPA and use Article 98.2 of the Rome Statute, but not of course to use force against European nations such as Holland.
We should look for ways to meet these concerns, if necessary through altering the ICC's statutes to tighten the provisions relating to command responsibility and giving the UN Security Council a codecision role in the prosecuting process.
Mr President, I too am pleased that Mr Tannock does not intend to invade the Netherlands, but I would still like to concur with Mr Oostlander's views, and would like to be the first to invite President Bush, in his capacity as commander-in-chief, to receive the Dutch new herring on the beach of Scheveningen on our European Dutch coast. Such a herring invasion seems to me to be so much more beneficial for the goodwill of the international coalition against terrorism than the threat to invade Europe, if necessary, to release American military accused of crimes against humanity and brought to the International Criminal Court in The Hague, which opened its doors this Monday, and is backed by 133 countries.
It appears that the United States would like to put its peace keepers and military above the law, which militates against respect for the Rule of Law, and this despite the fact that the treaty unquestionably hands the responsibility to investigate and take action initially to the country that supplies peace keepers. The International Criminal Court is a last resort, essentially to penalise war criminals and also leaders of those regimes that commit crimes against humanity. By tolerating the existence of international lawlessness, we undermine a credible coalition against terrorism, the very object of the exercise.
If being a super power means being above the law, then we are clearly on the wrong track. The United States is playing with fire. So all the more reason why Europe should take a tough stance, tougher than that stated by Mr Haarder a moment ago, in order to put our ally under diplomatic pressure. In this, Europe must speak with one voice, and emphasise a broad concept of security and key emphases, such as prevention and civilian elements. President Bush sometimes wants to play the cowboy at international level, but risks turning his own peacekeepers into outlaws in the process. This does not fit in very well with the historic American tradition in accordance with which the Rule of Law currently applies to everyone, irrespective of creed, race and origin. This should also apply to Americans worldwide. This is why we need an international coalition, and this is where the International Criminal Court in The Hague comes in.
President Bush, I am making an urgent appeal to you, as commander-in-chief, to return to the international coalition for the worldwide Rule of Law. You are most welcome on our beaches, and we will offer you our first Dutch herring with pleasure.
Thank you, Mr President, Mr Haarder, ladies and gentlemen, the International Criminal Court is officially a reality. Nearly four years after 120 countries rubberstamped the Rome Statute and the establishment of the Court, it opened its doors in The Hague yesterday, on 1 July 2002.
The European Union is fortunately a staunch supporter of the Criminal Court, but the United States is its most radical opponent. The Americans are now running a campaign against the Court in order to prevent its own citizens or military from ever being able to be taken before the Court, and they do not stop short of threats, for example by showing their willingness, if necessary, to sacrifice the entire UN police force in Bosnia for this.
My group emphatically rejects the campaign by the United States against the International Criminal Court. The so-called 'Hague invasion act' is a serious violation of the agreements between the NATO allies. At one time, back in 1945, the Americans were our liberators, and now they are threatening to invade Scheveningen. I too would gladly present them with Dutch new herring, Mr Van den Berg.
Why exactly are the Americans kicking up such a fuss? Does the American administration not believe in its own legal system? After all, the Court is only activated when the country in question takes no, or insufficient, action in trying crime.
However, two things should be prevented by Europe.
This week, it transpired that the UN mission in Bosnia is at stake.
My group deeply regrets this dramatic step which jeopardises the UN peacekeeping operations in general. It was therefore appropriate for NATO to hold an emergency meeting, but at this moment in time, a practical solution to Bosnia appears imminent; this conflict, however, may in no circumstances compromise future UN peacekeeping actions.
This immediately brings me to my last point. The conflict surrounding the Criminal Court could widen the gap between the European Union and the United States. I call on both the Council of Ministers under the Danish Presidency and the Commission to make every effort in order to keep relations with the US as smooth as possible in the interest of us both and the rest of the world.
Mr President, for a few days now, attention has mainly focused on America's refusal to agree in the UN Security Council on the deployment or enforcement of every peace-keeping force. This is used as a lever to demand that American military personnel be immune to international prosecution for war crimes. As a result, we seem to overlook the fact that the conflict started with the US threatening an EU Member State because that is where the International Criminal Court is based. As early as the beginning of June, the American Senate decided in favour of the possibility of a military invasion in the Netherlands in order to release American prisoners in The Hague.
After the refusal to sign the Kyoto Climate Treaty or decommission chemical and bacteriological weapons and after the taxation on steel imports, this is the umpteenth time the US Government has flown in the face of the entire world. It demands cooperation and discipline from others in the fight against terrorism, but America itself does as it pleases. It is high time that we in Europe realised that it is impossible to make or maintain close cooperation agreements with a country or government of that kind. I have a feeling Mr Haarder underestimates this growing gap. If we go about it in this way, Europe will eventually have to give in to the US, and this is the worst possible scenario.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, overwhelmed by the tragic events in Rwanda, Belgium adopted a law some time ago which makes it possible to punish the people behind genocide on its own territory. However, this is only one piece of legislation. We require international Rule of Law in which the International Criminal Court features as a fundamental keystone. This is with reference to the United States and various incidents which illustrate that the United States is pulling out of joint commitments which we do want to embrace. The Commissioner has called for a dialogue with our US colleagues.
I should like to address the President of this Parliament. I am worried about the increasing degree to which the parliaments in Europe and the American Parliament and American opinion seem to be growing apart. Might it not be a useful suggestion to send our delegation for relations with the United States, or a special committee, to the US Congress in order to talk about these issues? We can, of course, also hope that we can make ground by ridiculing their somewhat exaggerated attitude. However, I take the view that we can achieve better results with formal action, and better results are what we need.
Mrs Maes, the delegation met recently and is planning a visit for November. The plan has not yet been finalised because, as you know, the United States will be holding mid-term elections on 4 November, which naturally makes everything a little problematic.
Mr President, Mr President-in-Office, Commissioner, ladies and gentlemen, the United States' decision to distance itself from the International Criminal Court and its announcement last Sunday in the Security Council that it will henceforth only participate in UN missions if its military personnel are granted immunity reinforces the impression that, in some areas, the United States has adopted a more critical stance towards the institutionalisation of international politics than has the European Union. After the war, it was the United States which played a key role in the creation of a world order through the establishment of international institutions. Indeed, at that time, international justice was the watchword. Today, it is the United States which - through its withdrawal from international treaties - is challenging the acceptance of internationally valid rights and duties.
Ladies and gentlemen, I would like to ask the Commissioner and the President-in-Office, and indeed all of us, why this is the case. There is a reason for it, and I have a document in front of me, dated August 2000, entitled "The American Servicemembers' Protection Act of 2000: Implications for US cooperation with the ICC". Indeed, I wonder why we are holding this debate today. We set up an early warning system several years ago, but it does not appear to function. It would seem that regular talks are taking place, but the analytical methods appear to vary, we do not seem to be listening, we do not seem to be assessing each other's problems in time, and nor do we appear to be genuinely listening to each other.
What is the problem, then? I would ask you all, especially the Council Presidency but also the Commission, to ensure that the early warning system functions in time. I think that the proposal put forward by Mrs Maes is excellent. We should indeed point out at forthcoming meetings with the Americans that we need better systems and make sure that they actually work in practice.
What I am afraid of is not a transatlantic divide, which we have been discussing, but a transatlantic clash, and I am dubious about the much-vaunted common values which we are always talking about. I would urge you, Mr President-in-Office and Commissioner Byrne, to take this point very seriously.
Mr President, a dream came true when the International Criminal Court commenced its work at the beginning of this week. This is an institution in the service of humanitarianism, which will bring war criminals before the court, impose sentences for genocide and punish international perpetrators of violence. The fact that the US has not signed up to this and is trying to oppose it is both incomprehensible and tragic. Carrying out such a unilateral and dangerous power policy not only undermines relations with Europe, but also - which is worse - jeopardises and weakens the International Criminal Court. In addition, the credibility of the UN and the worldwide community is weakened, along with their ability to take action.
Today, the US definitively submitted a new resolution to the UN Security Council regarding Article 16, a resolution which it appears the United Kingdom also intends to support. According to the Coalition for the International Criminal Court, this new proposal threatens vital elements of the Rome Statute. I appeal to the Commission and the Council to urge the Member States to stand by the decisions taken and stand up for the UN and the ICC.
Mr President, for four years we in the organisation Parliamentarians for Global Action (PGA), with 1 400 members from parliaments around the world, have been working for the ratification of the Rome Statute of the ICC. We note with great satisfaction that the Rome Statute entered into force on 1 July this year. In 1998, 120 states voted in favour of such a court - only seven opposed it, including the US. Seventy-six states have now ratified the statute.
The court will constitute a vital tool for strengthening international law through legal instruments. No country, no leader, no government can avoid prosecution for serious breaches of international law such as genocide, crimes against humanity and war crimes. It is surprising that a country with such a long legal tradition and so many lawyers per square metre as the US can consider exempting its citizens from liability to prosecution for such serious crimes. What does the US have to hide? What criminals is it trying to protect?
Exempting peacekeeping forces from such liability to prosecution would be devastating for women. This would in effect legalise rape, sexual assault and forced pregnancy, which unfortunately also occur with peacekeeping forces. The action of the US sends serious signals to the world. It is a dangerous and irresponsible path which George Bush has chosen, and the EU must react robustly.
Mr President, I think we can conclude today that there is huge agreement between the Council and Parliament on this matter. Europe as a whole urges the Americans to reconsider this matter. We cannot understand the Americans, and we appeal to them as friends. We view the matter very seriously. We shall do everything to influence the United States, and I am able to inform Mrs Mann that the Council did in fact use its Early Warning System, but that, in the event, it did not work. The Council and its members are now continuing the work, for example during the UN General Assembly in New York.
I am pleased that so many people have also mentioned the common values that link the two sides of the Atlantic. We must not impute more far-reaching motives to the United States than it actually possesses. We must also note that the United States has clearly repudiated all notions of an invasion of the Netherlands. Nor has the United States expressed any desire to undermine the International Criminal Court.
Our task now is to maintain the firm support that exists for the International Criminal Court and to ensure that it is able to function and that the UN peacekeeping operations can continue to be carried out effectively, that is to say with American participation.
As regards the pressing problem of the UN police force in Bosnia, we have, as is well known, agreed to take over the force on 1 January 2003, and I should like to say to Mr Lagendijk that if, as a result of this conflict, we were to take over the police force earlier, the Council would also find the money to do so.
I would turn last of all to Mrs Mann whose commitment in the US delegation I myself have witnessed. There are good reasons why the US delegation should consider how the Early Warning System discussed in this delegation can be improved. The initiative we are debating today came of course from the US parliament - or, rather, Congress - and I therefore think that all Mrs Mann's observations were particularly relevant. I must otherwise refrain from giving Parliament good advice, however. I just wanted to commend both Mrs Mann and the efforts being made in Parliament's US delegation to improve relations with the American Congress.
I thank Parliament for what amounts to a powerful affirmation of the Commission's policy on this particularly difficult issue, as expounded by myself and others - and expressed, if I might say so, with some considerable eloquence and passion. The fact that it was expressed with virtual unanimity is also a source of support for the Commission in the pursuit of the policies it has said it will follow.
A number of speakers raised particular issues to which I should like to respond. Mrs Bonino asked "what steps next" and specifically referred to the cost aspect. Of course it would be a very serious issue if problems arose with the UN mandate for peacekeeping. Clearly this will have to be addressed, particularly the cost aspect. I know that there are debates under way and considerations being examined at this time in relation to this issue. A solution will have to be sought, but a good one will be hard to find.
I want to refer to the question raised by Mrs Maes as to whether there is room for the possibility of a parliamentary delegation from this House to the United States to take up these issues with their colleagues and counterparts in the US. From the Commission's point of view, let me say that this would be a development which the Commission would fully support and welcome; indeed, it believes that there may be some benefits in pursuing that course of action.
The task now before us is to fully support the work of the ICC, which opened its doors for work only two days ago, in the hope that it will do its work in the manner that those who are behind it and have ratified this court believe it can do.
Thank you, Commissioner.
I have received five motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure
The next item is the report (A5-0215/2002) by Mr Medina Ortega, on behalf of the Committee on Legal Affairs and the Internal Market, on the monitoring of Community policy on the protection of purchasers of the right to use immovable properties on a timeshare basis (Directive 94/47/EEC) [2000/2208(INI)].
Mr President, with regard to this report I must say that my only job - to use a bullfighting metaphor that the House may not understand - was to go in for the kill, because for a year - between 1 January 2001 and 1 January 2002 - the rapporteur was Mr Marinho and then he had to leave it, and it was therefore he who did all the preparatory work and it simply fell to me in the final phase to take up the amendments proposed and bring about some kind of compromise. In the end there were some sixty amendments.
Under Mr Marinho there was a hearing with the Committee on Legal Affairs and the Internal Market and there was a first stage and a second one with amendments. My job was simply to bring all the strands together.
The directive on the use of immovable property on a timeshare basis was approved in 1994 by means of the co-decision procedure and I was Parliament's rapporteur on this directive. The directive took three years, in principle, to enter into force, but in many countries it was postponed for one year. By the way, I am pleased to say that recently the Spanish Supreme Court passed the judgement that the Spanish Government should compensate private Community consumers for its delay in applying the Directive. I believe that this is a good legal precedent which increases the validity of Community directives.
The current Directive is a minimal directive. Certain information obligations were established and also the opportunity for the purchaser to change their mind within a period of ten days, with the sum paid being refunded. But it is clear that, being a minimal directive, it was not going to be able to resolve all the issues raised. In the discussions on this issue in the Committee on Legal Affairs and the Internal Market over the last two years, it has become clear that for many Community citizens the current system is doing harm and that we should therefore increase the arsenal of instruments at our disposal.
From the point of view of Community law, perhaps we will be faced with difficulties. And the difficulty lies in the current concern in all the Community institutions with regard to simplifying the regulatory procedure. We have the Council's Mandelkern report, we have the proposals of the Commission on European governance and on the improvement of Community regulation and finally we have the agreements of the Seville European Council, which insist on the need to make progress in this area with the participation of the European Parliament. Furthermore, the present Directive is peculiar in that it involves the field of private law, contract law, property law, which are traditionally considered to fall within the competence of the Member States. Therefore, the road before us is not easy. On the one hand, I believe it is a clearly Community field, in that it involves property sold in one country to Community citizens and with responsibilities which may arise at a later date, and, on the other hand, it is - as I said earlier - a question of private law which would not normally be considered a Community matter.
Furthermore, the question is raised of the possible use or limitations of the legislative procedure. It has been suggested for example that other types of measure may be useful in this field, such as measures for cooperation between Member States to combat the forms of money laundering that appear in certain types of timeshare companies or simply certain types of fraud. It mentions the possibility of employing co-regulation or self-regulation procedures, for example through the accreditation of operators in this field and there are a whole series of difficulties reflected in the report.
Parliament's report is a compromise report. There is an exhaustive study by the Commission, but it dates from 1999. I believe that the main conclusion is that the Commission must be asked to study the issue again and to present proposals to us as soon as possible which may be either legislative or non-legislative.
Specifically, on reviewing the report approved in committee, we detected an error in paragraph 20, which referred to certain infringement procedures which have already been concluded and therefore that paragraph 20 no longer makes sense and should be removed. And there are also some unnecessary repetitions in paragraphs 6 and 7. I would propose that the House vote against those three paragraphs, 6, 7 and 20.
With regard to the amendments presented, there are three - Amendments Nos 1, 2 and 4 by Mr Bradbourn, Mr Lehne and Mrs McCarthy, which relate to the stipulation of specific days - which I believe to be too precise for a non-legislative text. And finally, there are three amendments by Mrs McCarthy, which clarify certain aspects in the field of information and responsibilities, which I believe to be very good.
I will end my speech here, Mr President, and I hope the House can adopt the draft report tomorrow.
Mr President, I am particularly pleased to speak on this report as I have taken a special interest in the revision of the timeshare directive, following numerous complaints that I have received from aggrieved holidaymakers in my own region in the United Kingdom who have suffered at the hands of sometimes unscrupulous operators.
In November last year the Committee on Legal Affairs and the Internal Market instigated a public hearing on timeshares and a number of my constituents were able to come and explain their experiences directly to that hearing. I am very happy to say that many of the problems raised at the hearing, both in the oral presentations and the written dossier of evidence I submitted at the time, have been addressed.
A particular concern has been the increase in holiday club, or points club operations, which, by the very nature of their membership rules, take advantage of current legislation, which does not cover contracts of under three years. I would therefore commend to the House the proposal to cover all contracts of this nature, thus shutting off the loophole that currently exists.
Furthermore, I am pleased to see that we have proposed that the handing over of credit card details be subject to the same cooling-off period as a deposit by any other means. I have heard in surgeries in my own constituency of stories of innocent holidaymakers unwittingly giving timeshare touts their credit card details, only to find on their return from holiday that significant amounts of money have been debited from their accounts. Similarly, it is also vital that once contracts have been definitively signed, consumers are adequately protected against unreasonable increases in maintenance costs and, in cases where there has been malpractice, holidaymakers have easy recourse to legal redress.
A significant hurdle to such redress is the cost of complainants undertaking often lengthy legal procedures in a country where they are not completely at ease with the process. We must therefore look at new ways of simplifying this procedure, perhaps allowing complainants to use their own national judicial systems if necessary.
These measures represent essential steps towards genuine consumer protection for European holidaymakers purchasing this type of holiday. However, the current report is not a complete solution to all problems. I hope that Members will be able to support my amendment to extend the cooling-off period to 28 calendar days from its current 10. This would give a real opportunity for people to consider, in the cold light of day when they return from holiday, whether they wish to go ahead with their purchase.
I hope now that the Commission can come forward with appropriate proposals for legislation as quickly as possible so that our EU citizens can enjoy all forms of timeshare holidays in complete peace of mind.
Mr President, Mr Medina and Mr Marinho have methodically highlighted the shortcomings in current Community legislation on timeshares and shown that, if it is to be effective, unilateral regulations are no good. A large majority in the Committee on Legal Affairs agreed with this approach, which is why we should adopt it unanimously.
The new legislative proposal to come out of the report should: first, provide an integrated response to the problems which consumers have faced in the past, secondly, abolish the practice of circumventing the guarantees set out in Community legislation and, thirdly, protect all the parties involved.
This means that all new contractual forms for the enjoyment of immovable property on a timeshare basis should be included in the scope of the directive, without any reference to fixed time limits as regards either the minimum duration of a contract or the annual period of use. In addition, we need rules: one, that guarantee that agents will honour their contractual obligations in the long term, even if they go bankrupt or are insolvent, and restrict the number of agencies licensed, two, governing the right of the consumer and the obligation of the undertaking to allow the consumer to purchase his timeshare on the basis of a specific price and, three, on the system for exchanging timeshares.
Problems have arisen in practice, as has the question of international jurisdiction and applicable law, which is why jurisdiction clauses referring to offshore jurisdictions or simply to jurisdictions other than in the place in which the property is situated should be banned, as should clauses referring to the law of a third country.
As we have already said in connection with the need to avoid unilateral regulations, the question of the property owner's interests still needs to be resolved. In addition, this system needs to be treated as a way of developing tourism and providing jobs. Finally, given past experience, we need to look at the possibility of a new information campaign at European level promoting reliable timeshare companies.
Mr President, imagine, colleagues, that you are an intelligent and sensible person, you are on holiday in another EU country with your elderly and frail mother, you both end up being trapped for over half a day in an airless room by total strangers, offered little or no refreshment and, because there is a large gentleman blocking the door you feel your exit is cut off, so you end up signing a contract and paying a deposit for a timeshare product that you do not want. You return home to find that you have waved goodbye to the deposit of several thousand pounds and the company you dealt with is a worthless shell, constituted in some offshore haven. You have no chance of redress. Yes, this is a true story. How many of us have heard hapless tales like this from our constituents, despite the existence of a timeshare directive?
This report is timely. Its contents need to be acted on now, not delayed for further studies and reports.
But let me sound a note of caution. Whilst it will have the support of the Liberal Group, I am not totally convinced that this raft of rather complex and different legislative and non-legislative initiatives will answer the problem. The simple problem, to my mind, is this: these timeshare scams are one of the most appalling signals that we do not have, that we have not created a single European area of justice. Cross-border access to justice within the internal market is still fraught with many barriers for our citizens. Few, if any, of these scams are perpetrated against citizens in their own Member States. These rogues are only too easily able to profit from the lack of a single European civil area of justice. If they knew they would be pursued in their own countries they would think twice.
I commend paragraph 15 of the report as a good starting point for bringing these contracts within the definition of consumer contracts. It is this sort of horizontal approach that will eventually provide the answer. If we have proper cross-border access to justice then the timeshare scam bandits will think twice before they prey on our holidaying constituents.
Mr President, I wish first to express my gratitude for the warm words of the rapporteur, Manuel Medina Ortega, but I must say that the report has lost nothing with my replacement.
Mr President, the sharing of opportunities provided by the use of property with the time being shared - what is known as 'timeshare' - has not actually resulted in the happiness of all users. The problems that these products have experienced in the past and that still remain are well known and it was as a consequence of these problems that, in its time, Directive 94/47 was adopted, in the aim of providing protection against flagrant abuses of trust. Some problems, nevertheless, persist. The directive adheres to the principle of minimal harmonisation, establishing a low level of consumer protection measures that the Members States could then extend if they so wish. This has not, unfortunately, been common practice.
As a consequence, consumers now face a hotchpotch of laws, which afford greater protection in some States than in others. Since the directive was amended, the number of complaints received from European consumers has increased rather than decreased, as acknowledged by the Commission in its implementation report. There are, as a matter of fact, increasingly sophisticated methods of offering timeshare products, such as contracts of less than three years, normally of 35 months, thereby falling short of the minimum duration covered by the directive and evading Community discipline.
Similarly, the directive covers only property that is used at least seven days per year, which has led to an increase in timeshare contracts for periods of less than seven days. As Mr Medina Ortega quite rightly states, the directive, therefore, clearly needs urgent revision. Consumers require an effective measure of protection for their transactions, in particular those that take place in more than one Member State. The industry needs guarantees that fair practices will be encouraged and supported, through a reworded directive that eliminates the scandalous practices that we have been seeing.
Mr President, either we come up with standards that, without involving excessive regulation, of course, allow this activity to develop freely, or we leave everything the way it is and we accept, in the open society - and the information society - in which we live, all the attacks on this industry, be they well-intentioned or otherwise, that wish to destroy the competitive framework in which it must operate. Our decision must come down on the side of consumers, of tourism, of leisure activities, of the opportunity of holidays for all and of respect for responsible and honest promoters and this is why I wish to congratulate the rapporteur, Manuel Medina Ortega, whose text clearly exposes the shortcomings that need to be overcome in a future legislative text. It now falls to the Commission to take responsibility and to say what needs to be said.
Mr President, I also want to congratulate my colleague, Mr Medina Ortega, and indeed his predecessor for the work that has been done on this directive.
Mr Medina referred to action that had to be taken to implement this directive throughout the Member States and the laggardly way in which they have done so. It has all been too little, too late. There is a fringe of fraudulent activities - the timeshare sharks. There are practices that exploit the time limits of the directive itself, the growth of holiday clubs, points clubs and so on. There is avoidance of the limited protection of the very brief cooling-off period which is, I fear, not universally implemented, again by the different Member States. My colleague, Mrs McCarthy and others join me in recommending a proper cooling-off period of 28 days where the contract is signed outside the buyer's country of residence, as is the normal procedure.
In my own country the victims of timeshare fraud have banded together to try and demand action. One of my constituents, Claire Griffiths, who attended the public hearings here, organised boycotts of the agents in her area. They were successful in terms of the diminished business of those people, but the group is still waiting for proper redress and their money back.
The Association of Timeshare Owners is today organising a co-regulatory body to deal with the management of timeshare resorts, which has been one of the other matters at issue. Our quarrel is not with them. I appreciate anything which is done in the field of co-regulation. However, they, and we, need action from the Commission, either by a resolution or by a directive. That is the only way we can demonstrate our power here to protect the vulnerable against exploitation that is not merely callous but very often criminal as well.
Mr President, first I would like to thank the rapporteur, Mr Medina Ortega and the members of the Committees on Legal Affairs and the Internal Market on the Environment, Public Health and Consumer policy for all their helpful work on this issue.
I take the timeshare issue very seriously. Transactions are almost exclusively cross-border and often involve very significant sums of money. It is, therefore, essential that we aim to provide a high level of protection for consumers in this field. The present EU directive has made a significant contribution to consumers' rights, establishing minimum harmonisation. However, I am well aware that a number of consumer protection problems still exist. This, in my view, is not due to the transposition of the directive, the Commission has already withdrawn all the infringement procedures in relation to that - but to its application. Therefore, more needs to be done.
Consumers can be vulnerable to several problems when they buy rights to use immovable properties on a timeshare basis. Firstly, certain unscrupulous vendors and agents use aggressive marketing techniques, which either mislead or place undue influence on consumers so as to induce them to buy, often to their detriment.
Secondly, new practices have emerged under which timeshare deals are offered through certain packages such as club points schemes or shares in a company, which effectively circumvents the obligations stipulated by the directive.
As a result, consumers miss out on access to the required level of information and on cooling-off periods.
I attach great importance to your resolution. Its conclusions, together with the Council's conclusions and the reactions to the 1999 Commission report on the implementation of the directive provide a solid basis for further action.
Furthermore, I am sure you will agree that we need to act immediately given the numerous complaints that our institutions have received on this issue. I believe that the more general problems could be tackled within the context of a framework directive on fair trading.
Further harmonisation of laws is necessary to achieve a uniform, high level of consumer protection throughout the EU. This is outlined in the follow-up communication to the Green Paper on consumer protection, which has just been adopted by the Commission. The marketing practices which could be tackled using this approach include those based on misleading claims or failure to disclose material information to consumers prior to the conclusion of the contract, those involving harassment, coercion or intimidatory techniques and those relating to after-sales customer assistance.
In addition, in order to address the most urgent problems, we should establish links with leading associations and members of the timeshare industry in order to make self-regulation more effective. The timeshare codes of conduct could be used to raise standards and to address those unfair and opaque practices not caught by the directive.
I have recently been informed that a European trade association has taken legal action against certain holiday clubs in Spain for violation of Spanish timeshare law. The association in question has provided information to the public authorities on dishonest practices, which have subsequently been investigated. Several holiday club companies have been closed within the past few weeks and their principals have been arrested as part of the investigation.
Thus a more systematic cooperation between the industry and the relevant contact points in the Member States could and should be encouraged. Such cooperation should aim to identify companies with which problems have arisen and against which enforcement action can be taken.
The Commission will therefore draw on the experience of the European centres, the Euro-Guichets, and work with the newly established clearing houses of the European Extra-Judicial Network and with the International Marketing Supervision Network to address current outstanding problems and encourage them to cooperate closely with the industry.
Specifically, the points that have been raised by Mrs Wallis in relation to access to justice are of significance and the cross-border nature of that problem is highlighted by her, in my opinion rightly.
Our proposal contained in the follow-up paper on fair trading specifically refers to the need for law enforcement cooperation among Member States. In our consultation process with Member States and others, there was a very strong response to that part of the paper focusing on enforcement cooperation. With this in view, it is the intention of the Commission to bring forward a specific proposal in relation to that particular issue by the end of this year or the beginning of next year.
Furthermore issues such as reciprocal injunctive powers between Member States would also, in my view, be of significance and could be effective. In effect, EU-wide contract and consumer law needs to be looked at, which we are doing in my DG at the moment, as I am sure many of you are aware, and we will bring forward proposals in that area also in due course I hope sooner rather than later.
These are our plans but if, after taking action as I have outlined, problems still remain that cannot be solved by these actions, I will not hesitate to review the timeshare directive as indicated in the consumer policy strategy recently adopted by the Commission.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is Question Time (B5-0253/2002). The following questions are addressed to the Council.
The President-in-Office of the Council, Mr Haarder, is with us, with the added value that he was an MEP for a long time and he knows very well how this House operates and the wishes of the Members.
Question No 6 by Mr Gallagher will not be taken, as its author is no longer a Member of the European Parliament for a politically very interesting reason: he is now a Minister in the Irish Government. We will send him the written reply to his question.
Question No 1 by Mihail Papayannakis (H-0356/02):
Subject: Draft law on the media in Turkey
The Turkish Government plans to adopt a controversial draft law on the media which is contrary to the country's constitution and Turkey's commitments to the EU. EU officials, Member States' diplomats and the Commission's representative in Ankara have already voiced their concerns about the content of the draft law.
The draft law extends the ban on broadcasting radio and television programmes in the Kurdish language, which Turkey had pledged it would lift at the end of the previous month, thereby jeopardising the fundamental democratic principle of freedom of expression and paving the way for the creation of an uncontrolled monopoly. Does the Council, therefore, consider that adoption of the draft law is politically and legally consistent with the Copenhagen accession criteria and the EU-Turkey customs union? Will the Council intervene to safeguard the democratic rules and human rights enshrined in international law?
Mr President, thank you for your friendly welcome. One might say that Mr Gallagher's absence from the House and my own presence here are both due to our each having become ministers. That is the way it is sometimes.
In response to the question, I would say that the controversial law on the media to which the honourable Member refers was adopted by the Turkish parliament on 15 May of this year. The Council is of the view that, if it were to be implemented in practice, this law on the media would clearly be a retrograde step and would mean further tightening of the restrictions upon the freedom of radio and television broadcasting in Turkey. The Council would draw attention to the fact that on 13 June, after the matter had been introduced by the Turkish President, Mr Sezer, the Turkish constitutional court suspended five articles of this law, including the article concerning the appointment of members and that concerning economic sanctions in the event of infringements. I would also point out that the constitutional court is still investigating the substance of the rest of the text. The Council would remind the House that the European Commission reacted immediately to this law partly on the grounds that it was not consistent with the politically based Copenhagen criteria and partly on the grounds that it conflicted with the accession partnership, a necessary prerequisite of which is that all legal stipulations prohibiting Turkish citizens from using their mother tongues in TV and radio broadcasts are to be cancelled without delay. The EU has emphasised this precondition quite unambiguously in its discussion meetings with Turkey and did so most recently at the political directors' meeting on 17 May in Madrid immediately after the Turkish parliament had adopted the law. The Council will monitor the situation carefully, since we are concerned here with absolutely crucial principles. The Council and Mr Papayannakis are therefore agreed on that point.
I thank the President-in-Office of the Council or, perhaps I should say, the honourable Member. Thank you very much. You gave a very clear, excellent reply. I have nothing further to add. I just want to ask you one more thing: do we perhaps have any information as to when this saga will come to an end, for better or for worse? For better I hope of course. When will the final decision be taken on how long this law is to remain on the statute book?
I should like to thank Mr Papayannakis for his kind words. I am pleased that we are agreed on this. I cannot, unfortunately, give any indication as to when this issue will be concluded. Can we not all agree to keep an eye on the matter and to continue to exert pressure? We can then hope that a solution will be found as soon as possible.
As the author is not present, Question No 2 lapses. Question No 3 by Alexandros Alavanos, which has been taken over by Mihail Papayannakis (H-0365/02):
Subject: Revocation of Nice decisions on European military force
At the Nice Summit, the '15' decided that only Member States of the European Union would take part in the planning of operations by the European military force, regardless of whether NATO facilities were used.
This last and unique decision by the European Union met with a vehement reaction from Ankara, which threatened to use its veto in NATO if it did not participate on an equal footing with the Member States in taking the relevant decisions. There then followed an 'extra-institutional' Anglo-American initiative which gave rise to the 'Ankara text', which is opposed the letter and the spirit of the Nice decisions.
Is the 'Ankara text', which was drawn up outside EU and NATO procedures, binding on the European Union? On the basis of which EU decision are its Presidency and the High Representative exerting pressure on Member States to accept the 'Ankara text'?
Mr President, I can provide the following information about the Council position. At the last ministerial meeting on 14 May in Reykjavik, the EU and NATO repeated their promise to develop close and transparent links between the two organisations and stated that progress had been made on a number of points concerning the arrangement in relation to NATO support for EU-led operations. They also observed, however, that the decisions made at the NATO Summit in Washington in 1999 and subsequently by the Council of Ministers and the Nice European Council mean that there are a number of points requiring further discussion. As is well known, further progress could not be made because one NATO member had expressed misgivings. What is termed the Ankara text constitutes a non-binding attempt to define guidelines which, at the same time as taking account of these misgivings, can prepare the way for being able as quickly as possible to fulfil the promise of developing close and transparent links between the EU and NATO. In Barcelona, the European Council emphasised how important it is for a permanent arrangement to be reached as soon as possible between the EU and NATO. The Presidency was therefore requested to make relevant high-level contacts, in conjunction with the High Representative, Mr Solana, in order to ensure a positive outcome. The Presidency and the High Representative are doing their utmost to find an acceptable solution for all EU and NATO members, a solution which is, in all respects, in accordance with the decisions made by the Nice European Council and which can facilitate rapid progress towards the goal confirmed in Reykjavik by all the ministers from the EU and NATO countries.
Finally, between 21 and 22 June of this year in Seville, the European Council expressed its satisfaction with the progress made by the Spanish Presidency in implementing the Nice provisions with regard to involving those European allies which are not EU members. In Seville, the next Presidency - which is to say the Danish Presidency - was, moreover, given the task of furthering this cooperation in conjunction with the Secretary-General, that is to say the High Representative.
Mr President-in-Office, what you said was perfectly clear. I would just like to ask, if I may, for a few more details on what happens now, following the decisions taken in Seville. If I have understood rightly, the Spanish Presidency was praised on this account; it was decided that efforts to find a solution would continue but I believe that a number of addenda to this famous text were also discussed which will not be binding but which are politically significant. Is there any news since Seville? Do we know how this text is to be improved and what the alternatives are?
Mr President, I have to say to Mr Papayannakis that I really cannot answer the question he has put or, indeed, his supplementary question. The fact is that, because of the Treaty derogation we have in the defence area, Denmark does not exercise the Presidency of the EU when it comes to preparing and implementing decisions and actions affecting the defence area. It is Greece which exercises the Presidency in these matters, and I would therefore recommend that any supplementary questions be put in writing, whereupon they will be answered on the basis of careful instructions from my Greek colleague.
Since this is such an unusual case, we will give the floor to Mr Papayannakis for a point of order.
Mr President, I honestly did not mean to allude to the Danish opt out, but the President-in-Office's reply means that, because the opt out also applies to common foreign policy and the euro, we may need, at some point, to invite the Greek representative to Question Time to the Council. I put it to you, Mr President, so that you can put it to the Bureau.
Written questions, as Mr Haarder recommends, are not enough. They are all well and good but verbal questions have a charm of their own because they raise supplementary questions and answers. Is this perhaps something we should be looking at?
As President for the sitting, I take good note of this problem, but Mr Haarder has the floor.
Mr President, I should like to assure Mr Papayannakis that Denmark exercises the Presidency both in the Committee on Internal Affairs, in spite of the fact that the Danish derogation applies to certain subjects dealt with by the committee, and in the ECOFIN Council. In the case, however, of decisions and actions affecting the defence area, we have chosen, out of respect for the decision taken by the Danes getting on for many years ago now, to let the Greek Presidency exercise the Presidency of the Council on this point. I should like to add that, in common with the majority of the Danish parliament, the Danish Government would like to see these derogations removed as soon as possible. Until, however, they are removed following a referendum, we shall respect them. It is a democratic decision we are respecting, and I am pleased that Mr Papayannakis is sympathetic to our doing so. We are, moreover, very pleased that the Greek Government is so helpful and that there has been such splendid cooperation in connection with drawing up the Danish Presidency's programme, for which Greece has written the section relating to defence.
Question No 4 by Olivier Dupuis (H-0371/02):
Subject: Georgia
At its fourth meeting, which took place in Tbilisi on 29 and 30 April 2002, the EU-Georgia Parliamentary Cooperation Committee adopted a final document in which (point 14) it 'calls on the Georgian and EU authorities to fulfil, as soon as possible, the Partnership and Cooperation Agreement (PCA), in order to create the basis for starting negotiations for an Association Agreement'.
Can the Council provide a comprehensive list of points of the Cooperation Agreement which have not yet been implemented and the reasons why this is case, together with a statement of strategy and the timetable prepared by the Council so that the Agreement as a whole can be implemented as soon as possible?
Moreover, does the Council not consider that the PCA, or even a possible Association Agreement, is not a suitable EU response for Georgia to be able to face the challenges arising out of the region's extremely problematic situation? Does the Council not consider that the issue of Georgia's accession to the EU should no longer be evaded, and that therefore, without further delay, Georgia should be included in the list of candidate countries, on the understanding that its membership will depend on its ability to integrate the acquis communautaire into its national legislation?
Mr President, the Partnership and Cooperation Agreement between the EU and Georgia came into effect on 1 July 1999. It was initially to last for ten years, whereupon it was to be automatically extended each year. The same condition exists in all the partnership and cooperation agreements entered into by the EU. It has therefore always been clear that the Partnership and Cooperation Agreement with Georgia was a long-term commitment for both parties.
When the purpose of the Partnership and Cooperation Agreement is considered, it is clear that it has created a solid basis for closer links between the EU and Georgia. It has created a framework for political dialogue that has contributed to the development of the links between us, and it has also helped promote the economic ties between the parties. On the other hand, there is clearly still a long way to go, namely in connection with the need to support Georgia's efforts to consolidate its democracy and develop its economy. There is also a lot to be done within the fields of legislative, administrative, economic, social, financial, civic, technological and cultural cooperation.
As I say, it has been clear that our cooperation under the Partnership and Cooperation Agreement will take some time. Moreover, Georgia has also had to struggle with some quite special problems. Since 1991, one million people have left Georgia, the gross national product per inhabitant has fallen by 70% and now 60% of the population are living under the poverty threshold. Two unresolved internal conflicts have meant that there are now almost 300 000 displaced persons within the country's borders. Georgia is in a very difficult situation where regional security is concerned, and the fight against corruption has come up against considerable resistance from various quarters. It is a genuinely tragic situation. We support Georgia's aspirations to become further integrated into the European models and structures. The EU has provided EUR 350 million by way of aid since independence in 1991 but, in the Council's view, it would not at this stage be responsible to consider further steps that are subject to agreement. We are convinced that we must concentrate on the full implementation of the Partnership and Cooperation Agreement. This is also apparent from a recent letter from President Shevardnadze to Mr Solana, in which he talks about the need for further progress in the implementation of this agreement. That depends of course upon political, social and economic reforms, as well as upon the resolution of two internal conflicts for which Georgia itself must assume full responsibility. In that connection, the Council wishes to emphasise that the two internal conflicts in Georgia and the conflict between the other countries in the Southern Caucasus mean that conditions in the area are far from stable. The lack of stability leads to problems involving terrorism, poverty, corruption, weak political institutions, illicit trade, emigration and the risk of ethnic conflicts. Conflict resolution must therefore be our first priority. It demands effort and good will on the part of all the countries in the Southern Caucasus, as well as on the part of the international community.
We cooperate with Georgia in frequent meetings of our Cooperation Council and Cooperation Committee. There are still, however, measures which Georgia itself can take in order to help itself. Failure to implement existing legislation impedes progress and limits the impact of EU aid. The commitment Georgia entered into in October 2000 to adopt a national programme for the implementation of the Partnership and Cooperation Agreement has still not been fulfilled. We look forward to progress in this area. Finally, I wish to thank Mr Dupuis for his considerable commitment to this issue. I hope my answer has shown that the Council is monitoring the situation very carefully and that we share Mr Dupuis's regret concerning the situation. We believe we are doing what we can. We are also obliged to ask Georgia to make an effort.
Mr President-in-Office, I am absolutely in agreement with your assessment of the tragic nature of the situation in Georgia. I also concur entirely with what you said and with what Mr Rasmussen told us this morning about the importance of the enlargement process as a means of consigning the division of Europe to history once and for all. We are also aware of the major role that the prospect of accession has played for all the countries of Central Europe in resolving the enormous problems that have faced them and continue to face them.
What we are proposing is no different to what we have offered and given to the countries of Central and Eastern Europe, namely the prospect of accession. A prospect of accession does not mean accession tomorrow, but it is the guarantee of a framework within which Georgia will be able to resolve its problems. We know today that Georgia has no such framework; we know of the pressure exerted by Russia, and we are familiar with the role of Russia in the internal conflicts of which you spoke.
This, then, is my question: would your Government, as the incumbent of the presidency of the Union, agree to propose to the Council that it consider the possibility of entering the name of Georgia in the list of applicant countries?
Mr President, I have to say to my good friend and former colleague, Mr Dupuis, that it is, unfortunately, unrealistic to put Georgia on the list of possible candidate countries. I believe that we in the European Union must consider alternatives to membership for our near and distant neighbours in the east and south. For certain European countries, the obvious solution is membership; for others, that is completely unrealistic. We must be realistic about the hopes we awaken in the leaders of those countries with which we cooperate. I do not believe it would be wise, in any case at the present moment, to awaken any hopes at all of membership in either Mr Shevardnadze or other leaders in Georgia.
Mr President, I too would like to congratulate Mr Haarder and this House on his new role. My question also relates to Georgia. You rightly pointed out that Georgia's security depends on the security situation in the Caucasus, and I would like to ask you what measures are being adopted by the Council to improve the security situation in the Caucasus through the resolution of the Chechnya problem and thus achieve stability in Georgia as well. After all, while Chechnya is destabilised and war and a lack of liberty prevail, there can be no stability in Georgia either.
They are neighbouring countries, Mr Posselt. I am not sure whether this is really a supplementary question relevant to the issue of Georgia, but the President-in-Office is entitled to respond.
Mr President, I can just briefly say in reply to Mr Posselt that there is of course an ongoing dialogue with the Russian Government concerning the Chechen problem. We must not underestimate this problem. Nor are we doing so. Discussion of the problem is a regular feature of the dialogue with Russia, and I would by no means dispute that there may be a connection between the Chechen problem and the problems in Georgia. So I agree with Mr Posselt in a way. I would just say that there is an ongoing dialogue concerning the matter. It has not been forgotten, as will also be apparent from subsequent questions if we get around to them.
I would also like to welcome Mr Haarder in his new role. I was spurred into action by Mr Haarder saying that he did not wish to awaken hope in some countries like Georgia, to which Mr Dupuis referred.
I know from my experience of Romania - which is 11th or 12th in the list of countries waiting to join the EU - that the one thing that holds that country together is the light at the end of the tunnel, the hope that it will be able to join the European Union, its rich neighbours, in a prosperous club. If you are saying to other countries - whether Georgia or some of the former Yugoslav Republics - that we will not awaken hope for them, is there not the danger that they will be pushed into unrest, internal strife, possibly violence, and the pressures for migration to the West will be increased? President-in-Office, would you clarify the position?
Mr President, I understand that reasoning perfectly well, but the issue is that of whether this would be good advice to give Georgia and whether it would be a good solution to the current problems to switch on that light at the end of the tunnel. As it is in this case, the tunnel can, of course, be so long that the hope is too faint and might be said to be in danger of actually distracting Georgia's attention from the eminently here and now demands upon it that it is not complying with, including certain agreements we have with Georgia. I do not believe that encouraging Georgia to work towards membership would be good advice. The Council must be much more up-front and say: fulfil the existing agreements and solve the immediate problems. As I am well aware, Georgia is, however, a part of Europe, and there is of course a theoretical possibility, which probably cannot be excluded, that Georgia might at some time or another be able to become a member of the EU. That is not, however, something that should play any role at all in the present depressing situation.
Question No 5 by Liam Hyland (H-0379/02):
Subject: WTO and imports from world's poorest countries
The EU recently decided to accord imports from the 48 poorest countries, including farm products, unlimited duty-free access to EU markets. This is a world first. It was also hoped that other developed countries would follow the EU example. Will the Council now make a statement on the current situation regarding this decision and whether other developed countries are following the EU's lead?
Mr President, the EU hosted the UN Conference on the Least Developed Countries in May 2001 in Brussels. At this conference, a declaration was adopted, together with an action programme, confirming the intention of improving the least developed countries' preferential access to markets, while making progress towards the goal of giving all products from the least developed countries duty-free and quota-free access to the developed countries' markets. On 26 February of last year, the General Affairs Council adopted its 'Everything But Arms' initiative and, during the preparations for the ministerial meeting of the WTO in Doha in November of last year, the EU called upon other developed countries to implement corresponding initiatives and so comply with the multinational undertaking - which is part of the WTO's action plan, adopted in Singapore in 1996 - to give products from the less developed countries duty-free access. The UN Secretary-General, Kofi Annan, has also entreated them to do this. Right now, none of the measures implemented by the large countries are in any way comparable with the 'Everything But Arms' initiative. New Zealand's initiative is the one that comes closest to the EU's example. Canada, Japan and the United States have also made progress, but they are still behind in relation to the initiative taken by the EU.
An investigation recently undertaken by UNCTAD looks at the effects of the proposal. It concludes that the proposal will be to the advantage of all the least developed countries. The advantages would, however, be much greater if the other countries in the quartet of participants in the meeting - Canada, Japan and the United States - were to follow the EU's example because, at the moment, duty is imposed on half of these countries' exports in Canada, Japan and the United States. The recent G8 summit in Alberta, Canada, provided a new opportunity to discuss these issues. The summit focused particularly upon Africa, where the majority of these poor countries are situated. The matter is therefore evolving, and we in the European Union can be proud of the fact that we have taken the strongest global initiative in this field.
Mr President, I would like to join in welcoming the President-in-Office and indeed to thank him for a very detailed and comprehensive reply. The decision to allow the poorest countries access to EU markets is a practical expression of our desire to assist with their economic development in the long term. It is the only credible and sustainable way forward. But does the Council have any information on the extent to which some of those countries have been able to avail of this facility as far as the EU is concerned? Perhaps the President-in-Office might also be able to comment on what difficulties these countries are experiencing in meeting the requirements to export to the European Union?
Mr President, the questioner is right in saying that it is important to provide this aid. It is the Commission that must answer the more detailed part of the question, however. I would therefore urge that the question be put to the Commission.
Question No 7 by Dirk Sterckx (H-0384/02):
Subject: Inadequacy of the 'strawberry regulation' in the event of serious obstruction of the free movement of goods
Since November 2001, the movement of goods by rail between France and the United Kingdom through the Channel Tunnel has been seriously obstructed. The Commission has taken all the measures it can under the 'strawberry regulation'
Mr President, I am able to report that it is still the strawberry season in the northern Member States. In the conclusions of 27 September 2001, to which Mr Sterckx referred, the Council took note of the Commission's report on the application of the regulation on the free movement of goods - what is termed the strawberry regulation. The Commission's report contained, inter alia, a number of proposals for possible changes to the regulation with a view to enlarging its scope and expediting the procedures. The report was not, however, a formal proposal from the Commission on which the Council was to adopt a position. The Council and Parliament were merely called upon to take note of the report. Nonetheless, the Council chose to respond to the Commission's report by adopting formal conclusions at the 'internal market' meeting on the day in question. The Council decided that the Member States and the Commission should closely cooperate in using the regulation in a more dynamic way so that account is taken of the need to protect basic civic rights, including the right or freedom to strike. Even though there was still limited experience of applying the regulation, the Council welcomed some of the Commission's initiatives designed to facilitate its practical application, for example a handbook on the procedures to be followed if obstacles are placed in the way of the free movement of goods. The Council is still fully committed to protecting the free movement of goods between the Member States. That is a central feature of the internal market. The Council resolution of 7 December 1998, which was adopted at the same time as the regulation, and the conclusions of 27 September 2001 are expressions of this.
With regard to Mr Sterckx's question concerning the arrangements made by the Member States for implementing the Council conclusions of 27 September, it has to be said that it is not the Council's task to monitor what arrangements are made by the Member States in this area. Nor does the Council receive information from the Member States about such arrangements, so I regret to say that I cannot, unfortunately, answer that part of the question.
Mr President-in-Office of the Council, it is, of course, a real pleasure for me to be able to address you in this capacity.
This is really about a barrier to the free movement of goods in the Channel Tunnel which, since November of last year, has been working at 40% of its capacity. This is therefore very unfortunate for a number of companies, and is a huge problem for the railways in general, which is, after all, an environmentally-friendly mode of transport. I should therefore like to ask the President-in-Office of the Council to ensure that, in the Council meetings, the presidency exerts pressure on the Member States so that they make every effort in order to maintain the free movement of goods.
My question is: what do you, as President, intend to do about this? At the moment, the strawberry regulation is too lightweight and should, in my view, be improved. In response to a question, Mr Bolkestein replies that the Council rejects this way of proceeding. Has Mr Bolkestein perhaps misread the situation? My question is: what can you do about this in practice to ensure that free movement is also guaranteed in the Channel Tunnel? I ask this because the issue is always being shelved.
I just want to make sure that I am right in thinking that it is the Commission which has to ensure that such rules are observed. Moreover, I do not wish in any way to trivialise the problem raised by Mr Sterckx. One can well imagine what it might lead to in terms of financial losses, and the people affected would be at a loss to understand its being EU regulations that were to ensure their dismissal. I do not, therefore, wish to trivialise the matter, and I should like to pursue it further in the Council, but it must be the Commission that undertakes the inspection.
Question No 8 by Marit Paulsen (H-0389/02):
Subject: Fishing for industrial purposes and the ban on processed animal protein
The impact on the environment and biological diversity of fishing for industrial purposes is widely known. This form of fishing takes place mainly to supply protein-rich fishmeal for animal production and breeding high-quality fish.
The use of processed animal protein in feed is banned in the EU under Council Decision 2000/766/EC
Mr President, in 1992, a report was submitted on fishing for industrial purposes in the North Sea, the Skagerrak and the Kattegat - the sea around Denmark. The Council has debated the effect of fishing for industrial purposes upon the environment on several occasions since then, but it has not at any time adopted a common position on this subject. On 28 May of this year, the Commission submitted a communication on the reform of the common fisheries policy in which it proposed that fishing with a view to producing fishmeal should be targeted at fish for which there is no commercial consumer market and that this type of fishing should continue to be monitored carefully. The Council has not yet debated this communication from the Commission. Council Decision 2000/766/EC applies only to fishmeal feed for ruminants, and then only if the feed fulfils the conditions in the Commission decision. That is what I can offer by way of a reply, and I recognise that it is not particularly satisfactory, but the Council has not yet debated the Commission communication. I should like finally to emphasise that I well understand why this question has been asked. I cannot, however, say any more at the present time.
To put the question again? Very good. We thank Mrs Paulsen for this decision.
Question No 9 by Cecilia Malmström (H-0396/02):
Subject: Measures against the Cuban Government and support for the democracy movement
Gisela Delgado Sablón, the leader of the independent libraries movement in Cuba, has been awarded the Lars Leijonborg democracy prize. The prize is awarded by my party to individuals in state dictatorships who have made valuable contributions to democracy and human rights. Mrs Delgado Sablón has been invited to Stockholm to receive the prize and I myself have invited her to take part in a seminar on the situation in Cuba to be held at the European Parliament.
We have, unfortunately, been informed that the Cuban Government refuses to grant Mrs Delgado Sablón an exit visa to travel from Cuba. This is only a further example of how the communist regime in Cuba systematically persecutes democrats. It would have been extremely valuable for the democracy movement if Mrs Delgado Sablón had been able to visit Stockholm and Brussels to report on the situation in her country.
What measures does the Council intend to take against the Cuban Government to persuade it to cease the persecution of democrats and to support those who are working for democracy and human rights in Cuba?
Mr President, the Council is absolutely clear about the human rights and basic civil rights situation in Cuba, as well as the need to introduce a system based on civic and other rights. Such a system is laid down in the Cuban constitution but has not been put into effect. That is the main reason why Cuba is now the only country in Latin America with which the EU has not entered into a cooperation agreement. Since 1996, the EU's links with Cuba have been defined by the EU's common position on Cuba.
As stated in the common position, the objective of the links with Cuba is to promote the transition to a pluralist democracy and respect for human and civic rights, as well as sustainable economic recovery and an improvement in the Cuban population's standard of living. We believe that a results-oriented dialogue and humanitarian aid are the best means of achieving that objective. The dialogue with Cuba, which was broken off by the Cuban authorities in April 2000, was officially resumed on 1 and 2 December of last year when the EU Troika, consisting of high-ranking officials, travelled to Havana. The Troika met the Cuban delegation led by foreign minister Felipe Perez Roque. Its experts also met experts from the Cuban delegation when the UN Commission on Human Rights held a meeting in April of this year.
At its meeting on 17 June of this year in Luxembourg, the General Affairs Council approved the eleventh review of the EU's common position on Cuba. The Council again confirmed that the objectives are still valid. The Council thought it was important to continue the dialogue with Cuba so that practical results might be achieved, and it also let it be known that it is awaiting clear signals from the Cuban Government that the latter is fulfilling the objectives laid down in the common position.
On 20 May of this year, when the Varela Project was presented to Cuba's National Assembly, the Presidency submitted a declaration on behalf of the European Union in which it welcomed the Varela initiative. We believe that the Varela Project is an important initiative which, with the strong support of Cuban civil society, can pave the way for the changes which the country needs and which Cuban society is calling for. The purpose of the initiative, which is warranted by the Cuban constitution, is to introduce a system of civic and other rights which are laid down in the constitution itself but which have not been put into effect. In the declaration, the EU expresses the hope that the National Assembly will adopt the initiative being considered and that the Varela Project will be the jumping-off point for a debate that will be able to promote a peaceful transition to a pluralist democracy and a Cuban society at peace with itself.
The Council took note of this eleventh review of the EU's common position on Cuba at the meeting on 17 June in Luxembourg. It was confirmed that the common position continues to form the basis of the EU's policy towards Cuba, and it was noted that this policy still applies. The Council observed certain positive signs, such as greater religious freedom, fewer political prisoners, no use of the death penalty for the last two and a half years and the ratification of several UN instruments concerning human rights. It observed that there have recently been signs of greater openness on the part of the Cuban authorities. This was seen as a start, and the Cuban Government was expected to take positive steps that could lead to practical reforms in preparation for a political system based on democratic values. In that connection, the Council is following with interest developments in the project referred to, which is warranted by the constitution. The Council is calling upon the Cuban Government to regard it as a legitimate initiative, since it represents a significant effort to introduce the reforms in question. The conclusion, therefore, is that the Council should give maximum attention to Cuba, follow developments there and persist in making demands upon the country but, at the same time, note the modest forms of progress which have taken place in spite of everything and which the Council hopes may lead to more such progress in the near future.
Welcome, President-in-Office. It is a pleasure to see you. I thank you very much for your reply and I would like to point out that new events have taken place since I submitted my question. Tomorrow, the Group of the European Liberal, Democrat and Reform Party is holding a seminar on the democratisation of Cuba. We had invited four Cuban citizens to take part in the meeting, but they were refused exit visas by the Cuban authorities. A quarter of an hour ago, I received a fax from the Cuban Ambassador, stating that the seminar was an affront to the people of Cuba. As you know, the Cuban regime has also pushed through an amendment to the constitution which gives Socialism a permanent place in the constitution. What is happening in Cuba is naturally an extreme provocation for the Communist regime.
I wonder whether the Danish Presidency is preparing to bring further pressure to bear now that so many different initiatives in favour of democratisation are to be seen. The tentative improvements we saw appear not to be leading anywhere. The EU has a vital role to play in this matter, and the Cuban opposition desperately needs us.
Mr President, I was very much aware of the fact that there was a question. The question concerned what I think of the initiative of the Group of the European Liberal, Democrat and Reform Party and what I have to say about the fact that no visas can be obtained for travelling from Cuba in order to participate in the seminar mentioned. My answer is that it sounds like an exciting and positive initiative. What it has shown, unfortunately, is that there is still a long way to go before quite basic human rights are respected in Cuba. That must not cause us to give up, and I am pleased to have received the information provided by Mrs Malmström in this House. It is instructive, and we must of course take it into account.
Mr President-in-Office, do you not think that this interest in democracy and human rights is, to say the least, hypocritical when it comes to a country which, despite the long-standing and inhumane embargo imposed on it and the inexorable war being waged against it by the USA, has achieved the highest standard of living and education in Central and Latin America? Do you not also think that we should respect the desire of the overwhelming majority of the Cuban people to defend their Socialist homeland and that we should start by calling on the administration of the USA to halt its criminal embargo and terrorism against Cuba and the leaders of the Cuban people? Seriously, what do you intend to do, Mr President-in-Office, to liberate the five Cuban freedom fighters in jail in the USA for condemning the terrorism being inflicted on Cuba and its leaders by the administration of the United States of America?
I should like to say to Mr Korakas that I hope that socialist advances do not need to be bound up with an absence of democracy and human rights and a lack of opportunities to travel to other countries and participate in discussions. In my view, it would not be wise to have such a definition of socialist achievements. Whatever may be thought of the American boycott - and I must not rake up the whole history of this - there is of course no doubt that there could have been free elections in Cuba and much greater progress made on human rights and that, if these things had in fact happened, those who want to see the boycott lifted would have had very strong arguments available to them.
Question No 10 by Lennart Sacrédeus (H-0399/02):
Subject: UN special session on children
In its resolution adopted on 11 April 2002 ahead of the UN's special session on children, Parliament states, inter alia, that it 'supports the view that the family is the fundamental unit of society and holds primary responsibility for the protection, upbringing and development of children' and that, therefore, a ''world fit for children (...) has to be at the same time a world fit for families'.
What steps did the Council take during the special session on children to have Parliament's views incorporated into the final document adopted at the session and what success was achieved in accentuating the family as the fundamental unit of society?
Mr President, I should like first of all to refer Mr Sacrédeus to the answer given by the Council to a similar question in October of last year concerning the UN Special Session on Children which was planned to have taken place in September 2001. As you know, the session was postponed to 10-12 May 2002 because of the terrorist attacks in the United States on 11 September 2001.
I would also point out that the final outcome of the special session is now available on UNICEF's home page. I am pleased to be able to inform Parliament that the action plan adopted at the session does in fact contain a section on the family, proposed by the European Union. The section reads as follows in English:
I would like to thank Mr Haarder for his reply and welcome our former colleague to the European Parliament as the Danish Minister for European Affairs.
I would like to express my thanks for the work which the European Union has put into highlighting the family as the fundamental social unit. I would like to put a few follow-up questions to Mr Haarder:
Will this have any impact on the Council's own work with regard to the demographic challenge, the subject which, at the Stockholm European Council in March, Mr Persson set out as one of the EU's most important areas for the future? Does the emphasis on the fact that the family may take various forms mean that the EU does not stress that children have a right to a mother and a father, to live in a spirit of community and so enjoy extra security?
Mr President, I should like to apologise for having put the emphasis on the wrong syllable of Mr Sacrédeus's name. It will not happen again. In fact, I am used to people putting the wrong emphasis on my own name.
I think my choice of words was very well balanced. I agree that the presence of both a father and a mother normally offers the best basis for bringing up a child, but it is not, of course, always the case that matters work out so well. On the other hand, there are children who grow up without either a father or mother but who can nonetheless have a happy childhood and a good life, and I therefore think it important for us not to have too narrow a definition of the concept of the family.
The demographic challenge constituted by the falling population can be discussed at length. I do not believe that the problem is as dramatic as some people make out, but it is not my task, here on behalf of the Council, to adopt a position on the ongoing discussion I think we should have concerning this issue. We are also concerned here with the issue of immigration in our countries, and I think it would be too much of a digression to begin a discussion on that.
As they deal with the same subject, Questions Nos 11 and 12 will be taken together. Question No 11 by Carlos Carnero González (H-0402/02):
Subject: Democratic opposition leaders on trial in Equatorial Guinea
Today, 23 May, various leaders of the Democratic opposition in Equatorial Guinea, including Plácido Micó, the leader of one of the most important of the opposition parties, Convergencia para la Democracia Social (Social Democratic Alliance), will be sentenced on the basis of utterly groundless accusation, and without the minimum legal guarantees befitting a constitutional state.
This court case is glaring proof of the absolute lack of my will on the part of the regime to meet the commitments given to the international community, including the EU, to begin the transition to democracy.
What actions has the EU taken or will it take in connection with this court case, to protect the democratic opposition from the disgraceful attacks of the dictatorship of Teodoro Obiang.  Question No 12 by Raimon Obiols i Germà (H-0407/02):
Subject: Arrest of opposition leaders in Equatorial Guinea
The Secretary-General of the party Convergence for Social Democracy (CPDS) in Equatorial Guinea, Plácido Micó Abogo, has been under house arrest since he was arrested on 9 May 2002 on the grounds that an alleged 'meeting' at his house, at which plans for a coup against President Obiang are claimed to have been discussed, had included the participation of Emilio Ndong Biyogo and Felipe Ondo Obiang.
The CPDS was legalised in February 1993 in the wake of pressure from the international community: the regime had put up considerable resistance to the legalisation of this and other political organisations, and had denigrated the CPDS as being incompatible with the 'experiment in democracy' which was then being officially promoted by the government of Equatorial Guinea.
What information can the Council Presidency supply on the arrests in Equatorial Guinea of opposition politicians belonging to democratic parties such as the CPDS?
What is the Presidency's view on the democratisation process in Equatorial Guinea?
What action has the Council taken with a view to ensuring respect for the fundamental rights of the individual and for the political rights of the democratic political organisations in Equatorial Guinea?
Mr President, the Council has carefully monitored the arrest of opposition politicians in Equatorial Guinea, together with the dubious circumstances of their detention, the court case and the most recent judgments. Even though the prosecution demanded the death penalty, the opposition leaders were, in the very end, sentenced to imprisonment of between six and twenty years for allegedly having plotted to overthrow President Obiang.
In spite of the president's assurances that human rights are respected, the EU has expressed its concern about procedural irregularities during the court case, as well as about the allegations of torture and maltreatment suffered by the accused. There continue to be serious doubts about the legality of the detentions.
On Monday 10 June, straight after the judgments had been pronounced, the Presidency issued a declaration on behalf of the EU in which it appealed to the relevant authorities in Equatorial Guinea to make the necessary arrangements to have the judgements quashed in order to ensure that the basic rights of the accused were respected. In the EU's view, the evidence against the accused politicians is flimsy, in sharp contrast to the severity of the judgments. Hence, our demand that the cases be re-examined.
The EU expressed serious doubts about the authorities' willingness to defend the principle of the Rule of Law and to fulfil its human rights obligations, recently entered into in connection with the 58th meeting of the UN's Commission on Human Rights. The EU also referred to Equatorial Guinea's obligations under the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment - the convention recently signed by Equatorial Guinea. The EU has therefore been prompt, consistent and firm and, as can be seen, it has a considerable lack of confidence in the court decisions in Equatorial Guinea to which I have referred.
With respect, I believe that the President-in-Office of the Council has offered a reply which may belong somewhere, but not on Earth or in the European Union, and much less in Equatorial Guinea.
Mr President-in-Office of the Council, your reply demonstrates that either you do not know or that you do not want to know that in Equatorial Guinea a trial has taken place with no democratic guarantees, with punishments based on non-existent accusations and, furthermore, in a situation in which, after being found guilty, the lives of the accused are in grave danger. I do not know if you are aware, for example, that for a week they have not been provided with any kind of food and that 48 hours ago two of them have had to be taken to the Malabo hospital urgently with serious pains.
Mr President-in-Office of the Council, do you intend to honour the response of the European Commission to the situation in Equatorial Guinea, delivered by the relevant Commissioner at the last plenary, and, furthermore, comply with this Parliament's resolution on this situation, by applying the provisions of the Cotonou Agreement?
Mr President, the Cotonou Agreement does of course contain paragraphs which make it possible for the European Union to initiate a dialogue, to criticise and to ask for explanations, and that is what the European Union has done. Nor have I in any way excused Equatorial Guinea in my answer. On the contrary, I have used some strong words. I began by expressing the EU's lack of confidence in the courts and of the judgments that are given and, if Mr Carnero González wishes me to, I should also be happy to express a lack of confidence, on behalf of the EU, in the way in which prisoners and people charged with offences are treated in Equatorial Guinea.
Mr President, I will speak briefly and avoid using any euphemisms.
We are talking about the life or death of people who are very close to us. I am a personal friend of Plácido Micó, General Secretary of the CPDS (social democratic party and member of the Socialist International), who has been found guilty at this trial, which was a disgraceful farce which demonstrated not just a complete lack of compliance with any guarantee, but also the existence of very serious physical torture.
We would therefore like to ask the Presidency of the Council to take immediate action, since the information we have from Malabo, from the day before yesterday, is - as Carlos Carnero pointed out - extremely worrying. It is not simply a question of condemning this situation in some euphemistic way, but of exercising all the European Union's powers to put an end to this terrible scandal for good.
Mr President, I have of course myself been a Member of the European Parliament and myself been involved in formulating decisions in cases where atrocities and acts of cruelty have taken place in countries around the world. What can be done in many of these cases is what I have stated in this House on behalf of the Council. Appeals can be made and investigations carried out, and the countries in question can be held to the obligations they have signed up to. As a rule, it is of course difficult - and forgive me for saying this - to invade the countries in question and engage in policing. I therefore think that, in this case, the Council is doing precisely what Parliament does on many occasions when it makes appeals, adopts decisions, holds countries to obligations they have entered into, refers to international conventions they have signed, and so on. That is what we have done and that is what can in fact be done in this type of case. Moreover, I can assure you that, in the immediate future too, the situation will be very carefully monitored by the Council.
Question No 13 by Bill Newton Dunn (H-0405/02):
Subject: Cutting back on greenhouse gas emissions
In view of binding commitments made by the fifteen Member States under the Kyoto Protocol to reduce their emissions of the six greenhouse gases, what plans does the Council itself have to reduce its own consumption of energy?
Does it recognise that it could make an enormous reduction simply by agreeing to a single working place for the European Parliament?
I should like to assure Mr Newton Dunn that the Council is strongly in favour of the Kyoto Protocol's being put into practice, and I would also assure him that the Council regards energy consumption in buildings as a very important concern. I would call attention to a resolution on energy efficiency in the European Community, adopted in 1998, as well as to the conclusions adopted by the Council on, respectively, 30 May 2000 and 5 December 2000 in response to the Commission's action plan for energy efficiency, calling for special arrangements in the construction sector. The Council has also recognised the importance of energy efficiency in the conclusions adopted on 10 October 2000 on common and coordinated policies and arrangements in the EU for limiting greenhouse gas emissions, designed to help achieve the objectives of the European Climate Change Programme.
As far as the specific arrangements proposed in the action plan are concerned, the Commission has since presented the Council with a proposal for a directive on the energy efficiency of buildings. On the basis of Parliament's statement, the Council submitted its common position to Parliament in advance of last month's part-session.
With regard to the second question, it must be remembered that matters such as the EU institutions' seats are regulated by the Protocol, annexed to the Treaty on European Union, the ECSC Treaty and the Euratom Treaty, on the location of the seats of the institutions and of certain bodies and departments of the European Communities and of Europol. This protocol may only be amended in accordance with the procedure described in Article 48 of the Treaty on European Union. The issue must therefore be raised in another forum, as I believe Mr Newton Dunn will fully agree.
I also would like to express my pleasure at seeing the President-in-Office of the Council here. As a friend and colleague it is very nice to see him back and, if ever things go wrong in Copenhagen, I am sure we would be very delighted to see him back in one of these seats. However, let us not talk about that bad possibility, until it happens.
Thank you for your answer to my question. I understand that the question of the seat is really for another place, though it would save a lot of energy if we eliminated this building.
I am particularly interested since the EU institutions should be setting a lead. I hope we are setting an example to the world by trying to save on energy conservation. So I would suggest that if I table a question to the President-in-Office for the December part-session, perhaps he will give me an undertaking that he will tell me specifically what the Council has done with its own buildings as regards saving energy and setting an example to the world: energy-efficient light switches, for example, or any other measures that the Council is going to adopt within the next six months to set an example to the world.
Mr President, I should like to thank Mr Newton Dunn most sincerely for his welcome. He has made his point very clear, and I shall be happy to communicate that point to the services of the Council.
Question No 14 by Bernd Posselt (H-0408/02):
Subject: Loya Jirga and Afghanistan's future
What is the Council Presidency's assessment of preparations for the Loya Jirga in Afghanistan, and what measures is it planning with a view to stabilising the country further?
Mr President, I should like to thank Mr Posselt for his question. Like UNAMA and other international observers, the Council is generally satisfied with the outcome of the extraordinary meeting held in Kabul in the middle of June. In general, the Loya Jirga process has successfully fulfilled the objectives set in the Bonn Agreement, that is to say of choosing a Head of State and approving the structure of the transitional administration, together with its key personalities. The most important political forces in the country have supported this Loya Jirga, and there has been unusually strong popular support throughout the process. This Loya Jirga was apparently the most representative the country has ever had. It had a good ethnic balance and there was a significant number of women among the delegates. That is a noteworthy achievement in view of the difficult political and security environment and the tight timetable, a partially displaced population and the lack of reliable infrastructure and statistics. The Council is, however, also clear about the difficulties and problems there have been in the period leading up to the Loya Jirga. In a number of cases, the election of delegates was disrupted by organisational problems and also by attempts to harass, bribe, intimidate or kill candidates. That being said, these episodes were rare and did not alter the structure and timetable of the process. Nor were they able to undermine its legitimacy. The Council remains convinced that the extraordinary meeting has paved the way for further reconciliation between the various ethnic groups and for its now being possible to create a stable political structure, something which is essential for the further reconstruction of Afghanistan.
In this connection, the Council would once again emphasise that the reconstruction aid from the EU, pledged in Tokyo, is still conditional upon all the Afghan parties' making a positive contribution to the process and the objectives established in the Bonn Agreement. With regard to further stabilisation of the country, the EU has confirmed many times since the beginning of the Bonn process that it is firmly resolved to support the reconstruction of Afghanistan. In the future too, the Member States will supply most of the ISAF forces in Kabul. The Community and the Member States will continue to supply the reconstruction aid pledged at the international donor conference held in Tokyo in January of this year. The Community and the Member States have pledged to donate EUR 600 million in this year alone, and EUR 2.3 billion in the subsequent years up until 2006. As one of the four leaders of the steering group for the reconstruction of Afghanistan, the EU will continue to play an active role in the country's reconstruction. The EU will also go on providing the much needed humanitarian aid and will therefore continue to be by far the largest donor of aid to Afghanistan. I might add that it was stated in the declaration in Seville that repatriation aid will be provided to Afghanistan, as requested by the UNHCR.
In recent months, a good many projects designed rapidly to take effect have been implemented on the spot, and ever more medium and long-term reconstruction and development projects are in the process of getting under way. The EU will continue to be heavily involved in the necessary reform of the security sector, where a number of Member States will continue to play a leading role in the training of the army, border guards, police forces, anti-drugs squads and so on. High-level visits by quite a few EU delegations have deepened political contacts with the Afghan leaders, and these contacts will continue. Last but not least, they will also form a sound basis for a continued dialogue on matters of substance with the Afghan authorities. They will also increase the visibility of the EU and raise its profile in the country, as well as help channel future EU aid to Afghanistan. That is why it is important for the EU to have a special representative in Kabul, for the Member States to open embassies there and for the Commission to open a representation.
Mr President, I would like to voice my thanks for this very precise answer, also on the issue of women. I must say that we are often very unfair in this respect. The Czech Republic's social democratic government - and it is after all an accession candidate - still does not have a single female member. Hopefully, this situation will now change! Yet we are demanding that an ancient tribal society should change overnight.
I think we should focus on two points, and would therefore like to ask you this. Firstly, it is important to foster inter-ethnic dialogue, for the Loya Jirga has opened up wounds among the Pashto community, not least as a result of the ineptitude of some American representatives. Secondly, we must provide training for young people at local level. I would like to ask you specifically about institution building, and whether the Council could launch an initiative here, such as its own funding programme for institution building.
Mr President, I am able to state that we are strengthening the EU's capacity in the field of institution building so that we can improve our support for this. With regard to Mr Posselt's observation that the Loya Jirga has deeply offended the Pashtuns, I would go on to say that nothing is perfect and that I did not maintain that the Loya Jirga is the expression of a perfect democracy. Nor have I heard the European media say that. In view, however, of the mediaeval nature of what preceded this, it is rather impressive and, in any case, promising in terms of the future, that things have, in spite of everything, progressed as far as they have. The fact that Czech social democracy is apparently not perfect, either, might be considered comforting in the circumstances. I do not know whether the two situations have very much in common with each other, but I shall leave it entirely to Mr Posselt, who has a better understanding of the Czech Republic than I do, to decide about that.
As they deal with the same subject, Questions Nos 15, 16, 17, 18, 19, 20, 21, 22, 23 and 24 will be taken together. Question No 15 by Luigi Vinci (H-0412/02):
Subject: The PKK and the 'anti-terrorist list'
Would the Council not agree that, by including the PKK in the 'anti-terrorist list' on 2 May 2002, it became a party to the Turkish policy of military and police repression against the whole of the Kurdish people? What steps does the Council intend to take to get the peace process in Turkey back on the rails and, in particular, who will be involved in the discussions?  Question No 16 by Giuseppe Di Lello Finuoli (H-0414/02):
Subject: The European Union, the PKK and Turkey
Having included the PKK in the list of terrorist organisations provided for in Regulation (EC) 2580/2001
Mr President, I should like to thank the many MEPs who have asked these well-founded questions. The Council would like to emphasise that reviews are regularly carried out of the list of groups and entities included in the annex to the Council's common position on the application of specific arrangements for combating terrorism. The recent review led to the PKK's being added to the list. This happened following a careful assessment on the basis of the provisions in Article 1 of the common position I have just mentioned. The Council does not share the view that inclusion of the PKK on the list will lead to increased oppression of the Kurdish population of Turkey. Attention should be paid to the recent recommendation by Turkey's National Security Council that the state of emergency which still applies in four predominantly Kurdish provinces in the south-eastern part of the country be lifted. The Council is fully aware that there are still significant and regrettable restrictions upon basic freedoms, human rights and, especially, cultural rights, particularly in those areas in which the state of emergency is still in force. These circumstances are naturally covered by the political Copenhagen criteria, and it goes without saying that accession negotiations cannot be initiated until these criteria have been fulfilled to the letter. The EU uses all the political discussion meetings with Turkey to press for further progress in terms of democratic reforms. It is made clear on these occasions that human rights and principles of the Rule of Law must be fully observed in the fight against terrorism and that the latter may in no way be used as an excuse for introducing or maintaining restrictions upon these rights.
President-in-Office Haarder, I do not think the Council wanted to consider the fact that the PKK has dissolved itself, that it has not committed any more armed actions and that many of its leading members have handed themselves over to the Turks. It is absurd to have included the PKK on the list of terrorists, particularly in view of these recent events that I have mentioned, and this will encourage Turkey to be even more cruel towards the Kurds; it will prevent any further peace agreement and will exacerbate the situation. I must emphasise the fact that the PKK was included on this list at the moment when it had unilaterally started to respect the human rights of the Turkish people far more than Turkey itself. I therefore believe that the Council should reconsider its decision and remove the PKK from the terrorist list, particularly because its members are no longer terrorists.
I believe the honourable Member can rest assured that the matter has been carefully considered by experts. This action has not been taken by accident. Consideration has been given to it. It can, of course, always be hoped that there will be developments as a result of which it will be possible at some time or another to remove the PKK from the list. Now, however, that the PKK is on the list, it is not without reason. The matter has been carefully investigated. There is no question of a subjective decision's having been made. It is objective criteria that have formed the basis for the decision. Precisely because they are objective criteria, however, it might of course subsequently be possible to remove the PKK from the list on the basis of the same objective criteria. Finally, I should like to contest or contradict the reasoning according to which Turkey will now engage in worse behaviour - or whatever one wishes to call it - towards the Kurds in Turkey. There is nothing to suggest that it will. In my answer, I gave an example of events in actual fact taking the opposite course. I hope and believe, therefore, that my former fellow MEP is wrong about this matter.
Mr President, I should like to thank Mr Haarder for his reply. Unfortunately, my questions about KADEK were not answered. This was what I asked: what is your assessment of the organisation and, in the future, will KADEK also be included in the list of terrorist organisations? Mr Haarder has not said a word about this.
As regards the other point, I would like to point out once again that if we are going to discuss the list of terrorist organisations, we should look at the situation from the Kurdish perspective as well. More than four thousand Kurdish villages have been completely destroyed. Who will take action here and protect the Kurdish people? Surely terrorists are at work here too? Or let's take the case of Leyla Zana. The European Parliament honoured Leyla Zana with its Sakharov Prize for Freedom of Thought. She was sentenced to imprisonment in Turkey for supporting the PKK. According to the new list published in Turkey, Leyla Zana is a terrorist. The question is this: what terrorist act did Leyla Zana, a Member of the Turkish Parliament, commit to warrant her being classed as a terrorist?
I can assure Mrs Uca that I am aware both of the many thousands of destroyed villages and also of the fate that has overtaken Leyla Zana. I myself was among those who presented her with the Sakharov Prize. Specifically in order to enable everything to proceed on an objective basis, it is, however, important for matters to be investigated thoroughly. KADEK, which is the PKK's successor, is under investigation, but I cannot at the moment say what the outcome of this investigation will be. Anything I said would be subjective. Matters must proceed properly. We must follow the rules we ourselves have set, and we must listen to the experts whom we are asking to assess whether our criteria have, or have not, been fulfilled.
Mr President, the fight against terrorism has also led to excessive military strikes and an excess of justifiable defence, which can easily defeat their purpose. For that reason it is extremely important for the European Union and its Council of Ministers to act consistently and remain realistic and cool-headed in the way they approach these problems. That is especially true now that we have our attitude to the charter of the International Criminal Court as well as peacekeeping in Bosnia to consider. This is entirely relevant to the question we are debating today.
Yes, I agree with what, if I understood them correctly, were the last remarks of my former fellow MEP and good friend, Mr Wuori. I do not have very much to add other than that it is important for us to maintain an objective distinction between what are, and are not, terrorist organisations. Matters must proceed on an objective basis. Allow me, moreover, to say, finally, that I have the greatest respect for the work done by Mr Wuori for human rights here in Parliament, and I thank him for the book he gave me this afternoon. I shall make a point of reading it.
Mr President-in-Office of the Council, I have two questions for further clarification. My first question is: which criteria exactly have led to the conclusion that the PKK is a terrorist organisation? My second question is: in what way is this concept being interpreted as regards those who cooperate with such an organisation? After all, this could go very far when we talk about a movement which is actually being recognised as a kind of national liberation movement by the Kurds themselves.
Finally, who do you consider as a contact to talk on behalf of the Kurds when the peace process is underway, bearing in mind that in Northern Ireland too, partners had to be selected who were initially thought inappropriate?
Mr President, I would point out that the criteria governing what are, and are not, terrorist organisations are to be found in the Council's common position of 2 May 2002 which states very precisely that it is experts who assess whether these criteria have been fulfilled. I perfectly understand Mrs Maes's being able to cite Northern Ireland and other places where compromises have ended up being made with former terrorist organisations. We must hope that this can also happen in the future, for it is often the way in which terrorist organisations can stop being terrorist organisations. In the light, however, of what has happened and of the threat clearly facing our countries, the international community has reached a broad agreement about the need to take action against possible terrorist organisations. Hence, these criteria and this list. I find it hard to see what else could be done, and it does not of course exclude the possibility of former PKK members' being able to play a role in a future arrangement designed to secure the rights for which Kurdish organisations have fought and of which I have as great an appreciation, I believe, as Mrs Maes. We were fully agreed about these matters during the period in which we sat almost side by side here in Parliament.
Mr Haarder, we are going to ask you the final question within the time available today, which we have extended until 7 p.m. because we started more than fifteen minutes late.
Question No 25 by Konstantinos Alyssandrakis (H-0420/02):
Subject: Attempt to criminalise political beliefs in Slovakia
A proposal has been tabled in Slovakia's parliament to amend the Criminal Code (Law 140/1961), to make provision for prison sentences for anyone expressing sympathy with communist ideas. This attempt to criminalise political activity is being made with a view to the parliamentary elections in September 2002, at which it is forecast that the Communist Party of Slovakia could reach the 5% threshold required to obtain parliamentary representation. The aim is to terrorise voters and to criminalise their political views, by providing the sanction of a prison term ranging from six months to three years for anyone expressing merely 'sympathy for communism' or 'doubt regarding its crimes', and thus to prevent citizens from expressing themselves democratically.
Does the Council condemn this unacceptable and deeply undemocratic move, and does it intend to approach the Slovakian authorities to ensure that moves of this kind do not have any effect, at the very least in a country which is on the threshold of membership of the EU?
Mr President, the Council attaches great importance to the candidate countries' fulfilling the political criteria for accession, established in Copenhagen in 1993 and relating to democracy, the Rule of Law, human rights and the protection of minorities. It was decided that these criteria should be met before accession negotiations could be begun. The negotiations with Slovakia were not, therefore, begun until the European Council in Helsinki in December 1999 was able to state that the criteria had now been met. In its 2001 report on the future of Slovakia, the Commission concluded that the country continued to fulfil the political Copenhagen criteria. The Commission also observed that, since 1999, Slovakia had done a lot in order further to consolidate and firmly establish the stability of its institutions and so strengthen democracy, the Rule of Law and human rights. With regard to the specific question raised by the honourable Member, the bill in question is, according to what we have been told, being debated right now by the Slovakian parliament. The second reading, which should have taken place in the middle of June, may possibly be deferred because there are a lot of other bills to be debated. The Council is not at the present time able to assess the content of this bill. It would be inappropriate for the EU to interfere in the democratic process in a third country. If the bill is adopted, the EU will no doubt adopt a position on the content and, should it prove that the fundamental democratic principles, and particularly the Copenhagen criteria, have been violated, the EU will of course not hesitate to raise the issue at every available opportunity, and specifically in those bodies set up under the terms of the Europe Agreement. The Council is therefore carefully monitoring developments in relation to the bill in question and is awaiting more detailed information about the debate in Slovakia's legislative assembly.
Mr President-in-Office, the Council's sounds in its reply like someone who knows that a crime is going to be committed and does nothing to prevent it but reserves the right to prosecute the perpetrator once the crime has been committed. The bill in question has already affected political life in Slovakia, especially in the run up to the elections due to be held in September, in which the Communist party is expected to exceed the 5% threshold and obtain seats in parliament. Unless, of course, the Council is comfortable with this and does not consider that a bill which criminalizes political beliefs and threatens anything from six months to three years in prison for anyone who even expresses sympathy with the Communists or doubts their crimes to be an infringement of human rights. What I should like to know is, does the Council see this sort of threat, this sort of criminalisation, as falling inside or outside respect for rudimentary political rights?
I should like to draw attention to the fact that we have established a number of very clear criteria - what are termed the Copenhagen criteria. They constitute the preventive tool called for by this House. I have said - and this has been stated at every opportunity - that these criteria must be observed by every country which wishes to become a member of the European Union. It is still only a question of a bill, and one submitted in a third country. It must be up to the European Union to assess the situation if the bill is adopted with or without amendments. In that way, it will be determined whether it is in conflict with the Copenhagen criteria. I do not wish, on behalf of the Council, to pronounce any judgment here in this House today.
Thank you very much, Mr Haarder, for cooperating for so long today. We look forward to seeing you next month for Question Time, after the holiday.
As the time allocated to Question Time is at an end, Questions Nos 26 to 53 will be answered in writing.
The next item is the debate on the report (A5-0216/2002) by Mr Wieland, on behalf of the Committee on Legal Affairs and the Internal Market, on the proposal for a European Parliament and Council directive on machinery and amending Directive 95/16/EC (COM(2000) 899 - C5-0035/2001 - 2001/0004(COD)).
Mr President, ladies and gentlemen, I am reporting today on behalf of the Committee on Legal Affairs and the Internal Market as the rapporteur on a highly technical directive, the Machinery Directive. The Committee on Legal Affairs and the Internal Market has examined this issue at a total of nine meetings and hearings over the last year and a half. I myself am a lawyer, and these technical matters are sometimes very difficult for a lawyer to deal with, but they are issues which we must address nonetheless. This is why the amendments before us - and I hope that the Commission will not take this amiss - propose, among other things, that as things stand at present, the article on the Commission and commitology should simply be deleted from the Commission's proposal, for we still do not regard the arrangements regarding commitology as adequate and satisfactory.
In my country, the Government has opportunities to develop legal provisions further. However, the other side of the coin is the Commission's full accountability to Parliament. This relationship of accountability between the Commission and Parliament has yet to be established, which is why we find it difficult to leave the further development of legal provisions entirely to the Commission without any scrutiny or control, and have therefore proposed the deletion of this article. In the remaining provisions of this directive and the subject of our vote tomorrow, there is a great deal of dense technical content. In many cases, the Committee on Legal Affairs and the Internal Market has merely tried to improve the structure of the provisions, since we feel that they are far from perfect from a legal draftsman's point of view.
We are also aware that there is intensive debate in the Council on the structuring of the definitions. The discussions on the individual definitions have been outstanding. We have now reached agreement in the Committee on Legal Affairs and the Internal Market. I have the impression that the Committee's proposals will be widely endorsed tomorrow. I have had comprehensive discussions with the shadow rapporteur Bill Miller, who will rise in a moment and to whom I would also like to express my thanks, and I think that the Parliament's position on the first reading is generally clear.
I would like to draw your attention to a further issue which is addressed in the articles but which is set forth in more precise terms in the recitals. I have already mentioned that I am a lawyer, but when I was working through this directive, I sometimes had a minor crisis, for it is sometimes utterly incomprehensible even for a lawyer and extremely hard to wade through. We must ensure that the regulations are much clearer so that our clients - namely the European consumers and the subjects of European law - can actually understand them. This is why this report finally proposes the drafting of a horizontal directive, an overarching EC directive laying out uniform provisions governing all aspects relevant and important to CE markings in general, such as the form of the marking, implications of affixing the marking, market surveillance and so on. Below this level, there would be a general product safety directive, so that together, there would be two overarching directives. Then there would be the individual segment directives on low voltage, machinery, medical devices, and, if appropriate, on high voltage and so on. The segment directives should simply state that we need this or that declaration of conformity, or that we need a type-examination, or that we just need specific checks to be carried out by the manufacturer. In other words, what is required are clearer directives which the consumer can understand better, and also a more clearly structured format for the individual elements within the directive itself.
Mr President, ladies and gentlemen, Commissioner, the European strategy on health and safety at work 2002-2006 has recently been presented. If we wanted to highlight three of its characteristics, I believe it would be right to mention the need to greatly increase awareness, to promote a culture of prevention, as well as the need to promote concrete programmes and actions in small and medium-sized businesses and to consider the demographic reality within which this strategy is to be applied.
A fourth characteristic would be the approximation of polices on health at work. This is closely related to the subject of the debate we are dealing with here. The directive on machinery applies practically to all machines, fixed or mobile, of commercial industrial or private use, in the European Union.
As draftsman of the committee's opinion, I was determined to understand the views of entrepreneurs, unions, economic and social agents, technical and legal advisors and academics.
The Employment Committee's amendments intended, with the contribution of social dialogue, to prevent endangering or weakening the provisions relating to health and safety protection, to respond to the need to simplify certain clauses and provisions for the sake of the clarity of the protection regulations and to relate them to other Community provisions, in particular framework Directive 89/391/EEC. In this way, an approximation of national health and safety provisions will facilitate the free movement of machinery without reducing the existing obligatory levels of protection, and the specific measures will increase the quality of jobs, provided that the machinery is used in the prescribed manner. It also clearly stipulates the responsibilities of any person substantially modifying or having modified a piece of machinery.
Safe machinery and installations plus prevention - in other words, more awareness and a culture of prevention - will mean less possibility of risks becoming accidents and therefore better jobs in accordance with the strategy of the Lisbon European Council.
The rapporteur has said that these measures will guarantee the safety of products. Allow me to add that they will also guarantee the safety of workers, in particular, and that of citizens, in general. The safety of products implies and demands the safety of workers.
Mr President, on behalf of the PPE-DE Group I should like to very much welcome Mr Wieland and congratulate him on all the work he has done over a long period. It has been a test of endurance and, as he says, it is a complex and technical report. He has struggled with it as a lawyer. I have to say that as an engineer I also found it difficult to work with. On reflection, bearing in mind this is a first reading, I would say to the Commission tonight that it still has a lot more work to do on this with the Council.
In the light of the recent communication from Mr Prodi on simpler and better regulation, this is a candidate for the Commission to have a further look at. After all, we are looking for a regulation that will make the internal market work and, as colleagues said, will also ensure a consistently high level of safety standards for users of machinery and people who work with them.
Having said that this is a technical directive, it is important that I say to the Commission tonight that there are some important political signals contained in the work of the Committee on Legal Affairs and the Internal Market. In particular, there is an issue that Mr Miller and I have worked on - I know he will refer to it in a moment - which is the treatment of particular categories of lifts for disabled people, in particular those installed in private dwellings. We were disturbed when we saw the draft to find that this directive discriminated against this important category of machinery. This type of machinery operates very satisfactorily. It significantly improves the quality of life for disabled people, because it is installed in their own homes. I have seen these installations. They are engineered to very high standards of safety. We need to make sure that they are allowed to continue. It is not the business of this directive to take satisfactory equipment off the market without any basis for doing so. So we ask the Commission to make sure that this machinery is properly included. Some work still needs to be done; there are still some aspects to be considered.
In conclusion, I want to say that we must put the internal market aspect to the fore, in particular the primacy of the CE markings. This is still not fully satisfactory.
Mr President, I also add my thanks to Mr Wieland, the rapporteur. He has done a long and hard job on this. If he, as a lawyer, and Mr Harbour, as an engineer, found it difficult to understand this, can you please have some sympathy for myself as a milkman - I found it even harder.
There are a couple of areas I would like to touch upon. I would like to add an oral amendment tomorrow to Amendment No 14(2), because while we put in "seagoing vessels", I was remiss not to mention "inland waterway vessels". That has been pointed out to me and I have raised it with the rapporteur, who has agreed to its insertion through an oral amendment, which I hope everyone will support.
I turn now to the point Mr Harbour raised about lift platforms. It might not be the most riveting of subjects but it is an important point, because it helps and assists thousands of people with disabilities throughout Europe.
I should like to point out that there is a mistake in the English version. The speed mentioned in the English version is "0.015 metres per second". That should read "0.15 metres per second". If the speed were to be reduced by a tenth, people would be dead by the time they reached the other end. Lift platforms are slow enough, let us not make them any slower.
I will not criticise the Commission in this instance because it was not the Commission that introduced the technicalities which would have made the lift platforms inoperable in this directive. That came during the discussion in the Committee on Legal Affairs and the Internal Market. I lay no blame on the Commission. I thank the rapporteur once again for accepting the amendments tabled by Mr Harbour and myself and which we have worked on for a long period of time. This is important, as I indicated, to thousands of people.
Those are the two main areas which I have identified as being pertinent and relevant. They are still being discussed in the Council. There seems to be a blockage there and I hope that is resolved fairly quickly, because the whole question of lifts and lift platforms is important to a large number of people. We do not want to let them down. Please get this resolved as quickly as possible.
Mr President, I too should like to congratulate Mr Wieland on the excellent work he has done on this proposal for a directive, the content of which is highly technical. Even though I am an engineer, it was not easy even for me to understand all the mechanisms.
Compared with the Commission's original proposal, the amendments adopted in the Committee on Legal Affairs and the Internal Market have the effect of facilitating the free movement of goods in Europe and improving both production aimed at consumers and consumers' health. Indeed, in the end, the text will be clearer and forgery of the CE marking will be more difficult.
The debate in the Committee on Legal Affairs focused on a number of points. One of these has already been mentioned. Article 14(3) of the amended Lifts Directive contained a reference aimed at excluding from its scope lifting devices with a speed of less than 0.15 metres per second. This was to exempt low-risk devices from the burden of compliance. Such devices also include lift platforms for the disabled or elderly.
The Committee on Legal Affairs rightly rejected the amendments aimed at introducing more binding parameters than those laid down by the Commission regarding speed, distance of travel and use by authorised persons of lift platforms. Had they been adopted, these amendments would have considerably limited the use of such devices and would have made many platforms already installed in public places and private dwellings in our countries unusable without valid safety grounds. The impact really would have been very, very negative. The provision would have helped turn the citizens against the process of European integration. The current new wording of the provisions of the Wieland report relating to Article 24 of the proposal for a directive on the specifications referred to in Annex 1, section 7, as the report was amended following ?
(The President cut the speaker off)
Mr President, I would like to welcome the conclusion of the first reading of the revision of the machinery directive and I would especially like to thank the rapporteur, Mr Wieland, and the Committee on Legal Affairs and the Internal Market.
The aim of the proposal is, as has been stressed by the speakers, to enhance legal certainty by clarifying the directive's scope and meaning and by removing ambiguities that have led to different interpretations. At the same time the highest possible level of health protection and consumer safety should be ensured.
The European mechanical engineering sector which is subject to the machinery directive contains a very large range of products: machines, mechanical appliances and components. In 1998 it produced goods to the value of EUR 300 billion. It employs over 2.2 million highly skilled people in the 15 Member States. The sector's production volume exceeds Japan's and rivals that of the United States of America.
The European Union is the world's largest exporter of machines and mechanical equipment, ahead of the USA and Japan. Based on the experience of the past 12 years, the proposal reflects the Commission's determination to cut red tape whilst facilitating compliance with European Union legislation, taking due account of the subsidiarity and proportionality principles. It is also fully in line with the recommendations of expert groups acting within the framework of better regulation of the internal market. The proposal and its implications have been extensively discussed with a very wide audience of stakeholders.
I would like to emphasise that the aim of the proposal is to improve areas that have proved to cause difficulties in terms of application. Many of the numerous proposed amendments improve the Commission proposal. Some could be included in a revised proposal as they stand, whilst others could be retained in part, or in principle.
Some proposed amendments concern detailed, highly technical items and do not add any value and will therefore not be part of a revised proposal. Still others are outside the scope we perceive as the correct scope for the machinery directive.
Concerning Amendment No 5 on fairground equipment, the Commission is aware of the question and we are prepared to launch a study into the matter. We are currently preparing a Commission communication on the functioning of the new approach to be published this autumn. The new approach to technical harmonisation and standardisation provides for the free movement of goods and a high level of health, consumer and environmental protection.
We do not want to interfere in the general debate on commitology. We want to concentrate on the practical application of the current directive. We therefore prefer to hold back the discussion of subjects that are common to the around 20 new-approach directives until the future communication that I have already mentioned, in order to have a coherent approach.
Practical application of the current machinery directive has shown a need for a regulatory committee procedure in order to resolve technical matters that do not infringe the democratic control by the European Parliament. We also share the principle that there is a need to improve the complete texts of amended directives, as suggested in Amendment No 13. However, this amendment goes beyond the scope of the machinery directive. Therefore, for legal reasons, we cannot accept this amendment. In practice, consolidated texts of amended directives are often presented on the Commission website, as will be the case for the amended lifts directive. Consequently, the Commission position on amendments is as follows.
Amendments that the Commission could accept in full, or in part, are Amendments Nos 2, 3, 14 to 18, 23, 27, 42, 45, 47, 49, 56, 57, 59, 63, 66, 69, 72, 74 to 76 and 80. Amendments that the Commission could accept in principle are Amendments Nos 22, 30, 41, 51, 61, 62 and 64. Finally the Commission cannot accept all other amendments: Amendments Nos 1, 4 to 13, 19 to 21, 24 to 26, 28, 29, 31 to 40, 44, 48, 50, 55, 58, 60, 65, 67, 70, 71, 73, 77 to 79, 82 and 83.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0189/2002) by Mr Ceyhun, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council framework decision on combating racism and xenophobia (COM(2001) 664 - C5-0689/2001 - 2001/0270(CNS)).
The rapporteur, Mr Ceyhun, sends his apologies and will be replaced by Mr Evans.
Mr President, I wish to begin by apologising to Parliament, on behalf of Mr Ceyhun, who has been stranded in Germany and is unable to be here. So I have the pleasure of presenting his report on his behalf. Can I say through you, Mr President, to Mr Ceyhun that, as a non-German speaker, I am extremely grateful for the briefing notes that he has sent me in German, from which I will make my contribution this evening.
I welcome this report, which is both ambitious and particularly welcome: a report that Parliament has wanted for some time. I also welcome Commissioner Vitorino, because this report clearly shows the very high principles and commitment that he gives to this issue. We in Parliament - certainly on my committee -are very grateful to him for the amount of work that he does.
It is also a very topical and timely report. We have seen right-wing extremism and populism on the rise. We saw a very high vote for Mr Le Pen in France and similar issues in other countries. Where right-wingers are, racism and xenophobia are not far behind and we have to be very wary of that. Colleagues will be aware that there is also a great deal of concern in Europe at the moment about asylum and immigration. There are lots of horror stories presented by the press to misinform people. This report attempts to clarify the definition of what is racism and what is xenophobia and to make the actions that should be punished much clearer. Our group and the committee welcomed the effort made by the Commission to try to harmonise this legislation.
The rapporteur also recognises the importance of protecting the right to free speech and, equally, the need to protect minorities and other groups. We must ensure that any new legislation does not stand in the way of these important European fundamental rights.
As regards the penalties for transgressing these laws, individual governments must consider the recommendations that are made, and these vary from six months for some offences to two years for others. We must regard them as minimum points - as lowest common denominators - and we should be pressing countries to do more.
Mr Ceyhun also refers in his report to the growing use of the Internet, which is not just European but global and knows no boundaries. There is a considerable level of responsibility here that must fall on the Internet service providers. They must be responsible for their sites, users and contents. That does not mean that they will always be responsible for everything that goes through their sites but they must be responsible for presenting racist and xenophobic material.
More complex is the question of whether a prosecution is possible - the Commissioner is a lawyer so he will know this - without the announcement of victims. Perhaps Member States should be responsible for this, since some of them are not happy about it.
I now turn to the manufacture, distribution and the private possession of racist and xenophobic material. The rapporteur has looked very closely at the possibilities. We have to make absolutely clear that manufacture and production of such materials should be punishable. However, in many cases the private possession of such materials may not be punishable and it may not be desirable that it should be, because this would - if we took it to its logical consequence - prevent people from keeping, for example, old books, photos and other historical materials which would have to be destroyed en masse.
The rapporteur looks to Europol and Eurojust to enforce the existing structures across Europe, in cooperation with the judicial forces in each country. I am sure the exchange of data should help to improve the implementation of this framework decision.
Finally, the rapporteur has asked for periodic reports on the progress by the Commission, how it is getting on, and this is customary practice. There is good support for this legislation across Europe, across parties in the committee and from a whole range of NGOs across Europe. It is very timely legislation. I welcome the amount of work the Commissioner has put into this, and I hope very much that Parliament will give it its full support tomorrow and that we can press forward and make real progress on combating racist and xenophobic materials.
Mr President, the proposal presented to us by the Commission today pursues a twofold objective: it is designed on the one hand to ensure that racist and xenophobic behaviour is effectively punishable in every Member State and on the other hand to increase cooperation between national judicial authorities in cases relating to such offences. This is a timely proposal, Commissioner, given the political context with which we are familiar in a number of Member States. As a matter of fact, in its latest report, covering the year 2000, the European Monitoring Centre for Racism and Xenophobia notes that a substantial rise in the level of racial violence and in the incidence of anti-Semitic attacks and racially motivated threats and intimidation was recorded in France, Germany, Spain, Sweden and the United Kingdom. In Germany, the report says, the proportion of racist crimes increased by 33% from 1999 to 2000, while in the United Kingdom the number of racially motivated acts of violence and aggression doubled in the course of the same period. These figures should cause us concern, just as the recent election results in France have done.
Moreover, it is to be feared that the international situation will lead to a resurgence of such acts. The European People's Party therefore welcomes the proposal for a framework decision on the fight against racism and xenophobia while suggesting amendments which, we believe, will clarify the decision and make it easier to apply.
I should like to emphasise the need to give the Member States a broad margin of discretion in the application and implementation of the decision, in accordance with the subsidiarity principle, and in particular the need to specify that the decision does not prevent any Member State from adopting or maintaining provisions of national criminal law that prescribe a higher degree of protection against racism and xenophobia.
In addition, we support the amendments tabled on the initiative of my fellow Member, Klaus-Heiner Lehne, which define the scope of the decision, indicating clearly that it applies both to offences committed in a Member State and to those committed elsewhere if the offender is a national of a Member State.
Lastly, I also consider it important to point out that the aggravating circumstances in which maximum sentences may be increased ought to be extended to cases where the victim is a minor or where the offensive words or actions have been addressed to a minor or to a person who may be easily influenced. Let me add that my group will support Amendment No 12 but not Amendments Nos 24 and 25.
Thank you for your attention, and thank you, Commissioner, for having brought this very important legal and indeed political issue before Parliament.
Mr President, Commissioner, ladies and gentlemen, the impact and the development of the use of digital networks and the Internet - which we can only welcome, I hasten to add - have also provided new scope for the communication of racist and xenophobic messages. This proliferation is encouraged by a sense of impunity deriving from the perception that such offences are merely virtual acts performed in cyberspace.
It is true that the Internet offers a public platform for everyone to express opinions. But some people, as they sit in front of their computers, seem to forget the public dimension of their words or actions and their necessary accountability for the material they communicate. The international dimension, the increasingly numerous intermediaries and the anonymity of the Internet have obviously encouraged and deepened the impression that cyberspace enjoys some sort of extraterritorial immunity from the law. While cyberspace is virtual, criminal liability for offences committed there is real.
It is clear that if the Internet is to be counted among the instruments of free expression, if it wants to enjoy corresponding rights, it must be accompanied by the fulfilment of all obligations. And if this tool, which transcends frontiers, is to contribute to the emancipation of societies, of its 'cybercitizens', it must not on any account be allowed to exploit the loopholes resulting from insufficient coordination of national policies to become a law unto itself or, to put it another way, to frustrate the efforts of the European Union to function as an area of peace, security and justice.
Thank you, Commissioner, for this proposal, which the report is intended to reaffirm. In short, it is not a matter of ordering action but of encouraging it.
Mr President, Commissioner, on behalf of the Group of the European Liberal, Democrat and Reform Party, I welcome this proposal which aims, with the assistance of legislation, to tackle the growing xenophobia and racism in Europe. This depressing development goes against everything the EU stands for: freedom, democracy, respect for human rights, the Rule of Law. I feel that Mr Ceyhun deserves great praise for his excellent work.
It is vital to work together within the EU to strengthen the protection available to victims of xenophobic and racist crimes and to ensure that those responsible are punished and that we remove the loopholes in the law. It must not be possible for differences in legislation in the various Member States to be exploited by those who commit crimes.
Racism and xenophobia must be tackled on a broad front, as happens in this report. Crimes must be punished and crimes involving xenophobia and racism must be punished even harder. Racism must be considered an aggravating factor when punishment is meted out. It is high time that we in this Parliament and the EU's institutions sent out a clear and unambiguous message that we will never accept racist outrages occurring in our Europe.
With the help of democracy, we must combat those who stir up their citizens to commit crimes. Our Europe must be a safe place for everyone, regardless of ethnic identity, race, religion or sexual orientation. This is not the case today. We know that many people in Europe currently fear for their own lives and for the safety of their families. They are afraid to go out. They feel threatened. This is totally unacceptable.
This desire of ours to create a society for everyone, without racism and xenophobia - a desire which, while it may be a dream, is an important one to have - must not encroach upon the right of every individual, which is set out in the European Convention on Human Rights, also to be able to express himself freely in speech and writing. I therefore hope to see you support our Amendments Nos 24 and 25 which safeguard the freedom of expression of journalists, artists and others.
Freedom of expression is fundamental and in principle must never be curtailed. In certain Member States, including my own, freedom of expression and freedom of the press are enshrined in the constitution. Naturally, threatening or insulting other people, particularly for racist reasons, can never be allowed. Nor, however, is it clear that punishment is justified in all circumstances. It is a question of balance. I believe that it is important to bring the matter out into the open to be debated. Once the issue sees the light of day, we can put it to rest.
I am therefore a little doubtful about some of Mr Ceyhun's proposals involving a ban on disseminating xenophobic material and about the proposals which in practice mean that membership of certain organisations may be criminalised. My doubt and my concerns in this case are, however, not great enough to stop me wholeheartedly supporting Mr Ceyhun's proposal.
Mr President, ladies and gentlemen, Commissioner, it is correct that this report coincides with the upsurge in electoral support for populist xenophobic parties which we have been experiencing in Europe and which is now igniting the heart of our continent. Every report, whether it comes from the institutions, from NGOs or from the Monitoring Centre in Vienna, emphasises the persistence and indeed the escalation of racially-motivated violence.
For my part, I applaud the rapporteur's clarification that racism is not an opinion. Insulting or humiliating someone is not a matter of exercising freedom of expression; it is nothing short of a criminal offence. Saying 'I don't like bread pudding' is not the same as saying 'I don't like Arabs'. We know that these two statements have quite different consequences.
The important feature of this report is that, rather than merely dealing with the punishment of isolated individuals for isolated acts, it calls for the pursuit of those who supply the ideological weaponry that incites others to commit acts of violence. From this point of view, the comments that were read on the Internet are very interesting. We know that this marvellous communication medium, the Internet, can be used today to order revisionist magazines, buy tapes and CDs glorifying the Third Reich, preach anti-Semitism and, since 11 September, in the name of freedom of opinion, devote entire chat forums to outpourings of anti-Arab and Islamophobic invective. This is unacceptable. To my mind, we cannot plan to enlarge Europe and promote peaceful coexistence among the peoples of the Old World without raising awareness among our youngest citizens of the evil nature of racism.
The Constitutional Council in France has just decided to grant the SOS Racisme association the legal right to conduct spot checks to catch nightclub owners who refuse young people entry without good reason. This is the example to follow.
Commissioner, Mr President, let me conclude by saying to you that this report will be voted down in any event, which I regret, for unless we grant economic, social and ?
(The President cut the speaker off)
Mr President, ladies and gentlemen, the fight against racism and xenophobia is not a new concern of our institutions. On numerous occasions, the debates in our Assembly have focused on combating racism. Today we have a European monitoring centre as well as Article 13 of the Treaty, which enshrines the power of the Union to take action to combat discrimination.
The European countries also have national anti-racism legislation. In practice, however, racial discrimination has never before been such an acute problem. Let me cite in evidence the report produced by the European Monitoring Centre for Racism and Xenophobia, which testifies to the upsurge in racism and xenophobia, including 'Islamophobia', a phenomenon reflected in the alarming rise of the extreme right.
The Council's proposal on combating racism and xenophobia, which we are examining here, is designed to strengthen and supplement the existing legal framework. It is highly regrettable, however, to discover once again that Community responsibility for defining and penalising racist and xenophobic crimes is to be based on the lowest common denominator. If there is no common definition of the recognised offences, how will it be possible to guarantee that the same efforts will be made to combat racism and xenophobia in each of the Member States? One might well ask whether the aim of this proposal is really to combat racism or whether it is merely a way of salving our consciences. This reluctance to take the bull by the horns is tantamount to offering racists the right to continue serving the ends of the extreme right or engaging in populism and rabble-rousing sophistry for electoral purposes and to do so with impunity. Let us not forget that the purpose of combating racism is not only to protect foreigners but also to defend the values of our democracies, human rights and fundamental freedoms, which form the bedrock on which we are building the European Union.
Besides, why exclude the Member States from the implementation of this Decision when we know for a fact that institutional racism exists and that it must be combated with the utmost vigour? This institutional racism, which manifests itself in a whole host of social, economic, professional, cultural and political exclusion mechanisms, is based on ethnic or religious considerations or sometimes on a system of national preference, which is now giving way to European preference. If racism is to be combated more effectively on a day-to-day basis, it is not enough to adopt legislative acts. We are convinced that granting equal rights, including political rights, to all citizens of the Union, whatever their nationality, is the only way to combat every form of racism, because it establishes a balance of political power that is rooted in the exercise of citizenship. Unfortunately, the proposed framework decision does not go far enough in this direction. Nevertheless, we owe it to ourselves to support every initiative that puts human dignity at the heart of the process of building the Union, and combating racism is an integral part of that process.
Mr President, I am speaking in support of certain amendments but also to remedy some serious lapses of memory on the matter of the rights of peoples and ethnic groups. We should, under the subsidiarity principle, approve the set of amendments by which the decision to take criminal action should remain with each Member State. There is a point of reference, indeed, that Parliament should never lose sight of, especially on such a sensitive matter, which is that the provisions under which action may be taken to combat racism must not overstep the limit marked by the right to freedom of expression, freedom of association and freedom of opinion, as laid down in Article 9 of the European Convention. That this concern of mine is well founded is shown by the current case of the proceedings brought before the French courts by a movement that considers itself anti-racist to have the book La rabbia e l'orgoglio ('Rage and Pride') by the Italian author Oriana Fallaci banned in France. Leaving aside any consideration of the book's merits - in Italy, a non-racist country, it has been an enormous publishing success - the basic question remains open, which is the risk that so-called anti-racist rules can be used instrumentally for the purpose of political and ideological censorship and to curtail the freedom to express one's opinions, as guaranteed by the founding principles of the European Union.
According to the rapporteur, the Member States should punish crimes by their own citizens even if they were not committed within their own borders. It seems obvious to me, however, that this may lead to interference by one State in the legal arrangements of another State, unjustly restricting its sovereignty. Besides, in Europe there are entire peoples, groups and linguistic and religious minorities who, even within Member States that declare themselves protectors of the values of freedom, do not enjoy any protection at all as regards these fundamental rights. Is it not perhaps racism to prevent or hinder the use of their mother tongue in the courts, or to have road signs in the local language removed, as has recently happened in the town of Bergamo, or to stop the mother tongue and local history from being taught in schools, thus committing not only terrible discrimination on ethnic grounds but also real and actual cultural genocide? In some cases state racism, as now shown towards supporters of Breton independence, even denies fundamental rights of defence, such as the right enshrined in French law of free access without payment to court documents, as reported by me in a question to the Council.
The scope of offences involving discrimination should also be very clearly delineated; there must be racist or xenophobic intent and the offence must be threatening, abusive or insulting in nature. This will better safeguard the complete freedom to circulate historical texts and documents and especially to do scientific and historical research and process information. The difference between these activities and discriminatory acts may in some cases be very subtle, but it exists, and our liberal culture means we must guarantee total freedom for historical research and expression of one's opinions.
Mr President, we are talking about an eagerly awaited and sensitive report which, if approved with certain basic amendments tabled by the PPE, may genuinely contribute to resolving a very serious problem. It will, in any case, help us to take a step forwards in our efforts to discourage any discriminatory attitudes towards people because of their race, religion or different nationality.
The purpose is to set up joint actions to be implemented by the Member States committed to facing the problem, in as coordinated a manner as possible. This is, first and foremost, to prevent offences committed in different countries of the Union from being tried and punished with measures that differ too widely, that are too incoherent. The first part of the report aims to define as precisely as possible what a racist or xenophobic offence consists of. In this respect, I should like to point out to the Commissioner the useful contribution made by Amendment No 12, which provides the means not only of preventing pointless witch hunts in this context, all too easy when talking of xenophobia and racism, but also of ensuring that we do not underestimate behaviour that may be genuinely racist or xenophobic.
The report then goes on to outline common minimum penalties for both natural and legal persons, but, most importantly, this report is up to date, because it does not just cover offences that occur in citizens' everyday lives but also virtual offences, in other words those committed every day in the virtual world of the Internet. Of particular interest is the part which sees the racist component as exacerbating certain cases involving offences of other origins and types.
Lastly, what is really needed to achieve these objectives is a commitment to enhance cooperation among Member States in the field of justice. This is a new initiative following on from other actions taken in the past and based on a parent action in 1996. Let us hope that this parent will in future bear other children like this report.
Mr President, we all know how easy it is to unleash racist and xenophobic behaviour by using the migratory phenomena that Europe is currently experiencing. This easy approach, which subliminally identifies immigration with violence in the citizens' minds, opens the door to appalling racist and xenophobic behaviour and undermines the bases of civic coexistence in Europe today, catapulting the populists into the seats of power. Whereas this represents added value for Europe by helping to resolve a common problem, it loses effect as a result of coming up against the nationalist and police barriers that every Member State is now building for itself - simply sand castles that fall apart when the wind blows a little harder.
Despite all of this we must emphasise the genuinely European aim of this framework decision, which is intended to establish a European system of sanctions for crimes of racism and xenophobia, which have to date fallen under international law or under the national law of each Member State, a net with a very wide mesh through which the perpetrators of these crimes can slip.
Europe, Mr President, cannot protect itself by political inertia or by spouting fine words or by irresponsibly telling voters the easiest thing to say, which is that the fault is someone else's. Europe can only protect itself through the law, using sanctions and prosecutions. This is why, Commissioner, we support this initiative and hope that the Council will not shirk from approving it quickly.
Mr President, Commissioner, ladies and gentlemen, if the report kept the promise contained in its title, there would be nothing I would like more than to vote for it. Yet this is the very thing it does not do. Let me briefly explain why. The key word is the Internet. Already, everything that is illegal offline is also illegal on the Internet. That is a fact, but word does not seem to have got round this House yet. It is thanks to other groups that providers really can only be prosecuted if they are aware of the illegal content of their websites. The rapporteur has done everything he can to criminalise the Internet as a whole. This, in my view, wonderfully reflects the rapporteur's true intention.
The second point about the approach adopted in the report is that it is thoughts, above all, which are to be punished. There is far less focus on deeds. This takes us away from the principle of punishing hate crime - that is, acts that really are committed for racist motives - and moves us towards mind policing. This leads to more censorship and less freedom of the press and freedom of speech. That is something we cannot support.
My final point is that anti-racism as it is defined here would mean achieving tangible improvements in migrants' living conditions. What does the report do? The report does not tackle institutional racism, whereby Eurodac is just the tip of the iceberg, and nor does it address economic racism or the pure racism which was agreed on once again in precise terms at Seville, namely not only expanding Fortress EU but going as far as to keep third states in a direct stranglehold. This is why anti-racists cannot take this report at all seriously.
Mr President, Commissioner, ladies and gentlemen, we congratulate Mr Ozan Ceyhun and regret the increase in the number of racist incidents in the countries of Europe. According to the European Monitoring Centre on Racism and Xenophobia, the year 2000 saw an increase in hostilities and attacks compared to the previous year, which were particularly serious in some countries of the Union. As a result of the tragic events of 11 September 2001, the situation has grown worse, and we have seen an increase in tensions and violence, particularly of an anti-Islamic nature. We must emphasise once again that racism and xenophobia constitute a clear violation of the principles of freedom, democracy, fundamental freedoms and respect for human rights as well as the Rule of Law - principles on which the European Union is founded and which are common to all Member States.
Discrimination on the grounds of race or ethnic origin is prohibited in all States, but there are considerable disparities in the scope, the wording and the implementation of this ban. The Member States must be able to introduce or uphold provisions that are more favourable to protecting the principle of equal treatment. It is crucial, however, that minimum standards exist at European level. Those who commit this type of offence must not be able to exploit these disparities and escape legal proceedings by moving from one country to another.
This proposal for a framework decision must lead to the approximation of national criminal laws, providing a common approach, which will enable racist acts in the European Union to be effectively prosecuted.
It can never be emphasised too much, however, that there must be an equitable balance between combating the scourge of racism and xenophobia and safeguarding fundamental rights and freedoms, specifically the freedom of expression, the freedom of the press and freedom of association. For the sake of truth, however, it should also be pointed out that clamping down on racist acts, especially violent ones, is not the only way to fight racism. It must first of all be prevented, through education about equality and through the adoption of intelligent policies that do not provoke undesirable reactions. This is a highly topical example of the measures to be adopted in the field of asylum and immigration policies.
Mr President, any positive measures proposed by the Council and in this report to tighten up the European Union's policy by strengthening measures to prosecute racism and xenophobia pale into insignificance beside the decisions taken on immigration in Seville, which came up with a policy to systematically prosecute and terrorise immigrants in keeping with the philosophy of the far right, which blames all the evils of capitalism on immigrants. Immigrants who, at the end of the day, mostly come from countries which are the wretched victims of exploitation, including by countries in the European Union. At the same time, many countries, such as Greece, which perhaps has the highest percentage of immigrants, apply practices which are crude, barbaric infringements of immigrants' fundamental human rights. It was recently revealed that 2 700 immigrants were being held in such appalling conditions that they took to the streets in protest.
Against this nightmarish backdrop, the Council's proposal and the Ceyhun report, combined with current legislation on the European arrest warrant, are little more than measures to expand and conceal the racist and xenophobic policy of the European Union.
Mr President, ladies and gentlemen, the Commission welcomes Mr Ceyhun's report, which is in line with the proposal that we submitted for a framework decision to combat racism and xenophobia. As the rapporteur points out, freedom of expression under the democratic Rule of Law has limits and, therefore, cannot be used as a justification for breaching the rights of third parties or for committing criminal acts. Unfortunately, in various areas of Europe, we are still seeing expressions of racism and xenophobia, which are unacceptable in our democratic societies. An integrated approach that includes both preventive measures and measures involving criminal proceedings is crucial in order effectively to combat this phenomenon. Measures in the field of criminal law such as those laid down in the Commission proposal constitute one element of this approach. On the other hand, however, the Commission has always stressed that this must be a fight of a cultural nature and has for this reason already adopted various awareness-raising measures to combat racism and xenophobia in fields such as employment, immigration, asylum policy and the education system.
With regard to the amendments to the Commission proposal for a framework decision, the rapporteur argues that the fact that an offence concerning racism and xenophobia is committed by means of mass communication should be considered as an aggravating circumstance. The Commission is flexible with regard to other aggravating circumstances. It might be more appropriate, however, in this House, to talk about material targeted at a large number of people, given that racist material distributed by one individual, for example, the manual distribution of racist propaganda, could also be intended for a large number of people.
Amendments Nos 6 and 12(b) refer to the directive on electronic commerce concerning the responsibility of Internet service providers. Indeed, the provisions of the framework decision do not prejudice any instrument of the first pillar, specifically the "electronic commerce" directive. In this regard, it should be emphasised that, according to this directive, the Member States cannot impose the general obligation on service providers to monitor content, but can establish the obligation to inform the competent authorities about alleged illegal activities or information communicated by users. Consequently, providers' responsibility can be established provided that Internet service providers are genuinely aware that they are harbouring racist material. In other words, that their attention has been drawn to this fact by a judicial authority by means of criminal proceedings, if these providers have not, in the meantime, adopted measures to remove this material. The Commission takes a slightly different view to that of the rapporteur on making the public condoning of crimes of genocide and of other extremely serious crimes illegal. The conditions imposed by Amendment No 12 on this section are more rigorous than those recommended in the joint action of 1996 because they require the words or behaviour in question to be threatening, abusive or insulting and motivated by racism or xenophobia. The joint action approved six years ago only required the public condoning to be undertaken with a racist or xenophobic objective. Consequently, the conditions imposed by Amendment No 12 would establish a higher threshold for criminal proceedings to be initiated, and so we requested that this issue be considered by Parliament.
Finally, I should like to emphasise that our proposal is clear on the matter of the definition and classification of the crime, because we always deal in practical actions and not in opinions. The proposal for a framework decision cannot be interpreted in a way that threatens fundamental rights, specifically the freedom of expression and the principles recognised in Articles 10 and 11 of the European Convention on Human Rights, and by the Charter of Fundamental Rights of the European Union. In European law, however, as in the law of every Member State of the European Union, the appropriate balance must be guaranteed. As laid down in Article 10(2) of the European Convention, the exercise of these freedoms, specifically the freedom of expression, can and must be weighed up against protecting order, against crime prevention and against protecting the honour or the rights of third parties. In this context, we are not proposing to create some kind of thought police; we are simply calling for the Union as a whole to be faithful to the values of our common heritage as expressed in the European Convention on Human Rights. Hence the clear political message, in other words, that racists and xenophobic crimes are fought vigorously and in an equivalent way throughout the European Union.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow, at 12 noon.
the next item is the report (A5-0217/2002) by Mr Berenguer Fuster, on behalf of the Committee on Economic and Monetary Affairs, on the Commission Green Paper on the review of Council Regulation (EEC) No 4064/89 (COM(20021) 745 - C5-0159/2002 - 2002/2067(COS)).
Mr President, about two years ago a conference was held in Brussels to mark the tenth anniversary of Council Regulation (EEC) No 4064/89 on the control of concentrations between undertakings. During the conference, all the speakers spoke unanimously in favour of the virtues of this Regulation, which is somewhat unusual for expert opinions. I agree with these opinions and with this positive assessment.
In putting forward the proposal to amend the Regulation, however, there is one opinion that must be pointed out from the start. The positive assessment of the Regulation does not prevent suggestions being made with regard to partially reforming it or adapting it to the requirements brought to light by experience, but, in any case, these reforms will be limited.
The text of Regulation (EEC) No 4064/89 itself stipulates that certain aspects should be reviewed ten years after its entry into force. Now that this period is over, the Commission has issued a Green Paper suggesting that not only the points laid down in the Regulation, but also those allowing the text to be updated, should be analysed. This is a very positive initiative on which the Commission should be congratulated.
Perhaps the most important points of this Green Paper concern the definition of the thresholds at which concentrations are considered to have a Community dimension and, secondly, the hypotheses whereby a concentration notified to the Commission could be referred to the national authority or authorities for analysis and a decision and, vice versa, whereby a concentration notified to the national authorities could also be referred to the Commission.
In the first of these sections, the Commission suggests that the concentration should have a Community dimension if it needs to be notified in three or more countries, thus eliminating the complicated procedural rules contained in section 1 of Article 3 of the Regulation. Certain national competition authorities have protested against the amendment of this section, or its replacement by criteria other than those of the Commission.
We cannot agree with these objections. The rule on the automatic assigning of competences proposed by the Commission allows for greater clarity and simplicity, promotes uniform assessment criteria, increases legal certainty and saves companies money. We therefore support it wholeheartedly.
The second of these sections, regarding the referral of cases, is more complex, and the European Parliament and the Committee on Economic and Monetary Affairs have therefore made some suggestions. The first concerns the suitability of parties consenting to the referral of the case by the European Commission to one or more national authorities. If joint handling is considered more effective and saves companies money, it appears that, under the referral process, companies cannot be obliged to submit different cases against their will.
In another section, the European Parliament warns the Commission of the problem caused by this referral process when the final decision rests with the political authorities and not with independent authorities. Account should be taken of the fact that in several Member States, the decision is taken by a political authority, such as in my country, for example, where the Government takes this decision. The criteria according to which concentrations are approved or rejected may therefore differ from the criteria used to analyse the effect on competition and its potential efficiency.
In an interview published in the Spanish press recently, Commissioner Monti emphasised the pressure that Governments apply in competition cases. It is not hard to guess what the position of these Governments would be if they were the ones taking the decision.
The Group of the Party of European Socialists has tabled two amendments: the first concerns the need for the efficiencies that could counter the ill effects of a concentration on competition to include the maintenance or creation of employment. In fact, this is a version of the failing company defence principle, which has already been applied by the Commission and which we believe would improve the report if reflected in the text.
I also believe the report would be improved by the content of the second amendment, which asks that, in concentration cases, not only competitors, but also consumers, and, where appropriate, representatives of the workers concerned, be considered as interested parties.
Mr President, I am speaking on behalf of the aforementioned Committee with regard to Mr Berenguer's report. I congratulate him on his work, and I also congratulate the Commission, represented today by Mr Monti, on the initiative, which we feel is also very welcome.
The Committee on Economic and Monetary Affairs has included in its report some of the conclusions of the Committee on Legal Affairs and the Internal Market. I would refer in particular to those concerning not extending ex ante control to new cases, simplifying the calculation of deadlines and rejecting the recording of oral submissions which could affect legal certainty. I thank the rapporteur for his favourable position on these amendments and the competent committee for its approval.
There are, however, other items into which the opinion of the Committee on Legal Affairs and the Internal Market has not been incorporated and which must be re-stated. Specifically, we do not think it appropriate for the dominance test to be replaced by the criterion of substantially reducing the competence to authorise concentrations, nor for the Commission's powers of referral to be transferred to national competition authorities, nor for fines to be calculated as a percentage of turnover volume. This is because we consider it inadvisable to take risks with regard to legal certainty in our eagerness to introduce new, more or less innovative procedures when they are not necessary.
It is therefore clear that, in my opinion, the amendments tabled by the Group of the Party of European Socialists and Amendment No 5 of the Confederal Group of the European United Left/Nordic Green Left, which run counter to the tendency to clarify the procedures and which are obviously imprecise, and the other two amendments, which have nothing to do with the objective of achieving a better procedure for the control of concentrations, should not be accepted.
Congratulations, therefore, on the initiative, and take care not to reduce the effectiveness of a procedure that works well.
Mr President, I too should like to congratulate Mr Berenguer Fuster on what I consider to be an excellent report. I can identify with it very well, less so in the case of the amendments which he tabled before the plenary session, but more on this later.
The Green Paper on the control of mergers outlines the way in which merger control will take place in Europe in the next couple of years. It is valuable to check the existing rules and to carry out reforms where necessary. There was a great deal of criticism from companies on the application procedures, particularly in the case of transnational mergers. The absence of mutual harmonisation between the Member States leads to bureaucratic, costly and time-consuming procedures. The solution presented by the Commission strikes me as excellent: a One-Stop Shop in Brussels for multiple applications in more than two Member States. As far as I am concerned, the One-Stop Shop should also apply to applications in more than one Member State. An application in Brussels not only costs less, it also considerably enhances legal certainty.
It is to be welcomed that cooperation between the Member States in the area of the control of mergers is now finally starting to take shape. Needless to say, the new Member States should be involved in this too. Let us hope that this cooperation between the Member States leads to less bureaucracy and equal procedures and criteria.
We would also urge the Commission, in respect of the One-Stop Shop's equivalent, the referral by the Commission to the Member States on the basis of Article 9, to display the necessary restraint. The Committee on Economic and Monetary Affairs clearly stated in the report that referral back is, and should, only be possible with the consent of the companies involved. This too is in the interest of legal certainty. The control of mergers monitors their effect within the market. New structures are created, and the effect of these structures within the market is central to the control by the Commission. This involves an economic system whereby the assessment criteria, which, in my view, also include improving efficiency, are based on competition law. My group is therefore opposed to all amendments that aim to extend the assessment criteria, with, for example, implications for employment and other social aspects. This does not belong in the regulation on the control of concentrations.
The same applies to the amendments with a trade-political content tabled by Mr Herzog. The control of concentrations is not about reinforcing European industries or setting up strong industries. The strongest industries and the strongest companies are the result of tougher competition, which is precisely what the control on concentrations sets out to achieve.
I have already pointed out that I set great store by the legal certainty of companies in procedures of this kind. Using a range of criteria can lead to conflicting conclusions. For the same reason, we are also opposed to more collegiality in the decision-making process concerning mergers. Enormous investments are involved. Companies are entitled to prompt and simplified procedures. The Green Paper by the European Commission sets the right tone.
Mr President, the European Commission's proposal on the reform is welcome. After all, it is far-sighted to embark on a process of modernisation and reform at this stage, notwithstanding the successful history of the Regulation on merger control. I also think it is far-sighted since account is already being taken of the enlargement processes.
I endorse the rapporteur's report - as, indeed, does my group - but I also share the concern, for example, that some of the proposals set out in the Green Paper cannot actually be achieved in practice. For this reason, it is very important to ensure that the Commission gives its pledge that the issue of definitions, but also the replacement of the dominance test, will not be held over until other occasions in the future when the Regulation is reviewed again. I think this applies especially to the international dimension of the merger processes and especially to the innovative areas in which mergers are taking place.
The number of transnational corporate mergers has risen steadily in recent years. Their growing number and complexity are undoubtedly one reason for reviewing the division of competence and adopting new arrangements on coordination between national and EU competition authorities. I welcome the greater concentration on the Commission as a central contact point in the interests of efficiency, transparency, legal certainty, a shortening of deadlines and reducing the administrative burden on companies, and I also expressly endorse the Commission's indication that it may be necessary to create an additional judicial instance.
What must be examined in detail, however - and here I disagree with the previous speakers - is the major impact of mergers, especially on employment, and the criteria and procedures for examining the permissibility of a merger. Throughout the EU, thousands of jobs have been lost as a result of such restructuring. Companies should undoubtedly have the greatest possible freedom to make management decisions, but it is often the largest employer in a region which carries out these restructuring plans. The resulting job losses do not only affect the individual workers; they also have an impact on economic and social cohesion in the region as a whole. I would like to remind you in this context that the Nice European Council expressly described economic performance as being inseparable from social progress. This must be taken into account in competition law and competition policy, also within the framework of merger controls.
Mr President, Commissioner, I would like to thank Mr Berenguer Fuster for his excellent work.
Commissioner, I have said it before, and have said it in Sweden. You are perhaps the most important Member of the Commission for citizens of my country, where issues of competition have never been high on the agenda. Things have started to improve now, so there is cause for hope. Competition policy is particularly important for small countries, where the risks of monopolies and concentrations of undertakings are obvious. It is great that the EU is now prepared to carry out a review of the way acquisition control is to function in a globalised economy. The world around is changing, which places new demands on EU merger control.
In my country, we have had a broad discussion on these issues since a number of high-profile intended mergers failed to happen. I am not saying that the Commission has made incorrect assessments in these particular cases. However, I feel that broader considerations could be applied in assessments of mergers. Once again, this is particularly important for small countries.
I would like to mention a few particular points. Firstly, acquisition control should be more focused on promoting the development and rationalisation of companies in the internal market as a whole. We must create a complete market without obstacles and segmentation. This is not currently the case. Secondly, acquisition control must become more predictable. Thirdly, the Rule of Law could be strengthened. It is a sound principle that the authority investigating an issue should not be the same one which then makes a decision on the case.
Mr President, we need stronger companies in Europe. We need more competition. We need global players which can grow strong enough to handle increasingly tough international competition. Therefore, there is a need for a more long-term and dynamic approach in the Commission's assessment of mergers. In this respect, the EU may have something to learn from the US, entirely with the aim of creating an EU with better growth and more competitiveness, in line with what was said in Lisbon.
Mr President, Commissioner, given the increasing volume of business mergers and their profound social and economic impact, there is room for improvement on the proposals contained in the Green Paper. As the rapporteur, Mr Berenguer Fuster, points out, the control of mergers is one of the mainstays of Community competition policy. Competition, however, cannot be used as the sole criterion when assessing the acceptability of a planned merger. Other objectives defined in the Lisbon strategy, such as the dynamics of full employment and competitive industries, must also be included in the assessment. Both types of objective should be accorded equal legal status with a view to preventing any lessening of competition but also with a view to advancing the interests of industry and employment, which have become the poor relations in our present-day economic policies.
The question of renewing the assessment criteria is therefore crucial. Greater consideration must be given to the realities of global competition, it should be recognised that the idea of national markets is becoming meaningless in all but a few segments of the economy, that the European market is what counts now and, finally, that there is a need to develop the concept of contestable markets by moving towards the criterion of significant lessening of competition. At the same time, procedures must be improved. The One-Stop Shop principle for operations of Community interest is excellent, provided it is combined with good safeguards. The notification conditions can be simplified and the two-thirds rule preserved without losing sight of the need for coherence within the Community.
However, it is on two methodological aspects that substantial progress must be made. In view of the huge social impact of these operations, it is imperative that representatives of the workforce and the other interested parties be consulted before any final decisions are made, as proposed by Mr Goebbels and Mr Berenguer Fuster in their amendments. The procedure used to test the market must be made completely transparent; to this end, it will be necessary to listen to the arguments of the interested parties and to respond to their observations. The interests of industry have thus been protected, which was the purpose of one of my amendments.
More could be done, of course, with regard to the contestability of decisions. Effective competition in the wider market on the one hand and development of industry and employment on the other: these are two aims on which further improvement is needed.
Mr President, Commissioner, ladies and gentlemen, as all the previous speakers have said, we face a number of challenges here. On the one hand, there is the greater integration of the markets, and on the other, there is economic globalisation, which is associated, not least, with an increase in corporate mergers, and finally, there is the challenge of enlargement.
Competition is a key instrument to achieve our economic policy goals while upholding our principles within the framework of the ecological and social market economy to which Europe is committed. What is at stake is Europe's competitiveness in the global market. The issue is competition within Europe, which we urgently need to achieve the Lisbon goals and to strengthen the internal market. We do not want government monopolies to be replaced by private monopolies. We want competition on the basis of common rules. Competition as we define it safeguards and creates jobs, leads to consumer-friendly prices, and fosters the urgently needed dynamic process of renewal.
We face the additional challenge of enlargement, which urgently needs mutual agreement on fundamental aspects of the competition rules among the Member States and with the accession countries.
Commissioner, we naturally have wishes as well. We want a clear definition of the relevant market, especially in the era of globalisation. We regret that there is no separation between the investigating and decision-making authorities. We underline the need for the division of competence and coordination between the Commission and the national competition authorities to be shaped in a coherent way. We welcome the fact that venture capital investments no longer fall within the EU merger control arrangements. The fact that we must embark on our own process of renewal is apparent from the example of Austria, where, since 1 July, we have had a new competition ?
(The President cut the speaker off)
Mr President, Commissioner, ladies and gentlemen, I wish to express my thanks for this excellent report. The Internal Market facilitates the existence of mergers, as does the single currency, enlargement of the Union and globalisation, actually a type of merger, and helps put global control of the economy and communications in the hands of the few. Convergence itself has led to a situation where the IT sector, the media and the telecommunications sector are actually one inside the other, with the result that there exist enormous concentrations - mega-powers, in fact - in which economic and industrial power, the power of communications, and, in many cases, political power, are in practice concentrated in the same hands. The media is also decidedly centralised, and I have not seen the Commission interfere very much in that. The situation in Italy reminds one of Russia, although the Russian leadership at least does not own television channels. There will perhaps soon be only a few companies or operators left in the telecommunications sector, and although they might not attain a dominant market position in one, two or even three countries, it might come about globally. A company will thus have a considerable market share in a group of ten countries.
I do hope the Commission will address the situation and assess the globally important market position. Companies that have benefited from economies of scale can manipulate markets. The Union's binding principle of social cohesion requires that the business interface takes account of social welfare and labour law, and let us also mention the rights of shareholders, which is also part of the social cohesion system we have decided to embrace.
Mr President, the rapporteur expresses satisfaction with the European institutions' scrutiny of corporate mergers. This self-satisfaction is ridiculous, because the heads of the large companies that engage in these activities pay infinitely more heed to the interests of their major shareholders than to the opinion of the European Parliament. By affirming that these mergers boost competitiveness and hence economic growth and employment, the report reproduces the employers' mantra that what is good for entrepreneurs and their shareholders is good for society. However, one need only compile a catalogue of the mergers that have taken place, listing the job cuts and plant closures they have entailed, counting the thousands of workers consigned to the dole queue and the entire regions condemned to economic ruin, to demonstrate clearly that the interests of shareholders are diametrically opposed to those of the majority of society who work for their living.
The Vivendi affair, the latest in a long line of similar cases in the United States, shows how your system transforms production into financial capital, into a mere object of speculation. The stock exchange makes the rich grow richer and impoverishes some speculators, but most of all it impoverishes society. Wealth is not born of speculation but of work, and the only purpose of the stock exchange is to squander the real fruits of labour and convert them into false values.
Mr President, I congratulate the rapporteur, Mr Berenguer Fuster, on the excellent work he has done. Over the last decade, financial investment has become increasingly important both quantitatively and qualitatively, geared towards better resource placement and anticipated cost savings. Thanks also to developments in information technology, there has been a clear, decisive process of globalisation and concentration, which has brought considerable benefits in the development of investments and productive activities but has also generated crises that have destabilised banking and financial systems in developing countries. The negative effects have spilled over into production and employment, and sometimes into the living standards of broad sections of society in these countries.
While it is true that concentrations have developed the economic systems of certain countries, which, through their tried and tested stability, have been able to benefit from the opportunities they bring, it is also true that concentrations should be able to favour initiatives to strengthen international support, which must aim at introducing reforms to encourage integration in world trade. Often, however, market mechanisms, which encourage and sustain concentrations, show obvious limits and can create severe hardship in that part of the population that remains excluded from the advantages that such situations can create. If economic concentrations are based only on the share golden value, or the optimisation of the value of the company, they will come into serious conflict with other market operators and consumers.
In banking markets, where the dominant trend is towards concentrations and the exclusive pursuit of profit, the consequences of this are easy to see. The Cruikshank report - this is the second time I have reminded you of it, Commissioner - considers that the British banking market has a degree of concentration that is bad for the consumer. The fact that the four largest commercial banks hold such large market shares leads to disproportionately high charges and prices and a poor supply of products and services to private and business customers.
Mr President, I should like to thank the European Parliament for the support it has given to the Commission's Green Paper on the review of the Merger Regulation. Parliament clearly seems to share the Commission's objective, which is to strengthen the legislative arsenal for controlling concentrations. Only by using up-to-date methods and instruments is it possible to face challenges such as the forthcoming enlargement, the strengthening of relations with the other competition authorities and greater international awareness of the importance of concentration control issues.
I should like here to express my gratitude to the Committee on Economic and Monetary Affairs and the rapporteur, Mr Berenguer Fuster, as well as all those who have contributed to this debate, particularly the Committee on Legal Affairs and the Internal Market. The public consultation process has provided and is still providing a number of interesting and well documented opinions on jurisdictional, procedural and substantive questions raised in the Green Paper. In my opinion, your report, Mr Berenguer Fuster, offers a very well-reasoned account of it and makes some particularly interesting observations. You all know the high esteem in which I hold Parliament's contributions, and I can promise you that this report will be examined with the greatest attention. On the basis of all this input, the Commission will adopt a proposal for a new Merger Regulation by the end of this year, for subsequent debate by the Council.
I consider this regulation to be part - an important part, yes, but just a part - of a package of reforms which will also include interpretative guidelines on the application of the substantial competition test - we have heard various opinions on the current dominance test and the possible alternative of the substantial lessening of competition test - which clarify in particular the procedures for analysing market influence in cases of concentration and the importance that should be attributed to efficiency considerations, which have been mentioned several times. The draft regulation will naturally be made available for public consultation.
We also intend to come to an agreement with legal and enterprise circles on a new series of guidelines on best procedural practice, that is in the investigation of concentrations. We must therefore think about the structural or management changes that will be needed to accompany this reform package, particularly how to take further the matter of rights of defence and the matter of strengthening our economic capacity and the role of economic analysis in our decision-making procedure.
Finally, Mr President, I should like to touch briefly on a matter that a number of Members of the House have raised this evening, which is the matter of a possible link between social policies and competition policies.
This is an issue which raises questions about the tests for assessing concentrations. I want to be very clear on this point. The introduction of further tests, different from those concerned with competition, in the concentration assessment system would complicate, confuse and, ultimately, risk defeating the primary function of the Merger Regulation, which is to maintain effective competition. In no way does this mean not making employment policies a top priority. The European Union has employment policies, the Member States have employment policies and the Commission and I myself are all for the strengthening of employment policies. Maintaining healthy competition, as has been pointed out, also encourages a growing economy over the medium to long term, and with growth comes employment. I do think, however, that to mix up objectives and include an objective on maintaining employment in the Merger Regulation would make it less effective.
This does not mean that, when concentrations take place, the companies should not be reminded of their obligations to comply with social legislation, wherever this is required. For our part, we want to give workers and their representatives the opportunity to express their views to the Commission during the investigation. As I was saying, we examine the competition and, in this context, the viewpoint of dependent workers and their representatives may take on greater importance if it concerns the effects of the operation on competition.
To sum up, I believe that social legislation, which is important, and competition law, which is also important, pursue technically dissimilar goals by means of a variety of different but equally valid methods. I am quite certain that mixing up the instruments would not benefit either policy.
I thank Parliament once again for this latest contribution to our efforts to refine the competition instrument.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place at 12 noon.
The next item is the report (A5-0115/2002) by Mrs McKenna, on behalf of the Committee on Fisheries, on the proposal for a Council decision on the conclusion by the European Community of the Convention on the Conservation and Management of Fishery Resources in the South-East Atlantic Ocean (COM(2001) 679 - C5-0666/2001 - 2001/0280(CNS)).
Mr President, the South-East Atlantic is one of the last areas of the world's oceans where there is no regional fisheries organisation. It was to fill this need that the new Convention on the Conservation and Management of Fishery resources in the South-East Atlantic Ocean was agreed in April 2001, which will create the South-East Atlantic Fisheries Organisation (SEAFO). So far only Namibia has ratified the convention. Hopefully Parliament's vote tomorrow will speed up ratification by the European Communities. Then only one more ratification would be needed before it enters into force.
The purpose of SEAFO is to ensure the long-term conservation and sustainable use of fisheries resources in the South-East Atlantic, beyond the national jurisdiction of Angola, Namibia and South Africa. It covers fish, molluscs, crustaceans and other sedentary species, but not highly migratory species which are covered by ICCAT.
The report provides some basic background material that I shall briefly cover here. The fish stocks of commercial importance at the present time include hake, horse mackerel, sardinella and anchovy. Most of these, however, are caught in national waters. The Commission suggests that any catches of these species in the high seas off the SEAFO area would be small. So what species will come under the management authority of SEAFO?
In other areas of the world, as fish stocks in coastal waters are progressively over-exploited and depleted, the fishing industry is turning more and more to deep water species. In many instances fisheries for these species are completely unregulated but the characteristics of these fish mean that they are very vulnerable to over-exploitation. They are extremely slow growing. They live for extremely long periods of time and with very limited distributions. History has repeatedly demonstrated that these fisheries operations are best described as fish-mining because the fish stocks have been depleted so rapidly.
In the waters of the South-East Atlantic there are a number of stocks of deep water species, including Patagonian tooth fish, orange roughy, oreo, dory and deep-sea prawns. Only very preliminary information about the biology and the abundance of these species is yet available. That should already be cause for grave concern. However, the fact that management measures have recently been agreed for at least some deep-sea stocks in the Northeast Atlantic is encouraging.
In my report I mentioned a couple of areas, in which the test, while stronger than some earlier conventions, is actually weaker than the UN Fish Stocks Agreement. Probably one of the most important is the reference to the precautionary approach, which is significantly weaker than in the new convention signed recently for tuna fishing in the western Pacific. Details of this are contained in my report.
On the other hand one commendable inclusion in the SEAFO Convention is the interim arrangements for monitoring, control and surveillance, which are to be welcomed.
Whether or not SEAFO meets the high expectations and ambitious objectives remains to be seen. The success of any regional fisheries organisation depends entirely upon the political will of the contracting parties. In that sense I have some worries about the behaviour of the European Union. Unfortunately, and much to the shame of the European Union, there have been numerous examples, spanning many years and in several organisations, where the European Union has not abided by the scientific advice of the Regional Fisheries Organisation.
In this sense the historical record is not cause for optimism that the EU will do all in its considerable power to promote conservation of fisheries resources in the South-East Atlantic. I hope that there is a change of mind in the European Union on this.
I wish the new SEAFO every success in managing its fisheries. I hope that the EU acts as a constructive force in this area.
Mr President, the Group of the Party of European Socialists welcomes the creation of a new regional fisheries organisation to govern the South-East Atlantic, namely the South-East Atlantic Fisheries Organisation (SEAFO), and also the Community participation in this organisation. As stated by Mrs McKenna, who I warmly congratulate on her report, the body will organise and manage an area in which the Community fleet fishes and in which we also have fisheries relations with the coastal countries. As part of SEAFO, the Community will be able to contribute to research and to the adoption of measures to conserve stocks, applying high levels of responsible management to fishing, as laid down in the International Law of the Sea.
I would encourage the Commission and the Council to ensure that the Community participates in all the existing regional fisheries organisations and in those to be formed in future, in the interests of the Community fisheries sector, as the European Parliament requested of them in its resolution on the Green Paper.
I would like to point to two problems: the first arises from the fact that RFOs do not have a weighted voting system, so the Community is therefore disadvantaged by only having a single vote, like a micro-State that is a contracting party; and the second is the long deadlines for the transposal into Community law of the binding agreements for the Community, adopted within these regional organisations. The administrative procedures need to be improved.
I should also like to ask the Commission to thoroughly prepare its position before attending meetings of the SEAFO and the other RFOs, by consulting the sector. This requires good communication and relations between the Commission and the industry.
I must not miss this opportunity to express my concern over an idea put forward by the Commission in its proposal for the reform of the common fisheries policy where it indicates, with regard to RFOs, that the Community should only intervene in cases of real interest to the Community fisheries sector. What does the Commission mean by real interest? I think this self-imposed restriction is particularly damaging to the principles of responsible fishing recommended by the Community, which the latter should advocate in all fora, in accordance with Article 174 of the Treaty, which states that the Community policy in this field will contribute to 'promoting measures at international level to deal with regional or worldwide environmental problems?.
I believe that the Community's presence and leadership in the RFOs are necessary both in order to safeguard the sustainability of resources in European and non-European waters equally - as stated by the Commission itself - and in order to ensure that due account is taken of the interests of nations that practise distant-water fishing, in the same way that account is taken of the interests of coastal States.
The Group of the Party of European Socialists therefore asks the Commission, within the SEAFO and the other RFOs, to coordinate Community policies as a whole, and vice versa, for the Commission also to coordinate all its policies to defend the interests of the Community fleet worldwide, because only in this way will European fishermen be adequately protected. The Commission department dedicated to RFOs must therefore be given sufficient financial and human resources to be able to carry out these duties successfully.
Mr President, Commissioner, ladies and gentlemen, protecting, preserving and conserving fishery resources means respecting nature, considering our waters as a precious and irreplaceable livelihood and protecting life and biodiversity. There is also an urgent need to ensure the survival of human activities that will disappear if our waters are brutally exploited and depleted. No marine resource must be subjected to predatory activities, and it is therefore surprising that a maritime area as huge as the South-East Atlantic is not covered by the discipline and the management of any organisation. We consequently welcome the Convention creating a regional fisheries organisation for this area of the Atlantic high seas, which was concluded, as a matter of fact, in April 2001 by the main coastal States and by other States with an interest. The proposal for a decision on the conclusion by the European Community of the Convention on the Conservation and Management of Fishery Resources in the South-East Atlantic Ocean therefore deserves our full support.
There is also the possibility that the species covered will be highly vulnerable as a result of their biological make up and the environment in which they live. The rapporteur, Mrs McKenna, was right to table only one amendment and, whilst making some points of criticism, to welcome the Convention. We agree with her and thank her for her work.
Mr President, ladies and gentlemen, let me begin by thanking you, Mrs McKenna, for your excellent report and Parliament for its sustained support for our efforts in the negotiations on the SEAFO Convention.
These efforts have paid off, for the Convention is about to be ratified by the Community. Since we joined the negotiations on the Convention in 1997, the Community has taken an active role in them and will now be one of the first parties to ratify the Convention. We will thus be making a key contribution to its speedy entry into force. The progress towards this Convention was an outstanding example of positive and pro-active multilateral cooperation in the field of international fishing. This Convention implements the latest developments in maritime law, and it is living proof of every participant's commitment to responsible fishing in a maritime region where stocks are extremely vulnerable.
In this context, I should like to emphasise three points. Firstly, the Convention establishes a good system of monitoring and control of fishing in this region. Secondly, it establishes a good balance in the allocation of fishing rights between coastal states and developing countries. Thirdly, the Convention has adopted the dispute settlement mechanism provided for by international maritime law. SEAFO thus has every chance of becoming an effective organisation for the responsible management of resources and resolutely combating illegal, unregistered and unregulated fishing, and it will be of benefit to a number of coastal states whose economies are heavily dependent on these resources.
Let me turn now to your amendment, Mrs McKenna, which the Commission can only support. It is a fact that the UN Agreement came into force without being ratified by the Community. The Council decision of 1998 provided for speedy ratification by the Community and the Member States simultaneously. However, three Member States have yet to complete their internal procedures to ratify the Agreement. This is impeding the Community's progress towards membership of the UN Agreement. I myself have actively intervened personally in the Council and with the Member States to speed up this process.
As for your further concerns, namely that we should take account of the vulnerability of fish stocks, especially deep-water species - as you have already mentioned - within SEAFO's sphere of application, and that the Community must lobby harder for the widespread use of the precautionary approach in SEAFO's management of these stocks - these I can only endorse. I can assure you, Mrs McKenna, that the Community will continue to take an active role in SEAFO's work. In our Commission communication on the reform of the common fisheries policy, we made it clear that we are very keen to promote cooperation between all coastal states in the interests of sustainable and responsible fishing outside territorial waters.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the joint debate on the following reports:
A5-0176/2002, by Mr Busk, on behalf of the Committee on Fisheries, on the Commission report on the monitoring of the implementation of the common fisheries policy (COM(2001) 526 - C5-0008/2002 - 2002/2001(COS));
A5-0228/2002, by Mrs Attwooll, on behalf of the Committee on Fisheries, on the Commission communication to the Council and the European Parliament on behaviour which seriously infringed the rules of the common fisheries policy in 2000 (COM(2001) 650 - C5-0197/2002 - 2002/2093(COS)).
Mr President, Commissioner, the Commission has recently tabled a proposal for future reform of the fisheries policy and, in the light of this, the Commission's report on monitoring the implementation of the common fisheries policy, which is the subject of my report, is a very important tool. We must draw upon all the experience garnered from the current fisheries policy so that the future fisheries policy can lead to some clear improvements. Such improvements are necessary, moreover, for there are far too many loopholes in the present fisheries policy. One of the most obvious examples is the MAGPs, which have neither permitted efficient monitoring of the number of fishing vessels, nor have secured either the necessary reduction in the fleet or efficient monitoring of the fleet's real capacity. Certain Member States have neglected to comply with their obligations to inform the Commission of their vessels' catches or have only provided such information on an occasional basis during the period covered by the Commission's report.
There are, unfortunately, very big differences between one Member State and another in the way in which the conditions are fulfilled, as well as in the way in which the requirements for reporting catches to the Commission are complied with. That is because many Member States are quite simply too slipshod about fulfilling their obligations under the common fisheries policy. That also applies to the submission of data, the implementation of common decisions and the use of adequate resources to ensure full compliance with the common fisheries policy. In order to ensure the implementation of a common fisheries policy, it is, quite simply, necessary to demand that the monitoring and enforcement system and the system of reporting be employed correctly in every respect in all the Member States. It is also necessary for other reasons, particularly in order to obtain fishermen's support and respect for the policies decided upon. Fishermen must also be left in no doubt that these policies are being implemented equally in all the Member States.
Responsibility for monitoring the application of Community legislation in accordance with Community principles naturally lies with the Member States. There is a lot to indicate that the Member States need rather more help in fulfilling this responsibility, and it is, in the last analysis, the Community which has overall responsibility for satisfactory implementation of the legislation. The Member States have established legal frameworks for control and have designated competent authorities within the traditions of their legal and administrative systems. Member States have also invested fisheries inspectors with legal powers of control and the power to initiate sanction procedures. Everything ought, in this way, really to be in order. The basis, in any case, is there as it should be, and the national authorities are in a position to enforce Community legislation. Unfortunately, we have to observe, on the basis of the Commission's report, that there are far too many differences, and that naturally makes fishermen feel they are being treated unequally within the Community.
My eye has also been caught by the observation in the Commission's report to the effect that the fisheries inspectors are not well enough trained. Simply reading between the lines, I gather there are some fisheries inspectors who do not even know the difference between a herring and a sprat. If I am right in thinking that this is the case, it is certainly something to be got to grips with, especially in view of the fact that the training of inspectors is partly funded by the EU. It is, therefore, quite simply unacceptable that the Commission has seen fit to observe that there is a blatant lack of training and experience in how to conduct basic checks on compliance with applicable common rules. It is high time that we got the Member States to give a higher priority to their obligations. It is a question of increasing the efficiency of the way in which responsibility is exercised at national level, so that monitoring, inspection and surveillance are not - as is the case, for example, in one particular country - divided between seven authorities, meaning that no one has real responsibility. There must be efficient follow-up of infringements, and adequate resources must be set aside to ensure that the monitoring and inspection functions are in order. I have proposed to the Commission that a system of rewards be devised, for example in the form of extra quotas, for those Member States that comply with Community legislation. I have also, of course, proposed that tougher sanctions be imposed upon those countries that do not comply with what is required. Commissioner, I am completely convinced that the key to success where our fisheries are concerned is in the area of control.
Mr President, there is something slightly surreal about rising this late at night to deal with infringements that took place more than two years ago and in circumstances where the Commission has already come forward with proposals for reform. The exercise is nonetheless worthwhile for there are three main causes for concern; two are about the communication, one is about the proposal.
The first is to do with delay. The Commission communication that should have arrived in June arrived in November. The equivalent communication for 2001 is already more than one month overdue. I hope that the Commission will be able to reassure the Committee on Fisheries that its appearance is imminent.
The second relates to content. Not all the Member States reported, as required, in electronic form and the appropriate codes were not always used. Some reports were incomplete or illegible. One Member State did not report at all last year, although I understand it has subsequently done so.
My own perusal suggests that Member States were not entirely consistent in the way they classified infringements. Some of the penalties appear to have been presented in aggregate form, making it difficult to identify the range imposed.
All of this is regrettable, since, as the Commission itself admits, it is impossible to draw clear, coherent conclusions. Informal contacts with the Commission suggest that there has been better reporting for 2001. The Committee on Fisheries hopes that they will afford a fuller and more developed analysis. For example, the number of offences reported by Member States can only be properly understood in the context of the size of fleets involved. I hope the Commissioner will not take it amiss if I suggest that one might expect considerably fewer offences to be reported from Austria than from some other Member States.
More generally, and even with much better data, a cautious approach must be adopted to interpretation. Does a higher percentage of offences reported mean that a higher percentage of offences has actually been committed or that there is simply a better detection rate? Similarly, should the fines imposed be comparable in absolute terms or only in the context of the cost of living within the Member States concerned? Properly interpreted though, the information could be invaluable as a basis for dealing with infringements during the reform of the CFP. There is sufficient evidence in the communication to show that a wide difference of penalties exists. For example, in the case of falsification or failure to record data in logbooks the average in Member States appears to range from EUR 88 to EUR 16 020.
The Committee on Fisheries welcomes the fact that the Commission has addressed the issue of harmonised penalties in chapter 5 of its proposals on the conservation and sustainable exploitation of fisheries resources.
This brings me, however, to the third point of concern: the wording does not fully address the points in our report. First, there is our call for the use of objective criteria in classifying and rating the types of behaviour and penalties concerned. In this regard, we would stress the potential usefulness, properly interpreted, of the kind of data to which this report refers.
Secondly, the report calls for a uniform system of minimum penalties whereas the proposal makes no mention of a minimum. Even in the case of a serious infringement, some types of activity may be more serious than others. It is not unreasonable to expect that a distinction be made between a first and a repeat offence or between cases where the behaviour was clearly deliberate and where a genuine mistake was made. What is important for justice is not that all cases are treated the same but rather that like cases are treated alike.
On these grounds and taking into account the whole doctrine of the separation of powers, it would seem unacceptable not to allow a measure of judicial administrative discretion in these respects.
With this caveat, I believe we can move a long way towards establishing a principle of equal treatment that, along with measures such as the establishment of regional advisory councils, will do much to create confidence in the common fisheries policy on the part of our fishing communities. We look forward to the Commissioner's detailed proposals in this regard. The Commissioner may be assured that we will scrutinise them well.
Mr President, the Group of the Party of European Socialists would like to congratulate Mrs Attwooll and Mr Busk on their very welcome reports, and also welcomes the two communications presented by the Commission, both concerning control.
We should also like to express - and I address this to Mr Fischler as well - our satisfaction with the progress that would be made in the area of inspection and control under the proposal for reform of the CFP adopted by the European Commission. In this regard, we fully agree with the Commission's view that the current measures for control and compliance with standards have been insufficient to guarantee the establishment of equal conditions throughout the Union, meaning that the credibility of the CFP has been affected. We support the proposal to create a common inspection and control structure, as requested by the European Parliament. This will be a great step towards communitising the common fisheries policy, which we would also like to see reflected in other dimensions of this policy. It will also increase cooperation between national authorities, as demanded by the European Parliament, moving towards a common inspection structure at Community level and adopting uniform standards including on the amount of penalties. This will make it possible to attenuate the current deficiency caused by the lack of human and material resources, which are currently limited to the sporadic control of landings. In addition, there are substantial differences between the inspection methods of each Member State and between the penalties they apply, which leads to ineffective control.
We therefore asked, in the resolution on the Green Paper, a report for which I was the rapporteur, for a harmonised European inspection and control system applicable to all professionals, without discrimination, with a uniform system of penalty proceedings and provisions with a high level of compliance in each part of the industry. Without this system, all the efforts towards the conservation of stocks and the rational management of fishing-grounds are destined to fail.
The control cannot be effective, however, without cooperation between the Commission and the Member States and unless the latter fulfil their obligation, as Mrs Attwooll said, to notify any infringements that take place in this area. I would therefore ask the Commissioner to tell us, if possible, what action the Commission has taken in response to the non-compliances he describes in his communication with regard to Member States that have failed to comply with the requirements of Regulation (EC) No 2740/1999. I would also ask the Commissioner to tell us whether he has asked France for an explanation as to why it did not provide any information and what the response was.
As indicated by Mrs Attwooll, given these gaps it is impossible to come to a firm conclusion. Lastly, we support the petition by my colleague Mr Busk for the Commission to draw up a catalogue of penalties that could be more effective and dissuasive, based on the experiences of the various Member States, that could serve as a guide for everybody.
We are sure that an effective, impartial system of homogenous control at European level will increase the support of fishermen for legislation on fisheries and will also increase their respect for it.
Mr President, it is clear from the excellent Attwooll and Busk reports that the systems of control and surveillance in the European Union leave a lot to be desired. Very little has changed since I drew up my report on controls several years ago.
The application of the control regulation is extremely patchy across the Community, with some Member States applying parts of it well and other parts of it not so well. The level of fines and penalties varies widely across the Community, despite having a common list of serious infringements.
We desperately need an EU-wide coordination of control and surveillance. The credibility of the common fisheries policy is at stake in this area. In other words, the Commission must be given far wider powers in this domain, as we have been saying in this Parliament for many years. I therefore fully support the idea in the Commission's reform package to create an EU inspectorate and my group will be voting for both reports.
Mr President, Commissioner, ladies and gentlemen, as has been emphasised by our fellow Member Mr Niels Busk, rapporteur for the Committee on Fisheries on matters concerning the monitoring of the implementation of the common fisheries policy, it is essential that the rules of the policy should be perceived by fishermen to be just, equitable and proportionate if these rules are to be observed. As our rapporteur says, fishermen's support and respect for fisheries regulations will improve if fishermen's organisations are involved in the decision-making process.
This, Mr President, is a crucial point. If the professionals at the sharp end are not closely involved in the formulation of decisions, in the definition of measures to protect stocks and of technical provisions, if they sense that the common fisheries policy is unfair and is stacked against them, if they have the feeling that they are being condemned out of hand, the rules of the common fisheries policy will never be properly applied, and no repressive mechanism will ever alter that.
Alas, the way chosen by the Commission to launch the process of reforming the common fisheries policy has been the exact opposite of the cooperative effort that is needed to develop new rules. And yet the fishermen's organisations played a very active and constructive part in the consultation process initiated by the Commission after the publication of its Green Paper. They thought that the reform of the common fisheries policy would offer an opportunity to restore confidence by breaking with the depressing tradition of dictated policies. They are all the more bitter to find themselves presented with reform plans that effectively ignore their suggestions. The Commission's initial error, in other words, has been compounded by the wrong choice of method.
With regard to the measures to protect and regenerate stocks, instead of moving towards the procedures based on consensus and responsibility that fishermen want, the Commission seeks to drag us towards greater authoritarianism and centralisation, in spite of some spurious concessions, such as the regional advisory committees.
As far as the measures to regulate the fishing effort are concerned, these are brutal and arbitrary decisions that are being imposed, and their purpose is to scrap more and more vessels and to make more and more fishermen redundant. If such measures were adopted, there would be every reason to fear, Mr Busk, that monitoring the implementation of the common fisheries policy would be fraught with far more problems tomorrow than it is today. But there is still time, Commissioner, to think again and to listen to the messages that the fishing communities are addressing to you. As you well know, rather than arousing enthusiasm, your proposals have only stirred up revolt in our ports and along our coasts. If you are able to discern the import of this revolt, you will soon realise that our fishermen are more deeply committed to the practice of sustainable fishing than your armchair environmentalists.
Mr President, with growing signs of the depletion of many fish stocks, the common fisheries policy (CFP) has incorporated and progressively stepped up the component of stock protection and conservation. This is an issue of civic and political responsibility, because such measures are crucial to safeguarding the future of the fisheries sector itself and of fishermen, even though the measures might not be very popular in the short term. In order to ensure the effective implementation of this important aspect of the CFP, we have for a long time had a set of Community control, inspection and surveillance mechanisms, compliance with which depends, basically, on the Member States.
What the Commission has now presented is an evaluation report on the way in which these mechanisms are implemented in the various Member States. This report shows that profound inequalities exist in the interpretation and implementation of these measures, specifically: in inspection and surveillance equipment, in the training of inspectors, in the frequency of inspections and in sanction procedures. Mrs Attwooll's report also focuses on some of these very problems.
This being the case, it is obvious that such disparities are creating genuinely unequal treatment of fishermen in the various Member States. These inequalities also lead, ultimately, to a distortion of competition. This is what has happened, for example, with the famous Multiannual Guidance Plans for Fisheries - the MAGPs - under which the Member States failing to meet the established objectives have not had any sanctions imposed on them and it is ultimately those who have broken the rules who have become the beneficiaries.
What the Commission is now suggesting in this report is the need substantially to strengthen the mechanisms for the control and surveillance of fisheries, including the possibility of the Commission's corps of inspectors' being able to act independently of national authorities. We agree with this proposal, and this debate must now be incorporated into the debate on the CFP following 2002.
To conclude, I simply wish to thank Niels Busk for his support for the Committee on Fisheries, and for his report, the content of which we broadly agree with.
Mr President, ladies and gentlemen, Commissioner, the Busk and Attwooll reports and the Commission documents they deal with are most timely and extremely useful. In fact, we are at a pivotal moment, when all the chapters of the common fisheries policy are in the process of being revised. The reports throw light on the matter and help to explain an essential element of fisheries policy: control and sanctions.
It is worth repeating that the conservation of meagre resources, however renewable, is the vital issue. The fish mortality rate can be regulated, as we know, in various ways; by limiting catches, the TAC and quotas, by limiting the effort and days spent at sea and by holding periodic closures; the model of exploitation can be also be regulated by technical measures, net sizes, minimum fish sizes and closed or restricted zones. Nevertheless - and here is the rub - control systems are essential, because they are designed to ensure that fishing activities respect and comply with the conservation measures that have been adopted.
Unfortunately, what we are seeing today is that the effectiveness and the quality of fisheries control is unequal and leaves a great deal to be desired. There are activities that are controlled effectively and others that are completely uncontrolled. Progress has certainly been made, but as everyone is saying, it is inadequate. Control and the concomitant sanctions, says the report, vary so much between Member States that the final result is biased towards the quite unfair treatment of the fishermen of various countries, which is damaging to the reliability and the acceptance of Community regulations as well as to respect for them.
Under these circumstances, it is crucial to put the finishing touches to the instruments for controlling Community fisheries in the areas of vigilance, inspection and implementation. I should like, lastly, to encourage the Commissioner to give commitments and make adjustments that make his proposal for reform, which is so controversial, acceptable to all the Members States. We sincerely hope that an agreement can be concluded by the end of this year and that we do not sink into a mess of poorly defined regulations.
Mr President, Commissioner, the Commission communications and the reports by Mr Busk and Mrs Attwooll show that the common fisheries policy is a giant with feet of clay! The Commission has considerable political and legislative power over the CFP but its instruments are relatively weak, as the Commission itself must acknowledge.
There are evident shortcomings in the CFP's financial resources and in the management of its implementation. Furthermore, there is a considerable disparity between the monitoring of each State and the sanctions applicable to the same irregular activities, which gives rise to a degree of suspicion about the CFP itself. This shortfall in instruments is also seen in the lack of staff and financial resources, in the participation of regional fisheries organisations and in the issue of agreements with third countries as well as in the scientific study of fish stocks, a field in which the Commission does not have a credible system.
Bearing all of this in mind, I think it would be better to start the reform of the CFP by giving the Commission the necessary financial management instruments, establishing equal access to Community waters and to catches, whilst respecting the principle of sustainable development.
Mr President, firstly I would like to begin by reading a short speech by my colleague, Mrs Langenhagen, who cannot be with us this evening. In her words, "This week the Danish Presidency took off and regarding fisheries it will be a difficult task. We are at a crossroads and unfortunately we are late. Have a look at the fish stocks in our waters and you will see that there is no time to be lost. In my opinion the two reports we are discussing now show clearly the need for action. There is a lack of cooperation in some Member States, and that hinders proper implementation of the CFP. Controls must be strengthened, sanctions must be established with the same level overall in the EU. I am therefore convinced that with this reform of the CFP, Europe has to regain credibility. A major reform will only be successful if the men on board understand what Brussels imposes and believe in the success of the measures to be taken. Clearly we also want to fish in the next decade and beyond, so let us join forces and find the right solution."
I will now continue in my own words. The rapporteur, Mr Busk, has done an excellent job, as has Mrs Attwooll, in writing these reports. I commend them for their worthwhile and committed efforts. However, to use an English phrase, these measures are akin to closing the stable door after the horse has bolted. We are only being forced to introduce such drastic measures thanks to the total failure of the CFP. It is now widely accepted that this policy has been an unmitigated disaster and to a large extent has led to the environmental and economic catastrophe we now find ourselves in.
I accept and support the need for the immediate implementation of checks and monitoring of the fishing fleets in European waters. We must use all the measures available, particularly satellite technology, and this must be rigorously and evenly enforced by all Member States if it is to have any effect.
The Commission has recommended that 6- and 12-mile limits should be retained in order to protect sensitive inshore fisheries. It is interesting to note that in the original draft to the CFP reform proposals, which were widely leaked in March, the Commission stated that 6- and 12-mile limits should become a permanent feature of the CFP without any time limitation. That was how it put it. Now mysteriously that has disappeared to be replaced by a simple reaffirmation of the need for 12-mile limits. Despite Mr Fischler's assurances that he did not succumb to the bullying by Spanish Prime Minister, Mr Aznar, it seems that Spanish threats to take the Commission to court over open-access agreements may have borne fruit. These changes are hugely disappointing and hugely worrying. I would welcome an explanation as to why they occurred.
It is essential that we see real management responsibility with the 12-mile limits given back to the Member States involved. Greater responsibility for conservation management measures and enforcement relating to all those vessels of any nationality operating within those zones must fall to Member States.
As far as the controversial issue of discards is concerned, it is time to sort out this whole sorry mess once and for all. We cannot continue the policy which leads to overall 2 million tonnes of healthy fish - 25% of all fish caught in the EU - being dumped dead back into the sea every year. UK fishermen are outraged at discards, which continually account for nearly 50% of catches. Much of this problem can be traced to the way in which we operate TACs and quotas. Let us be clear about this. TACs and quotas were introduced in the CFP, not for conservation purposes, but to aid in the process of sharing out fishing rights. However, there are many who would argue that "fair" is not a word that can be applied to the CFP. When the UK entered the CFP in 1972, the agreement which we reached was a body blow to the British fishing industry.
In closing, in many people's eyes the CFP is drinking in the last-chance saloon. There is too much at stake to get it wrong a second time.
Mr President, ladies and gentlemen, Commissioner, I would first of all like to thank the rapporteurs of both these reports for their hard work.
There are many types of behaviour which infringe or could infringe the rules of the common fisheries policy, and it is a fact that actions constituting infringements may be somewhat hazy both due to the lack of information by the Member States and the lack of points of reference and possibilities of comparing markers, and also to difficulties in interpreting and reading information, given the lack of data on infringements proposed, fleet size, most effective control mechanisms and resources, etc.
While accepting the need for a certain amount of flexibility in interpreting rules and assessing behaviour, I believe now is the time to back reinforced cooperation between the various national inspection authorities, in order to provide information on penalties for infringements committed and also to back truly dissuasive, efficient, effective penalties, equal treatment and also to back a brave decision to prevent the entry of the products of illegal fishing into the European Union. The most serious infringement procedures concern illegal, undeclared and unregulated fishing, which is detrimental to the protection of fisheries resources and also penalises fishermen who do not commit infringements, the perpetrators of which - I mean the illegal fishermen - are undeterred by the pecuniary or monetary fine and still make a profit from their illegal activity, and are not discouraged from continuing to fish illegally.
In conclusion, we must achieve an effective control, application and notification system, as stated in recital A, but this system will inevitably require of the Member States a spirit of mutual trust and accountability and an equal commitment to notifying infringements securely and effectively.
Commissioner, taking the opportunity to reform the CFP to this end would make European Union actions more transparent and effective.
Mr President, ladies and gentlemen, the two reports which are the subject of this debate both deal with the implementation of the common fisheries policy. I greatly welcome the fact that you, Mr Busk, and the Committee on Fisheries support the Commission's report on the monitoring of the implementation of the common fisheries policy.
We all agree that controls and the enforcement of the legislation are key themes in the common fisheries policy. However, the improvements made by the Member States in their systems of monitoring and enforcement are still very patchy, and so the fishermen quite rightly feel that they are treated unequally in different parts of the Community. Within the Member States, there is unequal competition, and there are wide variations in Member States' sanction procedures.
We have followed Parliament's debate on this report very closely, and I note your recommendations. During the second half of this year, I will be submitting to the Commission an Action Plan for more cooperation in control and enforcement and on common fisheries inspection. The purpose of this Action Plan, as well as achieving more effective monitoring and enforcement, is primarily to ensure more uniform implementation of the common fisheries policy.
In your report, you call for a list of sanctions to be drawn up. The Commission welcomes this. Your suggestion is based on the proposals on the reform of the common fisheries policy. As soon these are adopted, we will submit such a list to Parliament and to the Council.
As regards Mrs Attwooll's report, I would like to express my thanks for her positive statement on our communication. Mrs Attwooll, your words clearly show that Parliament and the Commission are pulling together on the issue of a standard procedure to deal with infringements and on the call for uniform sanctions.
The purpose of our communication was to compare, in a transparent way, how the provisions of the common fisheries policy are adhered to and what procedures are adopted in the event of infringements. Such infringements include, for example, non-compliance with the licence provisions, permitted fishing equipment, or the issue of landing and controls. When drawing up our first communication, we faced a number of fundamental problems: firstly, the majority of Member States submitted their data far too late and not in the required format, which made computer processing far more difficult.
Secondly, one Member State, namely France, initially preferred not to submit any data at all. Thirdly, some of the information submitted by some Member States was incomplete.
Today, I can put on record that all Member States have now come into line with the stipulations of Commission Regulation 2740/99. However, the approach that was initially adopted naturally makes a comparison of the situations in the Member States very difficult. Nonetheless, based on the information submitted to us, we can draw the following conclusions: firstly, the majority of infringements relate to fishing without a fishing licence for a specific zone. Secondly, in some Member States, infringements are prosecuted under criminal law, whereas in others, they are dealt with solely by administrative means. Thirdly, there are major differences in the penalties imposed by the various Member States. Often, the penalties are simply not designed to be a deterrent.
We have therefore put forward targeted proposals as part of the reform of the CFP. We need uniform regulations on the enforcement of the common fisheries policy. The sanctions must be effective and must also be such as to deprive the transgressor of the profit accrued through the infringement, and we need measures to prevent repeated and serious violations. Furthermore, when we drafted the communication on infringements brought to light in 2001, the majority of Member States did not submit their reports on time on that occasion either. For this reason, the Commission was itself unable to adhere to the deadline for the second communication, namely 1 June 2002. The call for Parliament to be informed in future by 15 April if Member States fail to comply with their reporting duty is something that I gladly support. I hope that we can pursue this approach so that the public finds out which Member States are meeting their responsibilities, and which are failing to do so.
Thank you very much, Commissioner Fischler.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Fortunately, the Van Lancker report, which has just been adopted by the European Parliament (in spite of my vote against it) has no legal value. It has no hesitation in interfering in the areas of competence of the Member States, and even in those of the candidate countries, giving advice on sex education and on legalising abortion.
In terms of form, the text employs typical methods to extend European competences. Last night, Commissioner Byrne explained that, of course, 'sexual and reproductive rights' are not strictly speaking included in the treaties, but that, on the other hand, 'reproductive health' may be linked to public health in general, for which the Community has a few additional competences. In any case, in the absence of any genuine control of subsidiarity, the European institutions are free to say whatever they like.
In terms of content, the Van Lancker report has dealt with the sensitive subject of abortion too superficially. Each country must be able to decide on the basis of its own values and its own approach. In any event, although we can accept that States cannot prevent abortion, it is difficult to recommend that they cheerfully give it the green light.
. (ES) First of all I would like to say that I consider it a serious political error that the Conference of Presidents has authorised the production of a report which clearly violates the principle of subsidiarity, especially when there is about to be a referendum in Ireland. This is one of the reasons why I have voted against. The European Union does not have competence in the field of sexual or reproductive health - as Commissioner Byrne clearly reminded us yesterday - which falls to the Member States. This is shown by the fact that the report does not make legislative proposals but restricts itself to making recommendations to the governments of the Member States and the candidate countries.
But above all I have voted against the report because I do not agree in any way with its proposals. The value of human life must be preserved and not destroyed. It is one thing to promote appropriate sexual information programmes, family planning and contraception advice and sexual health services, and it is quite another to recommend the legalisation of abortion. The right to life takes precedence over any other right, including women's rights, and its defence must be the main objective of the policies implemented by public authorities.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)